 

Exhibit 10.1

 

Execution Version

 



 

 

CREDIT AGREEMENT

 

dated as of May 22, 2018

 

among

 

RDC HOLDINGS LUXEMBOURG S.à R.L.

as Borrower,

 

ROWAN COMPANIES PLC,

as Parent,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

 

THE ISSUING LENDERS PARTY HERETO FROM TIME TO TIME

as Issuing Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, an Issuing Lender and Swingline Lender,

 

and

 

CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH, BANK OF AMERICA, N.A., BARCLAYS
BANK PLC and MUFG BANK, LTD.
as Co-Syndication Agents

 

$955,000,000

 



 

 

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL CAPITAL MARKETS, INC., DNB
MARKETS, INC., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BARCLAYS BANK
PLC and MUFG BANK, LTD.
as Co-Lead Arrangers and Joint Bookrunners

 

 

 

 

Article I DEFINITIONS AND ACCOUNTING TERMS 1       1.1 Certain Defined Terms 1
1.2 Accounting Terms; Changes in GAAP 33 1.3 Classes and Types of Advances 33
1.4 Other Interpretive Provisions 33 1.5 Letter of Credit Amounts 34 1.6 Rates;
Currency Equivalents 34 1.7 Luxembourg Terms 34       Article II CREDIT
FACILITIES 35       2.1 Commitments 35 2.2 Evidence of Indebtedness 37 2.3
Letters of Credit 37 2.4 Swingline Advances 45 2.5 Borrowings; Procedures and
Limitations 48 2.6 Prepayments 52 2.7 Repayment 53 2.8 Fees 54 2.9 Interest 55
2.10 Illegality 56 2.11 Breakage Costs 56 2.12 Increased Costs 57 2.13 Payments
and Computations 59 2.14 Taxes 61 2.15 Designated Lender 65 2.16 Mitigation
Obligations; Replacement of Lenders 65 2.17 Defaulting Lenders 66 2.18 Cash
Collateral 69       Article III CONDITIONS PRECEDENT 70       3.1 Conditions
Precedent to Effectiveness 70 3.2 Conditions Precedent to Each Credit Extension
74       Article IV REPRESENTATIONS AND WARRANTIES 75       4.1 Organization 75
4.2 Authorization 76 4.3 Enforceability 76 4.4 Financial Condition; No Material
Adverse Change; Solvency 76 4.5 Ownership and Liens 76 4.6 True and Complete
Disclosure 77 4.7 Litigation 77 4.8 Compliance with Agreements 77 4.9 Pension
Plans 77 4.10 Environmental Condition 78 4.11 [Reserved.] 78

 

 -i- 

 

 

4.12 Investment Company Act 78 4.13 Taxes 79 4.14 Permits, Licenses, etc. 79
4.15 Use of Proceeds 79 4.16 Condition of Property; Casualties 79 4.17 Insurance
80 4.18 Sanctions, Anti-Corruption Laws, Etc. 80 4.19 Obligations Pari Passu 81
4.20 EEA Financial Institutions 81 4.21 Centre of Main Interests 81 4.22
Domiciliation Law 81 4.23 Beneficial Ownership Certification 81       Article V
AFFIRMATIVE COVENANTS 81       5.1 Organization 81 5.2 Reporting 82 5.3
Insurance 86 5.4 Compliance with Laws 86 5.5 Taxes 86 5.6 Additional Guarantors
86 5.7 Records; Inspection 88 5.8 Maintenance of Property 88 5.9 [Reserved.] 88
5.10 Centre of Main Interests 88 5.11 Domiciliation law 88 5.12 Post-Closing
Guaranties 88 5.13 KYC and Beneficial Ownership Regulation Documentation 89    
  Article VI NEGATIVE COVENANTS 89     6.1 Debt 89 6.2 Liens 92 6.3 Restricted
Payments; Debt Redemptions 93 6.4 [Reserved.] 96 6.5 Burdensome Agreements 96
6.6 Use of Proceeds; Use of Letters of Credit 96 6.7 Corporate Actions;
Fundamental Changes 97 6.8 Sale of Assets 98 6.9 Investments 99 6.10 Affiliate
Transactions 101 6.11 Line of Business 101 6.12 Compliance with ERISA 101 6.13
Limitation on Accounting Changes or Changes in Fiscal Periods 101 6.14 Hedging
Arrangements 101 6.15 Financial Covenants 102

 

 -ii- 

 

 

Article VII DEFAULT AND REMEDIES 102       7.1 Events of Default 102 7.2
Optional Acceleration of Maturity 104 7.3 Automatic Acceleration of Maturity 105
7.4 Set-off 106 7.5 Remedies Cumulative, No Waiver 106 7.6 Application of
Payments 106       Article VIII THE ADMINISTRATIVE AGENT AND ISSUING LENDERS 107
      8.1 Appointment and Authority 107 8.2 Rights as a Lender 107 8.3
Exculpatory Provisions 108 8.4 Reliance by Administrative Agent and the Issuing
Lenders 109 8.5 Delegation of Duties 109 8.6 Resignation of Administrative Agent
109 8.7 Non-Reliance on Administrative Agent and Other Lenders 111 8.8 No Other
Duties, etc. 111 8.9 Indemnification 111 8.10 Administrative Agent May File
Proofs of Claim 112 8.11 Guaranty Matters 113 8.12 Certain ERISA Matters 113    
  Article IX MISCELLANEOUS 115       9.1 Expenses; Indemnity; Damage Waiver 115
9.2 Waivers and Amendments 117 9.3 Severability 119 9.4 Survival of
Representations and Obligations 119 9.5 Successors and Assigns Generally 119 9.6
Lender Assignments and Participations 120 9.7 Notices, Etc. 124 9.8
Confidentiality 125 9.9 Usury Not Intended 126 9.10 Usury Recapture 127 9.11
Payments Set Aside 127 9.12 Governing Law; Submission to Jurisdiction 127 9.13
Execution 128 9.14 Waiver of Jury 128 9.15 USA PATRIOT ACT Notice 129 9.16 No
Fiduciary Duty 129 9.17 Judgment Currency 130 9.18 Appointment of Process Agent
130 9.19 Keepwell 130 9.20 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 131

 

 -iii- 

 

 

EXHIBITS:

 

Exhibit A – Assignment and Acceptance Exhibit B – Compliance Certificate Exhibit
C – Guaranty Exhibit D – Notice of Borrowing Exhibit E – Notice of Conversion or
Continuation Exhibit F – U.S. Tax Compliance Certificates Exhibit G – Letter of
Credit Request       SCHEDULES:           Schedule I – Pricing Schedule Schedule
II – Revolving Commitments Schedule III – Existing Letters of Credit Schedule IV
– Letter of Credit Sublimits Schedule V – Notice Information Schedule 6.1(b) –
Existing Debt Schedule 6.2 – Existing Liens Schedule 6.9(k) – Existing ARO JV
Investments

 

 -iv- 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT dated as of May 22, 2018 (the “Agreement”) is among
(a) RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited liability
company (société à responsabilité limitée), with its registered office at 48,
Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg and registered with the
Luxembourg Trade and Companies Register under number B 167.417 (the “Borrower”),
Rowan Companies plc, an English public limited company (the “Parent”), (b) the
Lenders and Issuing Lenders (each as defined below), and (c) Wells Fargo Bank,
National Association, as Swingline Lender, an Issuing Lender, and as the
Administrative Agent (each as defined below) for the Lenders.

 

The Borrower has requested that the Lenders, the Issuing Lenders, and the
Swingline Lender extend credit to it from time to time subject to the terms of
this Agreement; and

 

The Lenders, the Issuing Lenders, and the Swingline Lender are willing to make
available to the Borrower such credit upon the terms and conditions as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.1         Certain Defined Terms. As used in this Agreement (including in the
introduction), the defined terms set forth in the recitals above shall have the
meanings set forth above and the following terms shall have the following
meanings:

 

“4.75% Notes” means the $400,000,000 aggregate principal amount of the 4.75%
Senior Notes due 2024 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“4.875% Notes” means the $700,000,000 aggregate principal amount of the 4.875%
Senior Notes due 2022 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“5.400% Notes” means the $400,000,000 aggregate principal amount of the 5.400%
Senior Notes due 2042 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“5.85% Notes” means the $400,000,000 aggregate principal amount of the 5.85%
Senior Notes due 2044 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“7.375% Notes” means the $500,000,000 aggregate principal amount of the 7.375%
Senior Notes due 2025 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

 -1- 

 

 

“7.875% Notes” means the $500,000,000 aggregate principal amount of the 7.875%
Senior Notes due 2019 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“Acceptable Business Purpose” means any purpose permitted under this Agreement
other than any purpose relating to bankruptcy or restructuring funding.

 

“Acceptable Indenture” means (a) the Indenture as in effect on the Closing Date
and (b) any other indenture (including any amendment or supplement to the
Indenture), so long as the terms of any indenture described in this clause (b)
(i) are usual and customary with respect to the type of Debt issued thereunder
given the then prevailing market conditions and (ii) are not materially more
restrictive or burdensome when taken as a whole than the terms and provisions
set forth in this Agreement.

 

“Additional Revolving Lender” shall have the meaning assigned to such term in
Section 2.1(c)(i).

 

“Additional Notes” means any senior unsecured notes of one or more series, and
any notes issued in substitution or exchange therefor, (other than the 4.75%
Notes, the 4.875% Notes, the 5.400% Notes, the 5.85% Notes, the 7.375% Notes and
the 7.875% Notes) issued by Rowan Delaware, the Parent or any Approved Affiliate
from time to time pursuant to any Acceptable Indenture.

 

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of the Federal Funds Rate in effect on such day plus 0.5% and (c)
the Eurodollar Rate in effect on such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in Dollars with a maturity
of one month plus 1.0% per annum; provided that, in each case, if such rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Adjusted Base Rate due to a change in the Prime
Rate, the Federal Funds Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate.

 

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent appointed pursuant to
Section 8.6.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Advance or a Swingline Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Letter of Credit Sublimit” means $150,000,000.

 

 -2- 

 

 

“Alternative Currency” means each of the following currencies: Euros, Pound
Sterling, Norwegian Krone, and any other currency approved in writing by all of
the Issuing Lenders.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the applicable Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Commitments and $150,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the aggregate Revolving Commitments.

 

“Applicable Margin” means, at any time, with respect to each Type and Class of
Advance, the Letters of Credit and the Commitment Fees, the percentage rate per
annum which is applicable at such time with respect to such Advance, Letter of
Credit or Commitment Fee as set forth in Schedule I.

 

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, subject to any adjustment as provided in Section 2.17(a)(iv), the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, provided that if the Revolving Commitments
have terminated, the Applicable Percentages of the Revolving Lenders shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Affiliate” means a Person that (a) is directly or indirectly
wholly-owned by the Parent (other than Equity Interests that have been issued in
connection with a Permitted Cash-Box Structure) but is not directly or
indirectly wholly-owned by the Borrower, and (b) does not, directly or
indirectly, own any Rig or conduct any material operations.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ARO JV” means Saudi Aramco Rowan Offshore Drilling Company, a limited liability
company incorporated and registered in the Kingdom of Saudi Arabia.

 

“ARO JV Financial Statements” means, for any period, the financial statements of
ARO JV, including statements of income and cash flow for such period as well as
a balance sheet as of the end of such period and, if such financial statements
are required to be audited pursuant to Section 5.2(a), all prepared in
accordance with GAAP.

 

 -3- 

 

 

“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Capital Markets,
Inc., DNB Markets, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Bank PLC and MUFG Bank, Ltd., each in their capacities as co-lead
arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A or any other form approved by the
Administrative Agent that complies with Section 9.6.

 

“Available Cash” means, as of any date, the aggregate of all unrestricted cash
and Cash Equivalents (excluding, for the avoidance of doubt, required cash
collateral) held on the balance sheet of, or controlled by, or held for the
benefit of, any Credit Party or any Subsidiaries other than (a) any cash set
aside to pay in the ordinary course of business amounts then due and owing by
such Credit Party or such Subsidiary to unaffiliated third parties and for which
such Credit Party or such Subsidiary has issued checks or has initiated wires or
ACH transfers in order to pay such amounts, (b) any cash of any Credit Party or
any Subsidiary constituting purchase price deposits or other contractual or
legal requirements to deposit money held by an unaffiliated third party, (c)
deposits of cash or Cash Equivalents from unaffiliated third parties that are
subject to return pursuant to binding agreements with such third parties,
(d) Net Cash Proceeds of issuances of, or capital contributions on account of,
Equity Interests of the Parent (other than Disqualified Capital Stock) set aside
and segregated to be used to consummate one or more Investments or Redemptions
of Debt permitted under this Agreement, to fund a Restricted Payment pursuant to
Section 6.3(a)(i) or to fund capital expenditures, in each case, within 90 days
of receipt of such proceeds; provided that any such Net Cash Proceeds which are
not so used within such 90 day period shall cease to be excluded from the
definition of “Available Cash” pursuant to this clause (d) at such time, and
(e) cash and Cash Equivalents in Excluded Accounts.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

 -4- 

 

 

“Borrower” has the meaning given to such term in the preamble of this Agreement.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Advances of
the same Type made by the Lenders pursuant to Section 2.1(a) or Converted by
each Lender to Revolving Advances of a different Type pursuant to Section
2.5(b).

 

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, New York, North Carolina or Texas and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person; provided
that (a) any obligation to pay rent or other amounts under any lease or other
agreement (whether entered into before or after the Closing Date) that would
have been classified as an operating lease pursuant to GAAP as in effect on the
Closing Date will be deemed not to be a Capital Lease and (b) any obligation to
pay amounts under any agreement (whether entered into before or after the
Closing Date) that provides for services and the right to use equipment will be
deemed not to be a Capital Lease (but only to the extent such obligation would
not have been capitalized on a balance sheet of such Person prepared in
accordance with GAAP as in effect on the Closing Date).

 

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent for the benefit of the Issuing Lenders to contain cash
deposited pursuant to the terms hereof to be maintained with the Administrative
Agent in accordance with Sections 2.3(g) and (i).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders, as collateral for
the Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders (which documentation is hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings.

 

“Cash Equivalents” means:

 

(a)          debt securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;

 

(b)          commercial paper of a domestic issuer rated at the date of
acquisition not less than P1 by Moody’s Investor Service, Inc., or A1 by S&P;

 

(c)          certificates of deposit, demand deposits, Eurodollar time deposits,
time deposits, overnight bank deposits, and bankers’ acceptances, with
maturities of no more than two years from the date of acquisition, issued by any
Lender or any bank or trust company organized under the laws of the United
States or any state thereof whose deposits are insured by the Federal Deposit
Insurance Corporation, and having capital and surplus aggregating at least
$1,000,000,000;

 

 -5- 

 

 

(d)          corporate bonds, and municipal bonds of a domestic issuer rated at
the date of acquisition Aaa by Moody’s Investor Service, Inc., or AAA by S&P,
with maturities of no more than two years from the date of acquisition;

 

(e)          repurchase agreements secured by debt securities of the type
described in part (a) above, the market value of which, including accrued
interest, is not less than 100% of the amount of the repurchase agreement, with
maturities of no more than two years from the date of acquisition, issued by or
acquired from or through any Lender or any bank or trust company organized under
the laws of the United States or any state thereof and having capital and
surplus aggregating at least $1,000,000,000; and

 

(f)           investments, classified in accordance with GAAP as current assets
of the Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Lender or any Affiliate of a Lender that is a
counterparty to a Cash Management Agreement with the Parent or any Subsidiary
thereof.

 

“Cash Management Bank Obligations” means all obligations of the Parent or any
Subsidiary thereof arising from time to time under any Cash Management Agreement
with a Cash Management Bank; provided that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender hereunder, the Cash Management Bank
Obligations owed to such Cash Management Bank shall cease to be Cash Management
Bank Obligations and shall no longer be secured or guaranteed under any Credit
Document.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

 

 -6- 

 

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option or similar
right), (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (c) any Credit Party
(other than the Parent) shall cease to be wholly-owned, directly or indirectly,
by the Parent other than pursuant to a transaction permitted by, as applicable,
Section 6.7 and/or 6.8.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” has the meaning set forth in Section 1.3.

 

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, any successor
statute and the rules, regulations and published interpretations thereof.

 

“Commitment Fee” means the fees required under Section 2.8(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 9.7(b)(i).

 

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Parent in substantially the same form as Exhibit B or
otherwise satisfactory to the Administrative Agent.

 

 -7- 

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Debt of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Debt of such other Person, to
lease or purchase Property, securities or services primarily for the purpose of
assuring the holder of such Debt, or otherwise to assure or hold harmless the
holder of such Debt against loss in respect thereof, (b) obligations to
indemnify other Persons against liability or loss, to the extent not arising in
the ordinary course of business, and (c) warranty obligations and other
contractually assumed obligations, to the extent not arising in the ordinary
course of business.

 

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Eurodollar Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Advances.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5(b).

 

“Convertible Debt” means unsecured Debt of the Parent, Rowan Delaware or an
Approved Affiliate that is convertible into or exchangeable for (a) common
Equity Interests of the Parent, (b) exchangeable redeemable preferred shares
that are exchangeable into common Equity Interests of the Parent concurrently
with the conversion or exchange of such Debt, (c) cash, (such amount of cash
determined by reference to the price of such common Equity Interests), (d) a
combination thereof, and (e) cash in lieu of fractional common Equity Interests
of the Parent; provided in each case that the terms of such Debt shall not
contain or otherwise impose any representations, warranties, covenants,
conditions, mandatory prepayments, events of default, remedies or other
provisions that taken as a whole (i) are not usual and customary with respect to
such type of Debt given the then prevailing market conditions, (ii) are
materially more restrictive or burdensome than the terms and provisions set
forth in this Agreement, or (iii) include any financial maintenance covenants
that are more restrictive or burdensome than the financial maintenance covenants
in this Agreement (disregarding for such purposes the ability of holders to
convert or exchange such Debt).

 

 -8- 

 

 

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Applications, the Letter of Credit Requests, the Notices of Borrowing, the
Guaranties, the Fee Letter, and each other agreement, instrument, or document
executed by any Credit Party with or in favor of any Lender Party at any time in
connection with this Agreement.

 

“Credit Extension” means an Advance or a Letter of Credit Extension.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt” means, for any Person, without duplication: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt, accrued compensation, claims, taxes and related obligations incurred
in the ordinary course of business on customary terms) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, Property owed by such
Person, whether or not the obligation secured thereby have been assumed (to the
extent of the fair market value of such Property), (g) all Contingent Debt of
such Person with respect to Debt of another Person, (h) the principal portion of
all obligations of such Person under Capital Leases, (i) all net obligations of
such Person under Hedging Arrangements, (j) the maximum amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all obligations of such Person in respect of
Disqualified Capital Stock, (l) the principal portion of all obligations of such
Person under Synthetic Leases, and (m) the Debt of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Debt.

 

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, and (b)
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Debt to Capitalization Ratio” means, as of the end of any fiscal quarter, the
ratio (expressed as a percentage) of (a) all Funded Debt to (b) the sum of (i)
all Funded Debt plus (ii) the consolidated Net Worth of the Parent, each as of
the last day of such fiscal quarter.

 

 -9- 

 

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent or the Issuing Lender in each case,
acting reasonably and in good faith:

 

(a)          has failed to perform any of its funding obligations hereunder,
including in respect of its Advances or participations in respect of Letters of
Credit, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute;

 

(b)          has notified the Borrower, the Administrative Agent, any Issuing
Lender or any Lender that it does not intend to comply with its funding
obligations hereunder or under other agreements generally in which it commits to
extend credit, has made a public statement to that effect with respect to its
respective funding obligations hereunder or under other agreements in which it
commits to extend credit or has defaulted generally on its funding obligations
under other agreements in which it commits to extend credit, in each case,
unless such obligation is the subject of a good faith dispute;

 

(c)          has failed, within three Business Days after request by the
Borrower, the Administrative Agent or any Issuing Lender (such request being
based upon a reasonable, good faith belief that such Lender is or will be in
default with respect to its funding obligations hereunder), to confirm in a
manner satisfactory to the Administrative Agent or such Issuing Lender, as
applicable, that it will comply with its funding obligations, unless such
obligation is the subject of a good faith dispute; or

 

(d)          has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority unless such equity interest results in or provides such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made by such Person, or
(iv) become the subject of a Bail-In Action.

 

The Administrative Agent shall promptly notify in writing the Borrower and the
Lenders of any determination that a Lender has become a Defaulting Lender.

 

“Default Rate” means, with respect to the Revolving Credit Facility, (a) except
as provided in clause (b) or (c) below, when used with respect to Obligations
other than letter of credit fees, an interest rate equal to the sum of (i) the
Adjusted Base Rate plus (ii) the Applicable Margin, if any, applicable to Base
Rate Advances for the Revolving Credit Facility plus (iii) 2% per annum; (b)
with respect to any Eurodollar Advance, an interest rate equal to the sum of (i)
the Eurodollar Rate plus (ii) the Applicable Margin, if any, applicable to
Eurodollar Rate Advances for the Revolving Credit Facility plus (iii) 2% per
annum, and (c) when used with respect to letter of credit fees, a rate equal to
the Applicable Margin, if any, applicable to Eurodollar Rate Advances for the
Revolving Credit Facility plus 2% per annum.

 

 -10- 

 

 

“Designated Lender” has the meaning set forth in Section 2.15.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Maturity Date; provided that only the portion of
Equity Interest which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be “Disqualified Capital Stock”; provided further
that if such Equity Interest is issued to any employee or to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute “Disqualified Capital
Stock” solely because it may be required to be repurchased by the Parent in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability; provided further that any
class of Equity Interest of such Person that by its terms authorizes such
Person, at such Person’s sole option, to satisfy its obligations thereunder by
delivery of Equity Interests that are not Disqualified Capital Stock shall not
be deemed to be “Disqualified Capital Stock”. Notwithstanding the preceding
sentence, any Equity Interests that would constitute “Disqualified Capital
Stock” solely because the holders of the Equity Interests have the right to
require the Parent to repurchase or redeem such Equity Interests upon the
occurrence of a change of control or an asset sale will not constitute
“Disqualified Capital Stock”; provided that this sentence shall not limit the
restrictions on Redemption of such Equity Interests under Section 6.3(b),
including the proviso to such clause.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Dollars” and “$” means lawful money of the United States.

 

“Drillships” means the Rigs currently referred to as Rowan Renaissance, Rowan
Resolute, Rowan Reliance and Rowan Relentless, as such Rigs may be renamed from
time to time.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 -11- 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person).

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, Hazardous Waste or Hazardous Substances, medical
infections, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person. For the avoidance of doubt, neither Convertible Debt nor any
Contingent Debt of the Parent in respect of Convertible Debt shall constitute an
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

 -12- 

 

 

“ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Parent and its consolidated Subsidiaries under
paragraphs 36 and 70 of Statement of Financial Accounting Standards No. 87, as
such Statement may from time to time be amended, modified or supplemented, or
under any successor statement issued in replacement thereof.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

 

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.5(c)(x), for the Interest Period for each Eurodollar
Advance comprising the same Borrowing, the interest rate per annum equal to (a)
the rate for deposits in Dollars (for delivery on the first day of such Interest
Period) which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) as of 11:00 a.m. (London, England time) two Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, (b) if the rate in clause (a) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the applicable “Eurodollar
Rate” for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent, after reasonable prior consultation with the Parent,
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London, England time) two
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; provided that, in each case, if such rate
(including, without limitation, any Replacement Rate with respect thereto) is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

Each calculation by the Administrative Agent of Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.5(c)(x), in the event
that a Replacement Rate with respect to a Eurodollar Rate is implemented, then
all references herein to the Eurodollar Rate shall be deemed references to such
Replacement Rate (including the corresponding rate that would apply to any
determination of Adjusted Base Rate).

 

“Event of Default” has the meaning specified in Section 7.1.

 

 -13- 

 

 

“Excluded Accounts” means deposit or securities accounts that are designated
solely as accounts for, and are used solely for, payroll funding, employee
compensation, employee benefits or taxes, in each case in the ordinary course of
business.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of such Hedge Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor becomes effective with respect to such Hedge Obligation. If a
Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such guaranty is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in an Advance or the Revolving Commitments (other than
pursuant to an assignment request by the Borrower under Section 2.16(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and (d)
any withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means the letters of credit originally issued under
the Non-Extended Facility and set forth on Schedule III.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any Legal Requirement or official practice adopted pursuant to any such
intergovernmental agreement.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

 -14- 

 

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent and (c)
if the relevant published rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letter” means, collectively, (a) that certain engagement letter dated April
17, 2018 among the Borrower, the Parent and Wells Fargo Securities, LLC and
(b) such other letter or letters signed by the Borrower and/or Parent from time
to time that set forth fees to be paid by the Borrower and/or Parent in
connection with this Agreement, in each case, as the same may be amended,
modified, supplemented or restated.

 

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of operation, operating income, shareholders’ equity and cash flow for such
period as well as a balance sheet as of the end of such period, and in the case
of the annual financial statements only, accompanying footnotes, all prepared in
accordance with GAAP.

 

“Fleet Status Certificate” means a certificate delivered by a Responsible
Officer of the Parent to the Administrative Agent certifying as to the fleet
status of each Rig wholly owned by the Parent, any of its Subsidiaries, or any
Local Content Entity prepared on the same basis, and in substantially the same
form, substance and detail (subject to the deletion of pricing information) as
the fleet status report most recently posted to the Parent’s website prior to
the Closing Date, and in any case indicating for each such Rig its name, fleet
status, and contract status (with contract term indicated).

 

“Foreign Credit Party” shall have the meaning assigned to such term in Section
9.18.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender or a
Potential Defaulting Lender, (a) with respect to any Issuing Lender, such
Defaulting Lender’s or Potential Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations (i) as to
which such Defaulting Lender’s participation obligation has been reallocated to
the Non-Defaulting Lenders or Cash Collateralized in accordance with the terms
hereof and (ii) in respect of such Potential Defaulting Lender where the
applicable Issuing Lender has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such Issuing Lender (in its sole discretion)
with the Borrower or such Potential Defaulting Lender to eliminate such Issuing
Lender’s actual or potential Fronting Exposure, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Advances made by the Swingline Lender other than Swingline Advances as
to which such Defaulting Lender’s participation obligation has been reallocated
to the Non-Defaulting Lenders.

 

 -15- 

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means all Debt of the Parent and its consolidated Subsidiaries of
the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l) and
(m) of the definition of “Debt” (but (i) with respect to Debt described in such
clauses (f) and (g), only to the extent such Debt relates to the types of other
Debt described in this definition, (ii) with respect to Debt described in such
clause (j), only to the extent such Debt relates to the drawn amount (to the
extent unreimbursed) of the types of Debt described in such clause (j), and
(iii) excluding any Intercompany Debt of the Parent and its Subsidiaries).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee Ratios” means the financial covenants set forth in Section 6.15(c).

 

“Guarantee Ratio Cure Period” has the meaning set forth in Section 5.6(a).

 

“Guaranties” means, collectively, (a) the Parent Guaranty, (b) each Guaranty
executed by one or more Persons, in the form attached as Exhibit C in favor of
the Administrative Agent for the benefit of the holders of the Obligations, and
(c) any other guaranty agreements or joinders or supplements thereto executed in
favor of the Administrative Agent for the benefit of the holders of the
Obligations, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Guarantors” means, at any time, collectively, each Person that has entered into
and is then bound by a Guaranty.

 

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

 

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

 -16- 

 

 

“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
Notwithstanding the foregoing neither a Permitted Bond Hedge Transaction nor a
Permitted Warrant Transaction shall constitute a Hedging Arrangement.

 

“Hedge Counterparty” means any Lender or any Affiliate thereof that is party to
a Hedging Arrangement with the Parent or any of its Subsidiaries.

 

“Honor Date” has the meaning specified in Section 2.3(d).

 

“Increase Date” means the effective date of a Revolving Facility Increase as
provided in Section 2.1(c).

 

“Increasing Revolving Lender” has the meaning assigned to such term in
Section 2.1(c)(i).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.1.

 

“Indenture” means the Indenture dated as of July 21, 2009 between Rowan Delaware
and U.S. Bank National Association, as trustee (“U.S. Bank”), as supplemented by
the First Supplemental Indenture dated as of July 21, 2009 between Rowan
Delaware and U.S. Bank, the Second Supplemental Indenture dated as of August 30,
2010 between Rowan Delaware and U.S. Bank, the Third Supplemental Indenture
dated as of May 4, 2012 among Rowan Delaware, the Parent and U.S. Bank, the
Fourth Supplemental Indenture dated as of May 21, 2012 among Rowan Delaware, the
Parent and U.S. Bank, the Fifth Supplemental Indenture dated as of December 11,
2012 among Rowan Delaware, the Parent and U.S. Bank, the Sixth Supplemental
Indenture dated as of January 15, 2014 among Rowan Delaware, the Parent and U.S.
Bank, the Seventh Supplemental Indenture dated as of January 15, 2014 among
Rowan Delaware, the Parent and U.S. Bank, and the Eighth Supplemental Indenture
dated as of December 19, 2016 among Rowan Delaware, the Parent and U.S. Bank,
and as the same may be further amended, restated, supplemented, assumed or
otherwise modified from time to time as permitted by this Agreement.

 

 -17- 

 

 

“Intercompany Debt” means Debt of the Borrower, Parent, or any Subsidiary of the
Parent owing to the Borrower, Parent, or any Subsidiary of the Parent.

 

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date such Eurodollar Advance is made or
deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.5, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.5. The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may select, provided that:

 

(a)          Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;

 

(b)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(c)          any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(d)          the Borrower may not select any Interest Period for any Revolving
Advance that ends after the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition or holding of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, guarantee (by guaranty or other arrangement)
or assumption of Debt of, or purchase or other acquisition or holding of any
other Debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning given to such term in Section 2.3(b)(i)(7).

 

“Issuing Lender” means Wells Fargo, Citibank, N.A., DNB Bank ASA, New York
Branch, Bank of America, N.A., Barclays Bank PLC, MUFG Bank, Ltd. and any other
Lender designated in writing to the Administrative Agent by the Borrower (and
consented to in writing by such Lender) as an issuer of Letters of Credit, each
in its respective capacity as an issuer of Letters of Credit hereunder.

 

 -18- 

 

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

 

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

 

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.1(c) (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to Sections
2.16 or 2.17). Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Lending Office” means, as to the Administrative Agent, any Issuing Lender, or
any Lender, the office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

 

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Parent or any Subsidiary thereof pursuant
to the terms of this Agreement, in such form as may be agreed by the Borrower
and such Issuing Lender and shall include the Existing Letters of Credit;
provided that Barclays Bank PLC shall have no obligation to issue, extend, or
increase, any Letter of Credit that is not a standby Letter of Credit. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means the applicable Issuing Lender’s form of
letter of credit application or agreement for standby or commercial letters of
credit which has been executed by the Borrower and accepted by such Issuing
Lender in connection with the issuance of a Letter of Credit.

 

“Letter of Credit Documents” means all Letter of Credit Applications, Letter of
Credit Requests, and amendments, supplements or other modifications thereof or
thereto from time to time, and any other agreements, documents, and instruments
entered into in connection therewith or relating thereto.

 

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the
aggregate outstanding undrawn amount of Letters of Credit at such time plus the
aggregate unpaid amount of all payment obligations under drawn Letters of Credit
at such time.

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

 

 -19- 

 

 

“Letter of Credit Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit (including amounts for which a notice of a
drawing has been submitted but not yet paid) and (b) the aggregate amount of
drawings under Letters of Credit which have not then been reimbursed pursuant to
Section 2.3(d). For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Request” means a letter of credit request signed by the
Borrower in substantially the same form as Exhibit G or such other form as shall
be reasonably approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means, (a) with respect to each Issuing Lender
listed on Schedule IV, the amount listed by such Issuing Lender’s name on such
Schedule IV, or such higher amount as agreed between the Borrower and such
Issuing Lender and (b) with respect to any other Issuing Lender, an amount
agreed by such Issuing Lender and the Borrower.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

“Liquidity” means, at any time, the sum of (a)(i) the aggregate amount of
Revolving Commitments, minus (ii) the Revolving Outstanding Amount; (b)(i) the
aggregate amount of all revolving commitments under the Non-Extended Facility
minus (ii) the Non-Extended Facility Outstanding Amount; and (c) the amount of
readily and immediately available unrestricted cash and Cash Equivalents
(excluding, for the avoidance of doubt, cash collateral) of the Parent and its
Subsidiaries at such time.

 

“Local Content Entity” means any Affiliate of the Parent (a) that owns or
operates a Rig and (b) the capital stock or other Equity Interests of which is
jointly owned by the Parent or any Subsidiary (or Subsidiaries) and any other
Person (or Persons), but only to the extent such ownership of capital stock or
other Equity Interests by such other Person (or Persons) is required or
necessary under local law as a condition for the operation of such Rig in such
jurisdiction.

 

“Majority Lenders” means, as of the date of determination, Lenders holding more
than 50% of the sum of (a) the Revolving Outstanding Amount plus (b) the unused
Revolving Commitments at such time; provided that, subject to Section 9.2, the
Revolving Commitments, Advances and funded and unfunded participations in the
Letters of Credit of each Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders.

 

 -20- 

 

 

“Marketed Rigs” means a Rig that is (a)(i) operating under or otherwise subject
to a valid third-party drilling contract, drilling services agreement, charter
or similar agreement or (ii) actively marketed for employment and (b) not
classified in the most recent of (i) the fleet status report most recently
posted to the Parent’s website or (ii) Fleet Status Certificate most recently
delivered, as cold stacked, held for sale, or another non-marketable
classification, as mutually agreed between the Parent and Administrative Agent.

 

“Material Adverse Change” means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets or liabilities of the
Parent and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement, any Note, any Guaranty or any of the other
material Credit Documents or the rights, benefits or remedies of any Lender
Party under this Agreement, any Note, any Guaranty or any of the other material
Credit Documents; or (c) on the ability of the Borrower or the Credit Parties
taken as a whole to perform its or their obligations under this Agreement, any
Note, any Guaranty or any other material Credit Document.

 

“Material Disposition” means any sale, lease, sublease, assignment, conveyance,
transfer, or other disposition of Property of the Parent or any of its
Subsidiaries or Local Content Entities (or any series of such related
transactions) or any casualty event (or series of related casualty events), in
each case, which yields Net Cash Proceeds in excess of $25,000,000; provided
that, notwithstanding the foregoing, none of the following shall constitute a
“Material Disposition”: (a) a sale by the Parent or any of its Subsidiaries of
the Scooter Yeargain Rig or the Hank Boswell Rig that is permitted under Section
6.8(g), (b) a bareboat charter in the ordinary course of business, and (c) a
transfer of Property to a wholly-owned Subsidiary of the Parent or a Local
Content Entity that is permitted under Section 6.8(b).

 

“Maturity Date” means the earliest of (a) May 22, 2023; (b) February 1, 2022, if
the 4.875% Notes are not refinanced in full with Permitted Refinancing Debt or
repaid in full pursuant to a transaction permitted under Section 6.3(b) on or
prior to February 1, 2022; and (c) the termination in whole of the Revolving
Commitments pursuant to Section 2.1(b) or Article VII.

 

“Maximum Rate” means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent or any member of the Controlled Group is
making or accruing an obligation to make contributions.

 

“Net Cash Proceeds” means, as applicable:

 

 -21- 

 

 

(a)          with respect to any sale, lease, sublease, assignment, conveyance,
transfer, or other disposition of Property or any casualty event with respect to
Property of the Parent or any Subsidiary or Local Content Entity thereof, the
gross cash proceeds received by the Parent or any of its Subsidiaries therefrom
less the sum of, without duplication, (i) in the case of a sale, lease,
sublease, assignment, conveyance, transfer, or other disposition of Property,
all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such sale, conveyance, or other transfer, the amount
of such excess shall constitute Net Cash Proceeds), (ii) all reasonable and
customary out-of-pocket attorneys’ fees, accountants’ fees, brokers’ fees,
investment banking fees, consulting fees and other customary fees and expenses
incurred and paid in cash in connection with such transaction or event,
(iii) the principal amount of, premium, if any, and interest on any Debt secured
by a Lien on the asset (or a portion thereof) disposed of or with respect to
which such casualty event occurred, which Debt is required to be repaid in
connection with such transaction or event, and (iv) the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (A) associated with the
Property that is the subject of such event and (B) retained by the Parent or any
Subsidiary, provided that the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such event occurring on the date of such
reduction; and

 

(b)          with respect to any issuance of any Equity Interests by the Parent
or any Subsidiary thereof or incurrence of any Debt by the Parent or any
Subsidiary thereof, the gross cash proceeds received by the Parent or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket
attorneys’ fees, accountants’ fees, brokers’ fees, investment banking fees,
consulting fees and other reasonable and customary fees and expenses incurred in
connection therewith.

 

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“New Guarantor Documentation” means, with respect to any Person that is becoming
a Guarantor hereunder, the following:

 

(a)          a Guaranty duly executed and delivered by a Responsible Officer of
such Person, or in the case of a company incorporated under the laws of the
Cayman Islands, a director of such Person;

 

(b)          a secretary’s certificate of such Person, or in the case of a
company incorporated under the laws of the Cayman Islands, a director’s
certificate of such Person, certifying such Person’s (i) officers’ incumbency
and/or directors’ incumbency (as applicable), (ii) authorizing resolutions, and
(iii) organizational and governing documents;

 

(c)          if applicable, certificates of existence, good standing and
qualification or such corresponding certificates or other documents from
officials or agencies of such Person’s jurisdiction of organization or
incorporation, which certificates shall be dated a date not earlier than 30 days
prior to the date such Guaranty is delivered;

 

 -22- 

 

 

(d)          a Compliance Certificate dated as of the date of delivery of such
Guaranty with respect to the Guarantee Ratios, reflecting pro forma compliance
with the Guarantee Ratios, determined as of the last day of the most recently
ended fiscal quarter for which Financial Statements have been delivered or are
required to have been delivered pursuant to Section 5.2(a) or (b), after giving
effect to such Guaranty;

 

(e)          favorable legal opinions of outside counsel for such Person, in
form and substance, and covering such matters as are, reasonably satisfactory to
the Administrative Agent;

 

(f)           if such Person is not organized under the laws of a State of the
United States, evidence of appointment by such Person of the Process Agent as
its domestic process agent in accordance with Section 9.18;

 

(g)          documentation and other information that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act; and

 

(h)          such other documentation and conditions as are reasonably requested
by the Administrative Agent and reasonable and customary under applicable Legal
Requirements or custom in connection with a Guaranty by a Foreign Credit Party.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2 and (ii) has been approved by the
Majority Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extended Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 23, 2014, among Rowan Delaware, as the borrower,
the Parent, Wilmington Trust, National Association (as successor in interest to
Wells Fargo), as administrative agent, and the lenders party thereto from time
to time, as amended by the Non-Extended Facility Amendment, and as further
amended, restated, supplemented or otherwise modified from time to time.

 

“Non-Extended Facility” means the credit facility evidenced by the Non-Extended
Credit Agreement.

 

“Non-Extended Facility Amendment” has the meaning set forth in Section 3.1(m).

 

“Non-Extended Facility Outstanding Amount” means, as of the date of
determination, the sum of (a) the aggregate outstanding principal amount of all
loans under the Non-Extended Facility, plus (b) the aggregate unpaid amount of
all payment obligations under drawn letters of credit under the Non-Extended
Facility, plus (c) the aggregate outstanding available face amount of letters of
credit under the Non-Extended Facility.

 

“Norwegian Krone” means the lawful currency of Norway.

 

 -23- 

 

 

“Note Documents” means the Senior Unsecured Notes, the Indenture, each other
Acceptable Indenture, and each other agreement, instrument, or document executed
at any time in connection with the Senior Unsecured Notes.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Notice” has the meaning set forth in Section 9.7(b)(ii).

 

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation signed by the Borrower in substantially the same form as Exhibit E
or such other form as shall be reasonably approved by the Administrative Agent.

 

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender Party under this Agreement and the Credit Documents, including, the
Letter of Credit Obligations, any Hedging Arrangement with a Hedge Counterparty
but only while such Person (or in the case of its Affiliate, the Person
affiliated therewith) is a Lender hereunder (other than Excluded Swap
Obligations), Cash Management Bank Obligations, all interest and fees that
accrue after the commencement by or against any Credit Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and any increases, extensions, and rearrangements of any of the
foregoing obligations under any amendments, supplements, and other modifications
of the documents and agreements creating those obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

 

 -24- 

 

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

 

“Parent” has the meaning given such term in the preamble to this Agreement.

 

“Parent Guaranty” means that certain Guaranty Agreement dated as of the Closing
Date made by the Parent in favor of the Administrative Agent for the benefit of
the Lender Parties, as amended, supplemented or otherwise modified from time to
time.

 

“Participant” has the meaning assigned to such term in Section 9.6(c).

 

“Participant Register” has the meaning specified in Section 9.6(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent’s common
Equity Interests purchased by the Parent in connection with the issuance of any
Convertible Debt or in relation to a Permitted Cash-Box Structure; provided that
the purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received substantially concurrently by the Parent from the sale of any related
Permitted Warrant Transaction, does not exceed the net cash proceeds received by
the Parent from the sale of such Convertible Debt issued or resulting from the
Permitted Cash-Box Structure in connection with the Permitted Bond Hedge
Transaction.

 

“Permitted Bridge Facility” has the meaning set forth in Section 6.1(d).

 

“Permitted Cash-Box Structure” means any structure whereby either: (a) common
Equity Interests or Convertible Debt are issued by the Parent in consideration
for the concurrent transfer to the Parent of redeemable preferred shares and, if
applicable, ordinary shares of an Approved Affiliate; or (b) an Approved
Affiliate issues any Debt, or a call option, warrant or right to purchase (or
substantively equivalent derivative transaction), in each case, which is
convertible into redeemable preferred shares in such Approved Affiliate which,
concurrently with such conversion, are exchangeable for common Equity Interests
in Parent, and, in either case, all customary transactions, steps, agreements
and arrangements which may be necessary to implement such structure.

 

“Permitted Refinancing Debt” means any modification, extension, refinancing,
renewal or replacement of Debt that is permitted under Section 6.1 which (a)
does not increase the amount of such Debt being modified, extended, refinanced,
renewed or replaced, other than amounts incurred to pay unpaid accrued interest,
fees, expenses and prepayment or make-whole premiums with respect thereto, (b)
does not provide for payment of the principal amount of such modified, extended,
refinanced, renewed or replaced Debt prior to the date that is 120 days after
the Maturity Date, and (c) does not add as an obligor or guarantor any
Subsidiary that directly owns or operates any Rig; provided that the Parent
shall be in compliance, on a pro forma basis after giving effect to any
incurrence of such Debt, with each Guarantee Ratio and the other financial
covenants contained in this Agreement recomputed as of the last day of the most
recently ended fiscal quarter of the Parent for which Financial Statements have
been provided (or required to be provided) pursuant to Section 5.2(a) or (b) as
if the incurrence of the unsecured Debt in question had occurred on the first
day of each relevant period for testing such compliance (as demonstrated in a
duly executed Compliance Certificate dated as of the date that such
modification, extension, refinancing, renewal or replacement of Debt occurs);
provided further that, with respect to any Debt that would otherwise constitute
“Permitted Refinancing Debt” but for a portion of such Debt exceeding the
limitations set forth in clause (a) above, the portion of such Debt that does
not exceed such limitations in clause (a) shall constitute “Permitted
Refinancing Debt”.

 

 -25- 

 

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent’s common Equity Interests sold by the Parent substantially concurrently
with any purchase by the Parent of a related Permitted Bond Hedge Transaction.

 

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

 

“Platform” has the meaning set forth in Section 9.7(b)(i).

 

“Potential Defaulting Lender” means, at any time, a Lender that has, or whose
parent company has, at such time a non-investment grade rating from Moody’s or
S&P or another nationally recognized rating agency. Any determination that a
Lender is a Potential Defaulting Lender will be made by the Administrative Agent
or an Issuing Lender in its sole discretion acting reasonably and in good faith.

 

“Pound Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the Administrative Agent
to its customers.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Redemption” means, with respect to any Debt or Equity Interest that would
constitute Disqualified Capital Stock but for the last sentence of such
definition, the repurchase, redemption, prepayment, repayment, defeasance or any
other acquisition or retirement for value of such Debt or Equity Interest that
would constitute Disqualified Capital Stock but for the last sentence of such
definition, including for the avoidance of doubt, any conversion or exchange of
Convertible Debt or Contingent Debt supporting Convertible Debt. “Redeem” has
the correlative meaning thereto.

 

 -26- 

 

 

“Register” has the meaning set forth in Section 9.6(b).

 

“Regulations T, U, X and D” means Regulations T, U, X and D of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person’s Affiliates.

 

“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.

 

“Removal Effective Date” has the meaning set forth in Section 8.6(b).

 

“Replacement Lender” has the meaning set forth in Section 2.16(b).

 

“Replacement Rate” has the meaning set forth in Section 2.5(c)(x).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

“Representatives” has the meaning set forth in Section 9.8.

 

“Resignation Effective Date” has the meaning set forth in Section 8.6(a).

 

“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer, or
controller, or with respect to a Credit Party organized in Luxembourg, a manager
or director, or with respect to a Credit Party incorporated under the laws of
the Cayman Islands or incorporated in Gibraltar, a director or secretary, of a
Credit Party.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other Property) with respect to any
capital stock or other Equity Interest of such Person, or any payment (whether
in cash, securities or other Property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any such Person’s stockholders,
partners or members (or the equivalent Person thereof).

 

 -27- 

 

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Lender under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the Issuing Lender shall determine or the Majority Lenders shall require.

 

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate Advance or
a Eurodollar Advance.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Advances to the Borrower pursuant to Section 2.1(a), (b) purchase
participations in Letters of Credit pursuant to Section 2.3 and (c) purchase
participations in Swingline Advances pursuant to Section 2.4, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Revolving Lender’s name on Schedule II as its Revolving
Commitment or in the Assignment and Acceptance or any agreement referred to in
Section 2.1(c), pursuant to which such Revolving Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Revolving Commitments as of the
Closing Date is $955,000,000.00.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Facility Increase” has the meaning set forth in Section 2.1(c)(i).

 

“Revolving Lender” means any Lender that has a Revolving Commitment or holds a
Revolving Advance or participation in any Letter of Credit.

 

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.

 

“Revolving Outstanding Amount” means, as of any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Revolving Advances plus
(b) the Letter of Credit Obligations plus (c) the aggregate outstanding amount
of all Swingline Advances.

 

“Rig” means any mobile offshore drilling unit (including without limitation any
jack-up rig, semi-submersible rig, drillship, and barge rig).

 

“Rig Value” means, with respect to any Rig, the net book value (determined in
accordance with GAAP) of such Rig, as reflected in the Parent’s consolidated
balance sheet most recently delivered pursuant to Section 5.2(a) or (b);
provided that, with respect to the determination of the Rig Value of any Rig
acquired after the last day of the most recently ended fiscal quarter for which
the Financial Statements have been, or were required to be, delivered pursuant
to Section 5.2(a) or (b), the Rig Value of such Rig shall be as reasonably
agreed by the Parent and the Administrative Agent.

 

“Rowan Delaware” means Rowan Companies, Inc., a Delaware corporation.

 

 -28- 

 

 

“Rowan Finanz” means Rowan Finanz, S.à r.l., a Luxembourg private limited
liability company (société à responsabilité limitée), with its registered office
at 48, Boulevard Grande-Duchesse Charlotte, L - 1330 Luxembourg and registered
with the Luxembourg Trade and Companies Register under number B 180.891.

 

“Rowan Rex” means Rowan Rex Limited, an exempted company with limited liability
incorporated under the laws of the Cayman Islands.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctioned Country” means a country or territory, or a country or territory
whose government is subject to or the target of any Sanctions (including,
without limitation, a sanctions program identified on the list maintained by
OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or any other sanctions program of
the United States of America, the United Nations, the Norwegian State, the
European Union, the United Kingdom or any agency or subdivision thereof).

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (e) a Person named on any other Sanctions-related list
maintained by any relevant Sanctions authority, or (f) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the United States of
America, the United Nations, the Norwegian State, the European Union, the United
Kingdom or any other agency or subdivision thereof.

 

“Sanctions” means any sanctions imposed, administered or enforced from time to
time by any applicable Governmental Authority, including, without limitation,
those administered by OFAC, the U.S. Department of State, Her Majesty’s
Treasury, the United Nations, the Norwegian State, the European Union, the
Member States of the European Union, any other applicable Governmental Authority
or any agency or subdivision of any of the forgoing, and shall include any
regulations, rules, and executive orders issued in connection therewith
(including, without limitation, the Trading with the Enemy Act of 1917 (50
U.S.C. app. §§ 1-44), as amended, and the International Emergency Economic
Powers Act (50 U.S.C. §§ 1701-07)).

 

 -29- 

 

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Senior Unsecured Notes” means the 4.75% Notes, the 4.875% Notes, the 5.400%
Notes, the 5.85% Notes, the 7.375% Notes, the 7.875% Notes and any Additional
Notes.

 

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, and (d) such Person is not engaged in, a business or
a transaction for which such Person’s Property would constitute unreasonably
small capital.

 

“Specified Acquired Rig” means any Rig that (a) is acquired by the Parent, any
of its Subsidiaries, or a Local Content Entity after the Closing Date (including
by acquiring the Person that owns such Rig), and (b) secures, or is owned by a
Person that is an obligor under, Debt that is (i) permitted by Section 6.1(e)
and (ii) prohibits the direct owner of such Rig from becoming a Guarantor
hereunder.

 

“Specified Holding Company” means any Person owned, directly or indirectly, by
the Parent who, directly or indirectly, owns (a) more than 50% of the equity
securities of the Borrower entitled to vote or (b) equity securities
representing more than 50% of the value of the Borrower, in each case on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option or similar
right).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Lender to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the
Administrative Agent or such Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

 

 -30- 

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent.

 

“Surplus Guarantors” has the meaning set forth in Section 5.6(c).

 

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Lender” means Wells Fargo and any successor Swingline Lender
appointed pursuant to Section 8.6.

 

“Swingline Note” means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.

 

“Swingline Payment Date” means the last Business Day of each calendar month.

 

“Swingline Sublimit” means $50,000,000.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) 
the withdrawal of the Parent or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan. Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA (including the filing of a notice of intent to
terminate) shall not constitute a Termination Event.

 

 -31- 

 

 

“Transactions” means, collectively, (a) the entering by the Credit Parties into
Credit Documents to which they are to be a party and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full or partial
exemption from tax imposed by the United Kingdom on interest.

 

“Type” has the meaning set forth in Section 1.3.

 

“UCP” has the meaning given to such term in Section 2.3(b)(i)(7).

 

“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g)(ii)(B)(c).

 

“Use of Proceeds Certificate” means, with respect to any Advance, a certificate
in form, substance, and detail reasonably satisfactory to the Administrative
Agent, duly executed by a Responsible Officer of the Borrower (a) describing the
intended use of proceeds of such Advance, which shall be an Acceptable Business
Purpose, and the proposed timing for such use, and (b) certifying that the
proceeds of the applicable Advance will be used for such described use within
five Business Days after the making of such Advance, or will otherwise be repaid
to the extent required pursuant to Section 2.6(b)(iv).

 

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 -32- 

 

 

1.2         Accounting Terms; Changes in GAAP.

 

(a)          Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent Financial
Statements delivered pursuant to Section 5.2(a) or (b).

 

(b)          Unless otherwise indicated, all Financial Statements of the Parent,
all ARO JV Financial Statements, all calculations for compliance with covenants
in this Agreement, and all calculations of any amounts to be calculated under
the definitions in Section 1.1 shall be prepared in accordance with GAAP, and
other than the ARO JV Financial Statements, based upon the consolidated accounts
of the Parent and its Subsidiaries in accordance with GAAP.

 

1.3         Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class”, when used in reference to any Advance, refers to
whether such Advance, or the Advances comprising such Borrowing are Revolving
Advances or Swingline Advances. The “Type” of an Advance refers to the
determination of whether such Advance is a Eurodollar Advance or a Base Rate
Advance.

 

1.4         Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

 -33- 

 

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

1.5         Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Equivalent of the maximum amount available to be drawn under such
Letter of Credit after giving effect to all increases thereof made pursuant to
such Letter of Credit or the Letter of Credit Application or Letter of Credit
Request therefor (at the time specified therefor in such applicable Letter of
Credit, Letter of Credit Application or Letter of Credit Request and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

1.6         Rates; Currency Equivalents.

 

(a)          The Administrative Agent or the applicable Issuing Lender shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letter of Credit Exposure or Letter of Credit
Obligations attributable to Letters of Credit denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent.

 

(b)          Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Issuing Lender.

 

(c)          The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate”.

 

1.7         Luxembourg Terms. Notwithstanding any other provisions of the Credit
Documents to the contrary, in the Credit Documents where it relates to any
Credit Party which is organized under the laws of Luxembourg, a reference to:

 

(a)          a receiver, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or other similar officer includes a juge
délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur;

 

 -34- 

 

 

(b)          an administration, dissolution, liquidation, bankruptcy, insolvency
or any similar proceeding shall include, without limitation (i) bankruptcy
(faillite), controlled management (gestion contrôlée), voluntary arrangement
with creditors (concordat préventif de la faillite), suspension of payments
(sursis de paiements), voluntary or compulsory winding-up;

 

(c)          a lien or security interest includes any hypothèque, nantissement,
gage, privilege, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

 

(d)          attachments or similar creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie arrêt);

 

(e)          a director, officer or manager includes an administrateur or a
gérant; and

 

(f)           a “set-off” includes, for purposes of Luxembourg law, legal
set-off.

 

Article II

CREDIT FACILITIES

 

2.1         Commitments.

 

(a)          Revolving Commitment. Each Revolving Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Revolving Advances
to the Borrower from time to time on any Business Day during the period from the
Closing Date until the Maturity Date in an aggregate principal amount not to
exceed, at any time, such Revolving Lender’s Revolving Commitment; provided that
after giving effect to any Borrowing, the Revolving Outstanding Amount shall not
exceed the aggregate Revolving Commitments in effect at such time. Within the
limits of each Revolving Lender’s Revolving Commitment, the Borrower may from
time to time borrow, prepay pursuant to Section 2.6, and reborrow under this
Section 2.1(a).

 

(b)          Reduction of Commitments. The Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Administrative Agent (or
such later time as may be reasonably acceptable to the Administrative Agent), to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in the aggregate
amount of $10,000,000 and in integral multiples of $1,000,000 in excess thereof.
Any reduction or termination of the Revolving Commitments pursuant to this
Section shall be permanent, with no obligation of the Revolving Lenders to
reinstate such Revolving Commitments, and the Commitment Fees shall thereafter
be computed on the basis of the Revolving Commitments, as so reduced. To the
extent that a Revolving Commitment reduction would result in the Revolving
Outstanding Amount exceeding the aggregate Revolving Commitments, the Borrower
shall reduce the Revolving Outstanding Amount such that after giving effect to
such reduction such excess has been eliminated. Such reductions shall be made to
the extent necessary by first prepaying the Revolving Advances outstanding at
such time, and second depositing in the Cash Collateral Account an amount of
cash equal to 100% of the remaining excess to be held by the Administrative
Agent as collateral and applied to satisfy drawings under Letters of Credit as
they occur. If after giving effect to any reduction of the Revolving Commitments
under this Section, either the Aggregate Letter of Credit Sublimit or the
Swingline Sublimit exceeds the aggregate Revolving Commitments as so reduced,
the Aggregate Letter of Credit Sublimit, the Swingline Sublimit or both, as the
case may be, shall be automatically reduced by the amount of such excess.

 

 -35- 

 

 

(c)          Increase in Commitments.

 

(i)          Increase in Revolving Commitments. At any time after the Closing
Date but prior to the Maturity Date, the Borrower may effectuate up to three
separate increases in the aggregate Revolving Commitments (each such increase
being a “Revolving Facility Increase”), by designating either one or more of the
existing Revolving Lenders (each of which, in its sole discretion, may determine
whether and to what degree to participate in such Revolving Facility Increase)
or one or more other banks or other financial institutions (reasonably
acceptable to the Administrative Agent, the Issuing Lenders and the Swingline
Lender) that at the time agree, in the case of any such bank or financial
institution that is an existing Revolving Lender to increase its Revolving
Commitment as such Lender shall so select (an “Increasing Revolving Lender”)
and, in the case of any other such bank or financial institution (an “Additional
Revolving Lender”), to become a party to this Agreement; provided, however, that
(A) each such Revolving Facility Increase shall be at least $25,000,000, (B) the
aggregate amount of all Revolving Facility Increases since the Closing Date
shall not exceed $250,000,000, and (C) except as otherwise provided below, all
Revolving Commitments and Revolving Advances provided pursuant to a Revolving
Facility Increase shall be available on the same terms as those applicable to
the existing Revolving Commitments and Revolving Advances. The sum of the
increases in the Revolving Commitments of the Increasing Revolving Lenders plus
the Revolving Commitments of the Additional Revolving Lenders upon giving effect
to a Revolving Facility Increase shall not, in the aggregate, exceed the amount
of such Revolving Facility Increase. The Borrower shall provide prompt notice of
any proposed Revolving Facility Increase pursuant to this clause (c)(i) to the
Administrative Agent and the Lenders. This Section 2.1(c)(i) shall not be
construed to create any obligation on any of the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.

 

(ii)         Procedure. A Revolving Facility Increase shall become effective
upon (A) the receipt by the Administrative Agent of (1) an agreement in form and
substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, each Increasing Revolving Lender and each Additional Revolving Lender,
setting forth the Revolving Commitments, if any, of each such Lender and setting
forth the agreement of each Additional Revolving Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Lender, (2) such evidence of appropriate authorization on the part of
the Borrower with respect to such Revolving Facility Increase as the
Administrative Agent may reasonably request, and (3) a certificate of a
Responsible Officer of the Borrower stating that, both before and after giving
effect to such Revolving Facility Increase, no Default has occurred and is
continuing, and that all representations and warranties made by the Borrower in
this Agreement are true and correct in all material respects (provided that to
the extent any representation and warranty is qualified as to “Material Adverse
Change” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects), unless such representation or warranty
relates to an earlier date in which case it remains true and correct as of such
earlier date, and the representations and warranties contained in subsections
(a) and (b) of Section 4.4 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
5.2, and (B) the funding by each Increasing Revolving Lender and Additional
Revolving Lender of the Advances to be made by each such Lender to effect the
prepayment requirement set forth in Section 2.6(b)(ii). Notwithstanding any
provision contained herein to the contrary, from and after the date of any
Revolving Facility Increase, all calculations and payments of interest on the
Advances shall take into account the actual Revolving Commitment of each Lender
and the principal amount outstanding of each Advance made by such Lender during
the relevant period of time.

 

 -36- 

 

 

(iii)        Commitment Increases Generally. If the margin above the Eurodollar
Rate on any Revolving Facility Increase exceeds the Applicable Margin on the
Revolving Credit Facility (the amount of such excess being referred to herein as
the “Yield Differential”), then the Applicable Margin then in effect for the
Revolving Credit Facility shall automatically be increased by the Yield
Differential, effective upon the effectiveness of such Revolving Facility
Increase.

 

2.2         Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent. The accounts or records maintained by the
Administrative Agent and the Lenders shall be conclusive absent manifest error
of the amount of the Advances made by such Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note which shall evidence such
Lender’s Advances to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to such Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.

 

2.3         Letters of Credit.

 

(a)          Commitment for Letters of Credit. Subject to the terms and
conditions set forth in this Agreement and in reliance upon the agreements of
the Revolving Lenders set forth in this Section, each Issuing Lender agrees to,
from time to time on any Business Day during the period from the Closing Date
until the date that is five Business Days prior to the Maturity Date, issue,
increase or extend the expiration date of, the Letters of Credit for the account
of the Parent or any Subsidiary thereof.

 

 -37- 

 

 

(b)          Limitations.

 

(i)          Notwithstanding the foregoing, no Letter of Credit will be issued,
increased, or extended:

 

(1)         (A) if such issuance, increase, or extension would cause the Letter
of Credit Exposure to exceed the Aggregate Letter of Credit Sublimit or (B) if
such issuance, increase, or extension would cause the Letter of Credit Exposure
with respect to Letters of Credit issued by any Issuing Lender to exceed the
Letter of Credit Sublimit applicable to such Issuing Lender (unless such Issuing
Lender otherwise consents in its sole discretion);

 

(2)         if such issuance, increase, or extension would cause the Revolving
Outstanding Amount to exceed the aggregate Revolving Commitments;

 

(3)         unless such Letter of Credit has an expiration date not later than
five Business Days prior to the Maturity Date;

 

(4)         unless such Letter of Credit is a standby or commercial letter of
credit not supporting the repayment of indebtedness for borrowed money of any
Person;

 

(5)         unless such Letter of Credit is in form and substance acceptable to
such Issuing Lender in its sole discretion;

 

(6)         unless the Borrower has delivered to such Issuing Lender (x) a
completed and executed Letter of Credit Application and (y) a duly executed
Letter of Credit Request; provided that, if the terms of any Letter of Credit
Application conflicts with the terms of this Agreement, the terms of this
Agreement shall control;

 

(7)         unless such Letter of Credit is governed by (A) in the case of a
commercial letter of credit, the Uniform Customs and Practice for Documentary
Credits (2007 Revision), effective July 2007 International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be acceptable to the
applicable Issuing Lender and in effect at the time of issuance of such Letter
of Credit) (the “UCP”) or (B) in the case of a standby letter of credit, the UCP
or the International Standby Practices 1998 published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be acceptable to the applicable Issuing Lender and in effect at the time of
issuance of such Letter of Credit) (the “ISP”);

 

(8)         if any Revolving Lender is at such time a Defaulting Lender or
Potential Defaulting Lender; unless the applicable Issuing Lender has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
such Issuing Lender (in its sole discretion), with the Borrower or such
Revolving Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure with respect to such Defaulting Lender (after giving effect to Section
2.17(a)(iv)) or such Potential Defaulting Lender; or

 

 -38- 

 

 

(9)         if such issuance, increase, or extension would cause the Letter of
Credit Exposure attributable to Letters of Credit denominated in Alternative
Currencies to exceed the Alternative Currency Sublimit.

 

(ii)         No Issuing Lender shall be under any obligation to issue, increase
or extend any Letter of Credit if:

 

(1)         the issuance, increase or extension would violate any applicable
Legal Requirement or one or more of the applicable Issuing Lender’s policies
(now or hereafter in effect) applicable to letters of credit generally;

 

(2)         except as otherwise agreed by the Administrative Agent and the
applicable Issuing Lender, the Letter of Credit is in an initial stated amount
less than $100,000;

 

(3)         the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(4)         the Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real Property, or (y) an employment contract, in each
instance if the applicable Issuing Lender reasonably determines that the
Borrower’s obligation to reimburse any draws under such Letter of Credit may be
limited;or

 

(5)         solely with respect to Barclays Bank PLC in its capacity as an
Issuing Lender, the Letter of Credit is not a standby Letter of Credit.

 

(c)          Requesting Letters of Credit. Each Letter of Credit Extension shall
be made pursuant to a Letter of Credit Request and Letter of Credit Application,
or if applicable, amendments to such Letter of Credit Applications, given by the
Borrower to the applicable Issuing Lender with a copy to the Administrative
Agent by facsimile, overnight courier service, certified or registered mail,
electronic transmission using the system provided by the applicable Issuing
Lender or by any other means acceptable to the applicable Issuing Lender not
later than (i) with respect to each Existing Letter of Credit, the Closing Date
and (ii) with respect to each other Letter of Credit Extension, 2:00 p.m.
(Houston, Texas, time) on the third Business Day before the proposed date of the
Letter of Credit Extension (or such later time as may be acceptable to such
Issuing Lender in its sole discretion). Each Letter of Credit Request and Letter
of Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be fully completed and shall specify the information
required therein, including the requested currency and the amount of any unused
commitments to issue letters of credit under the Non-Extended Facility, and
shall include certifications as to the applicable matters set forth in Section
3.2. Each Letter of Credit Request and Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, shall be
irrevocable and binding on the Borrower. Subject to the terms and conditions
hereof, the applicable Issuing Lender shall on the date of such Letter of Credit
Extension, make such Letter of Credit Extension to the beneficiary of such
Letter of Credit.

 

 -39- 

 

 

(d)          Reimbursements for Letters of Credit; Deemed Borrowings; Funding of
Participations. Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit with the accompanying
documentation required thereby, an Issuing Lender shall notify the
Administrative Agent and the Borrower thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the Issuing
Lender in such Alternative Currency, unless (A) the Issuing Lender (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the Issuing Lender promptly following
receipt of the notice of drawing that the Borrower will reimburse the Issuing
Lender in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the Issuing
Lender shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. No later than 2:00 p.m.
(Houston, Texas time), or the Applicable Time on the date of any payment by the
Issuing Lender under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower agrees to pay to such
Issuing Lender an amount equal to any amount so paid or to be paid by such
Issuing Lender under or in respect of such Letter of Credit in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this Section
2.3(d) and (B) the Dollar amount paid by the Borrower, whether on or after the
Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the Issuing Bank for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. In the event an Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
timely reimbursed by the Borrower as required by the preceding sentence, then
upon notice thereof by such Issuing Lender to the Administrative Agent the
Borrower shall be deemed to have requested a Borrowing consisting of Base Rate
Advances in an amount equal to the Dollar Equivalent of the amount then due and
payable by the Borrower to the Issuing Lender (notwithstanding any minimum size
or increment limitations on individual Revolving Advances). Each Revolving
Lender (including the Revolving Lender acting as an Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.5 and
regardless of whether such notice complies with Section 2.5, make available in
Same Day Funds to the Administrative Agent for the account of such Issuing
Lender an amount equal to such Revolving Lender’s Applicable Percentage of the
amount of such Revolving Advance not later than 1:00 p.m. (Houston, Texas time)
on the Business Day following the date such Revolving Lender receives such
notice from the Administrative Agent, whereupon each Revolving Lender that so
makes Same Day Funds available shall be deemed to have made a Base Rate Advance
to the Borrower in such amount. If for any reason any payment pursuant to a
request for draw presented under a Letter of Credit is not refinanced by a
Borrowing in accordance with this Section 2.3(d) (including as a result of a
failure to satisfy one or more conditions set forth in Section 3.2), the Issuing
Lender shall be deemed to have requested that each of the applicable Revolving
Lenders fund its risk participation in the relevant Letter of Credit Obligations
and each such Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Lender pursuant to this Section 2.3(d) shall be deemed
payment in respect of such participation. The Administrative Agent shall remit
the funds so received to the applicable Issuing Lender. If any such Revolving
Lender shall not have timely made such Revolving Advance or funding of its risk
participation available to the Administrative Agent pursuant to this Section
2.3, such Lender agrees to pay interest thereon for each day from the date such
amount was due and payable to but excluding the date such amount is paid at the
lesser of (A) the Overnight Rate for such day for the first three days and
thereafter the interest rate applicable to such Base Rate Advances and (B) the
Maximum Rate. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat each payment under a Letter of Credit not immediately reimbursed
by the Borrower as a Borrowing comprised of Base Rate Advances to the Borrower.

 

 -40- 

 

 

(e)          Participations. Upon the date of the issuance or increase of a
Letter of Credit (including the deemed issuance of the Existing Letters of
Credit on the Closing Date) without any further action by any Person, the
applicable Issuing Lender shall be deemed to have sold to each Revolving Lender
and each Revolving Lender shall have been deemed to have purchased from such
Issuing Lender a participation in such Letter of Credit in an amount equal to
such Revolving Lender’s Applicable Percentage at such date of the aggregate
amount available to be drawn under such Letter of Credit and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement. The
Issuing Lender shall promptly notify the Administrative Agent and the
Administrative Agent shall promptly notify each such participant Revolving
Lender by telex, telephone, or telecopy of each Letter of Credit issued or
increased and the actual dollar amount or Dollar Equivalent amount of such
Revolving Lender’s participation in such Letter of Credit. Each Revolving
Lender’s obligation to purchase participating interests pursuant to this Section
and to reimburse the Issuing Lenders for such Revolving Lender’s Applicable
Percentage of any payment under a Letter of Credit by an Issuing Lender not
reimbursed in full by the Borrower shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any of the circumstances
described in paragraph (f) below, (ii) the occurrence and continuance of a
Default, (iii) an adverse change in the financial condition of any Credit Party,
(iv) any failure to meet the conditions in Section 3.2 or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing, except for any such circumstance, happening or event constituting
or arising from gross negligence or willful misconduct on the part of such
Issuing Lender as determined by a court of competent jurisdiction by a final and
non-appealable judgment.

 

(f)           Obligations Unconditional. The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

 

(i)          any lack of validity or enforceability of any Letter of Credit, any
Letter of Credit Documents or any other Credit Document;

 

(ii)         any amendment or waiver of or any consent to departure from any
Letter of Credit, any Letter of Credit Document or any other Credit Document;

 

 -41- 

 

 

(iii)        the existence of any claim, counterclaim, set-off, defense or other
right which any Credit Party, any Subsidiary thereof or any other Person may
have at any time against any beneficiary or transferee of such Letter of Credit
(or any Persons for whom any such beneficiary or any such transferee may be
acting), any Issuing Lender, any Lender or any other Person, whether in
connection with such Letter of Credit, this Agreement, the Transactions or in
any Letter of Credit Documents or any unrelated transaction;

 

(iv)        any draft, demand, certificate, statement or any other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect to the extent any Issuing Lender would not be liable
therefor pursuant to the following paragraph (h);

 

(v)         any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(vi)        any payment by an Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(vii)       any waiver by an Issuing Lender of any requirement that exists for
such Issuing Lender’s protection and not the protection of the Borrower or any
waiver by any Issuing Lender which does not in fact materially prejudice the
Borrower;

 

(viii)      any payment made by an Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;

 

(ix)         any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(x)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

THE BORROWER SHALL PROMPTLY EXAMINE A COPY OF EACH LETTER OF CREDIT AND EACH
AMENDMENT THERETO THAT IS DELIVERED TO IT AND, IN THE EVENT OF ANY CLAIM OF
NONCOMPLIANCE WITH THE BORROWER’S INSTRUCTIONS OR OTHER IRREGULARITY, THE
BORROWER WILL IMMEDIATELY NOTIFY THE APPLICABLE ISSUING LENDER.

 

Nothing contained in this paragraph (f) shall be deemed to constitute a waiver
of any remedies of the Borrower in connection with the Letters of Credit,
including those specified in Section 2.3(h).

 

 -42- 

 

 

(g)          Cash Collateralization.

 

(i)          The Borrower shall deposit into the Cash Collateral Account in
accordance with paragraph (ii) below cash in an amount equal to 103% of the
Letter of Credit Exposure of all outstanding Letters of Credit, if the Revolving
Commitments are terminated pursuant to Section 2.1(b) or Article VII, on the
date of such termination.

 

(ii)         If at any time that there shall exist a Defaulting Lender or
Potential Defaulting Lender, promptly upon the request of the Administrative
Agent or an Issuing Lender, the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount equal to the Fronting Exposure at the time
(determined for the avoidance of doubt, after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by any Defaulting Lender).

 

(iii)        If the Administrative Agent notifies the Borrower at any time that
the Letter of Credit Obligations attributable to all Letters of Credit
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize such Letter of Credit Obligations in an aggregate amount equal to
the portion of such Letter of Credit Obligations that exceeds 100% of the
Alternative Currency Sublimit then in effect.

 

(h)          Liability of Issuing Lenders. The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its or any Credit Party’s use of such Letter of Credit. Neither an
Issuing Lender nor any of its respective officers or directors shall be liable
or responsible for:

 

(i)          the use which may be made of any Letter of Credit or any proceeds
therefrom or any acts or omissions of any beneficiary or transferee in
connection therewith;

 

(ii)         the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

 

(iii)        any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including such Issuing Lender’s own
negligence),

 

except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to special, indirect, consequential,
exemplary or punitive damages suffered by the Borrower which the Borrower proves
were caused by (A) such Issuing Lender’s willful misconduct or gross negligence
in determining whether documents presented under a Letter of Credit comply with
the terms of such Letter of Credit or (B) such Issuing Lender’s willful failure
to make lawful payment under any Letter of Credit after the presentation to it
of a draft and certificate strictly complying with the terms and conditions of
such Letter of Credit, in each case as determined by a court of competent
jurisdiction by a final and non-appealable judgment. In furtherance and not in
limitation of the foregoing, an Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

 -43- 

 

 

(i)           Cash Collateral Account.

 

(i)          If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to the terms hereof, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent’s form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent for the benefit of the Issuing Lenders a first priority
security interest in such account and the funds therein and giving the
Administrative Agent “control” over the Cash Collateral Account as such term is
defined in the applicable Uniform Commercial Code. The Borrower hereby pledges
to the Administrative Agent and grants the Administrative Agent a security
interest in the Cash Collateral Account, whenever established, all funds held in
the Cash Collateral Account from time to time, and all proceeds thereof as
security for the payment of the Letter of Credit Obligations. Except as provided
in Section 2.3(i)(ii) below, the Borrower shall have no access and no rights of
withdrawal from the Cash Collateral Account.

 

(ii)         Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit. Such funds shall
be promptly applied by the Administrative Agent at the request of an Issuing
Lender to any reimbursement or other obligations under the applicable Letters of
Credit that exist or occur. If any surplus funds are held in the Cash Collateral
Account above the amount required by this Agreement during the existence of an
Event of Default the Administrative Agent may (A) hold such surplus funds in the
Cash Collateral Account as cash collateral for the Obligations or (B) apply such
surplus funds to any Obligations in any manner directed by the Majority Lenders.
If no Event of Default exists, the Administrative Agent shall immediately
release to the Borrower at the Borrower’s written request (1) any funds held in
the Cash Collateral Account in excess of 103% of the amount of Letter of Credit
Exposure then required to be Cash Collateralized or (2) any Cash Collateral
provided to reduce Fronting Exposure promptly following the elimination of such
applicable Fronting Exposure (including by any Defaulting Lender ceasing to be a
Defaulting Lender, by any Potential Defaulting Lender ceasing to be a Potential
Defaulting Lender, or by any Defaulting Lender or Potential Defaulting Lender
ceasing to be a Revolving Lender).

 

(iii)        The Administrative Agent shall invest the funds in the Cash
Collateral Account in an interest-bearing account or other investment approved
by the Borrower. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property or in accordance with the Borrower’s instructions or as otherwise
approved by the Borrower, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.

 

 -44- 

 

 

(j)          Letters of Credit Issued for the Parent or Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Parent or a
Subsidiary thereof, the Borrower shall be obligated (jointly and severally with
the Parent or such Subsidiary, as applicable) to reimburse each Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued (or deemed
issued) hereunder. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of the Parent or any one or more Subsidiaries thereof
inures to the benefit of the Borrower, and that the Borrower’s businesses derive
substantial benefits from the issuance of such Letters of Credit and the
businesses of the Parent and such Subsidiaries.

 

(k)          Existing Letters of Credit. The parties hereto agree that effective
as of the Closing Date, the Existing Letters of Credit shall be deemed to have
been issued under, and shall be governed by the terms and conditions of, this
Agreement.

 

2.4         Swingline Advances.

 

(a)          The Swingline Facility. On the terms and conditions set forth in
this Agreement, the Swingline Lender may, in its sole and absolute discretion,
from time to time on any Business Day from the Closing Date until the last
Business Day occurring before the Maturity Date, make Swingline Advances to the
Borrower in an aggregate principal amount not to exceed the Swingline Sublimit
at any time, provided that (i) after giving effect to such Swingline Advance,
the Revolving Outstanding Amount shall not exceed the aggregate Revolving
Commitments in effect at such time, (ii) no Swingline Advance may mature after
the Maturity Date, and (iii) no Swingline Advance shall be made by the Swingline
Lender if the conditions set forth in Section 3.2 have not been met as of the
date of such Swingline Advance. The Borrower agrees that the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swingline Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swingline Advance the
conditions set forth in Section 3.2 have been met. Immediately upon the making
of a Swingline Advance, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Advance in an amount equal to its
Applicable Percentage of such Swingline Advance.

 

(b)          Evidence of Indebtedness. The indebtedness of the Borrower to the
Swingline Lender resulting from Swingline Advances shall be evidenced as set
forth in Section 2.2.

 

(c)          Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.4(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed at the sole and absolute discretion of the
Swingline Lender. If the aggregate outstanding amount of Swingline Advances ever
exceeds the Swingline Sublimit, the Borrower shall, upon receipt of written
notice of such condition from the Swingline Lender and to the extent of such
excess, prepay to the Swingline Lender the outstanding principal of the
Swingline Advances such that such excess is eliminated.

 

 -45- 

 

 

(d)          Refinancing of Swingline Advances.

 

(i)          The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a Revolving Advance consisting of Base Rate Advances in an
amount equal to such Revolving Lender’s Applicable Percentage of the amount of
Swingline Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Borrowing for purposes
hereof), without regard to the minimum and multiples specified in Section 2.5(c)
for the principal amount of Borrowings but subject to the unutilized portion of
the Revolving Commitments and the conditions set forth in Section 3.2. The
Swingline Lender shall furnish the Borrower with a copy of the applicable Notice
of Borrowing promptly after delivering such notice to the Administrative Agent.
Regardless of whether the request for such Revolving Advance complies with
Section 2.5, each Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Notice of Borrowing available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Lending Office not later than 1:00 p.m. (Houston,
Texas, time) on the day specified in such Notice of Borrowing, whereupon,
subject to Section 2.4(d)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Advance consisting of Base
Rate Advances to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

(ii)         If for any reason any Swingline Advance cannot be refinanced by
such a Borrowing in accordance with Section 2.4(d)(i), the applicable Notice of
Borrowing submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the applicable Revolving
Lenders fund its risk participation in the relevant Swingline Advances and each
such Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swingline Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

 -46- 

 

 

(iv)        Each Revolving Lender’s obligation to make Revolving Advances or to
purchase and fund risk participations in Swingline Advances pursuant to this
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower, or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Advances pursuant to Section 2.4(d)(i) (but not its
obligation to purchase and fund risk participations in Swingline Advances) is
subject to the conditions set forth in Section 3.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the Swingline Advances, together with interest as provided herein.

 

(e)          Repayment of Participations.

 

(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swingline Lender.

 

(ii)         If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Advance is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.11
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(f)           Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Advances. Until each Lender funds its Revolving Advances or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Percentage of the applicable Swingline Advances, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 

(g)          Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Advances directly
to the Swingline Lender.

 

(h)          Method of Borrowing. Each request for a Swingline Advance shall be
made pursuant to telephone notice to the Swingline Lender given no later than
1:00 p.m. (Houston, Texas time) on the date of the proposed Swingline Advance,
promptly confirmed by a completed and executed Notice of Borrowing facsimiled to
the Administrative Agent and the Swingline Lender. The Swingline Lender will
promptly make such Swingline Advance available to the Borrower at its account
with the Administrative Agent.

 

 -47- 

 

 

(i)           Discretionary Nature of the Swingline Facility. Notwithstanding
any terms to the contrary contained herein, the swingline facility provided
herein (A) is an uncommitted facility and the Swingline Lender may, but shall
not be obligated to, make Swingline Advances, and (ii) may be terminated at any
time by the Swingline Lender upon written notice by the Swingline Lender to the
Borrower.

 

2.5         Borrowings; Procedures and Limitations.

 

(a)          Notice of Borrowings. Each Borrowing shall be made pursuant to a
Notice of Borrowing and given by the Borrower to the Administrative Agent not
later than 12:00 p.m. (Houston, Texas time) on the third Business Day before the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Advances, and by the Borrower to the Administrative Agent not later
than 11:00 a.m. (Houston, Texas time) on the same day as the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances.
The Administrative Agent shall give each applicable Lender prompt notice on the
day of receipt of timely Notice of Borrowing of such proposed Borrowing by
facsimile. Each Notice of Borrowing shall be by facsimile specifying (i) the
requested date of such Borrowing (which shall be a Business Day), (ii) the
requested Type and Class of Advances comprising such Borrowing, (iii) the
aggregate amount of such Borrowing, (iv) if such Borrowing is to be comprised of
Eurodollar Advances, the Interest Period for such Advances, (v) whether, after
giving effect to such Borrowing, the aggregate amount of Available Cash would
exceed $200,000,000, (vi) the amount and date of receipt of any Net Cash
Proceeds of issuances of, or capital contributions on account of, Equity
Interests of the Parent excluded from the calculation of “Available Cash”
pursuant to clause (d) of the definition thereof and the intended purposes of
such Net Cash Proceeds (which shall be a purpose permitted under this
Agreement), and (vii) at any time prior to the termination of the Non-Extended
Facility, the amount of any unused commitments to advance loans under the
Non-Extended Facility. In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each
applicable Lender of the applicable interest rate under Section 2.9, as
applicable. Each Lender shall before 11:00 a.m. (Houston, Texas time) on the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Advances, and before 1:00 p.m. (Houston, Texas time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, make available for the account of its Lending Office to the
Administrative Agent at its address referred to in Section 9.7, or such other
location as the Administrative Agent may specify by notice to the Lenders, in
Same Day Funds, such Lender’s Applicable Percentage of such Borrowing. Promptly
upon the Administrative Agent’s receipt of such funds and provided that the
applicable conditions set forth in Article III have been satisfied, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent.

 

(b)          Conversions and Continuations. In order to elect to Convert or
Continue Revolving Advances comprising part of the same Borrowing under this
Section, the Borrower shall deliver an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent’s office no
later than 2:00 p.m. (Houston, Texas time) (i) at least one Business Day in
advance of the proposed Conversion date in the case of a Conversion of such
Revolving Advances to Base Rate Advances, and (ii) at least three Business Days
in advance of the proposed Conversion or Continuation date in the case of a
Conversion to, or a Continuation of, Eurodollar Advances. Each such Notice of
Conversion or Continuation shall be in writing or facsimile, specifying (A) the
requested Conversion or Continuation date (which shall be a Business Day),
(B) the Borrowing amount and Type of the Revolving Advances to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of Revolving Advances, and (D) in the case of a
Conversion to, or a Continuation of, Eurodollar Advances, the requested Interest
Period. Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each applicable Lender
with a copy thereof and, in the case of a Conversion to or a Continuation of
Eurodollar Advances, notify each applicable Lender of the applicable interest
rate under Section 2.9 as applicable. For purposes other than the conditions set
forth in Section 3.2, the portion of Revolving Advances comprising part of the
same Borrowing that are Converted to Advances of another Type shall constitute a
new Borrowing.

 

 -48- 

 

 

(c)          Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

 

(i)          Each Borrowing shall be in an aggregate amount not less than
$3,000,000 and in integral multiples of $1,000,000 in excess thereof in the case
of Eurodollar Advances and in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof in the case of Base Rate
Advances.

 

(ii)         Each Borrowing shall (A) consist of Advances of the same Type and
Class made, Converted or continued on the same day by the Lenders according to
their Applicable Percentage, and (B) denominated only in Dollars.

 

(iii)        At no time shall there be more than eight Interest Periods
applicable to outstanding Eurodollar Advances.

 

(iv)        The Borrower may not select Eurodollar Advances for any Borrowing to
be made, Converted or Continued if an Event of Default has occurred and is
continuing.

 

(v)         If any Lender shall, at least one Business Day prior to the
requested date of any Borrowing comprised of Eurodollar Advances, notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Advances or to fund or maintain Eurodollar
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars in
the applicable interbank market, then (1) such Lender’s Applicable Percentage of
the amount of such Borrowing shall be made as a Base Rate Advance of such
Lender, (2) such Base Rate Advance shall be considered part of the same
Borrowing and interest on such Base Rate Advance shall be due and payable at the
same time that interest on the Eurodollar Advances comprising the remainder of
such Borrowing shall be due and payable, and (3) any obligation of such Lender
to make, Continue, or Convert to, Eurodollar Advances, including in connection
with such requested Borrowing, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.

 

 -49- 

 

 

(vi)        If the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Advances comprising any requested Borrowing, the right of
the Borrower to select Eurodollar Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the applicable Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be made as a Base Rate Advance.

 

(vii)       If the Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that (A) the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, or (B)
deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurodollar Advance, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders and the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

 

(viii)      If the Borrower shall fail to select the duration or Continuation of
any Interest Period for any Eurodollar Advance in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.1 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the applicable Lenders and such affected Advances will be made available to
the applicable Borrower on the date of such Borrowing as Eurodollar Advances
with a one month Interest Period or, if such affected Advances are existing
Advances, will be Converted into Base Rate Advances at the end of the Interest
Period then in effect.

 

(ix)         Swingline Advances may not be Converted or Continued.

 

 -50- 

 

 

(x)          Notwithstanding anything to the contrary in clauses (v), (vi) and
(vii) above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) or the Majority Lenders
notify the Administrative Agent that the Majority Lenders have made the
determination, that (A) the circumstances described in clause (v), (vi) or (vii)
have arisen and that such circumstances are unlikely to be temporary, (B) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency or (C) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”) reasonably acceptable to the Borrower, in which
case, the Replacement Rate shall, subject to the next two sentences, replace
such applicable interest rate for all purposes under the Credit Documents unless
and until (1) an event described in clause (v), (vi) or (vii) occurs with
respect to the Replacement Rate or (2) the Administrative Agent (or the Majority
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Advances bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Credit Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this clause
(x). Notwithstanding anything to the contrary in this Agreement or the other
Credit Documents (including, without limitation, Section 9.2), such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Majority
Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (x), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent in consultation with the
Borrower (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

 

(d)          Notices Irrevocable. Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.

 

(e)          Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

 

(f)           Funding by Lenders; Administrative Agent’ Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Advances, or prior to the time of
any Borrowing of Base Rate Advances, that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the requested Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Advance included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.

 

 -51- 

 

 

2.6         Prepayments. The Borrower shall not have any right to prepay any
principal amount of any Advance except as provided in this Section 2.6.

 

(a)          Optional. The Borrower may elect to prepay any Borrowing, in whole
or in part, without penalty or premium except as set forth in Section 2.11 and
after giving, by 2:00 p.m. (Houston, Texas time) (i) in the case of Eurodollar
Advances, at least three Business Days’ or (ii) in the case of Base Rate
Advances, one Business Day’s prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Borrower shall prepay Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid in the case of Base
Rate Advances and amounts, if any, required to be paid pursuant to Section 2.11
as a result of such prepayment being made on such date; provided that each
optional partial prepayment of a Borrowing shall be in a minimum amount not less
than $3,000,000 and in multiple integrals of $1,000,000 in excess thereof in the
case of Eurodollar Advances and in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof in the case of Base Rate
Advances.

 

(b)          Mandatory.

 

(i)          On any date that the Revolving Outstanding Amount exceeds the
aggregate amount of Revolving Commitments, the Borrower shall, within one
Business Day, to the extent of such excess, first, prepay to the Swingline
Lender the outstanding principal amount of the Swingline Advances, second,
prepay to the Revolving Lenders on a pro rata basis the outstanding principal
amount of the Revolving Advances and third, make deposits into the Cash
Collateral Account to provide Cash Collateral in the amount of such excess for
the Letter of Credit Exposure.

 

(ii)         If a Revolving Facility Increase is effected as permitted under
Section 2.1(c)(i), the Borrower shall prepay any Revolving Advances outstanding
on such Increase Date to the extent necessary to keep the outstanding Revolving
Advances ratable to reflect the revised Applicable Percentages arising from such
Revolving Facility Increase. Any prepayment made by the Borrower in accordance
with this clause (b)(ii) may be made with the proceeds of Revolving Advances
made by all the Revolving Lenders in connection with the Revolving Facility
Increase occurring simultaneously with the prepayment.

 

 -52- 

 

 

(iii)        Within five Business Days of the receipt of any Net Cash Proceeds
with respect to any Material Disposition, the Borrower shall, prepay the
Advances in an aggregate amount equal to 100% of the Net Cash Proceeds thereof
in excess of $25,000,000 to be applied first, to prepay to the Swingline Lender
the outstanding principal amount of the Swingline Advances, and second, to
prepay to the Revolving Lenders on a pro rata basis the outstanding principal
amount of the Revolving Advances (without a corresponding reduction of the
Revolving Commitments), and third, if any Event of Default then exists, to make
deposits into the Cash Collateral Account to provide cash collateral in the
amount of such excess for the Letter of Credit Exposure; provided, however, that
so long as no Event of Default exists or would result therefrom, the Borrower
shall have the option to reinvest such Net Cash Proceeds within 365 days after
the receipt of such Net Cash Proceeds from such Material Disposition in (x)
assets of the type used in the business of the Parent and its Subsidiaries on
the Closing Date, (y) to acquire any Person that owns assets described in clause
(x), or (z) capital expenditures in connection with assets described in clause
(x). In the event that such Net Cash Proceeds are not reinvested by the Borrower
prior to the last day of such 365 day period, the Borrower shall prepay the
Advances in the order set forth in the preceding sentence.

 

(iv)        With respect to each Advance as to which a Use of Proceeds
Certificate is required to have been delivered hereunder, if and to the extent
the Borrower has not applied the proceeds of such Advance for the Acceptable
Business Purpose specified in such Use of Proceeds Certificate by the fifth
Business Day following the date such Advance is made, then on the next Business
Day the Borrower shall prepay the Advances in an aggregate principal amount
equal to such unused proceeds to be applied first, to prepay to the Swingline
Lender the outstanding principal amount of the Swingline Advances, and second,
to prepay to the Revolving Lenders on a pro rata basis the outstanding principal
amount of the Revolving Advances (without a corresponding reduction of the
Revolving Commitments), and third, if any Event of Default then exists, to make
deposits into the Cash Collateral Account to provide cash collateral in the
amount of such excess for the Letter of Credit Exposure.

 

(c)          Interest; Costs. Each prepayment pursuant to this Section 2.6 shall
be accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date.

 

2.7         Repayment.

 

(a)          Revolving Advances. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of and ratable benefit of each
Revolving Lender the aggregate outstanding principal amount of all Revolving
Advances on the Maturity Date.

 

(b)          Swingline Advances. The Borrower hereby unconditionally promises to
pay to the Swingline Lender (i) the aggregate outstanding principal amount of
all Swingline Advances on each Swingline Payment Date, and (ii) the aggregate
outstanding principal amount of all Swingline Advances outstanding on the
Maturity Date.

 

 -53- 

 

 

2.8         Fees.

 

(a)          Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender (subject to Section 2.17(a)(iii))
a Commitment Fee on the average daily amount by which such Revolving Lender’s
Revolving Commitment exceeds such Revolving Lender’s outstanding Revolving
Advances plus such Lender’s Applicable Percentage of the Letter of Credit
Exposure at the per annum rate equal to the Applicable Margin for Commitment
Fees for such period. The Commitment Fee is due quarterly in arrears on March
31, June 30, September 30, and December 31 of each year commencing on June 30,
2018, and on the Maturity Date. For purposes of this Section 2.8(a) only,
amounts advanced as Swingline Advances shall not reduce the amount of the unused
Revolving Commitment.

 

(b)          Fees for Letters of Credit. The Borrower agrees to pay the
following (subject to Section 2.17(a)(iii)): (i) to the Administrative Agent for
the pro rata benefit of the Revolving Lenders a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the Applicable
Margin for Borrowings consisting of Eurodollar Advances on the Dollar Equivalent
of the face amount of such Letter of Credit for the period such Letter of Credit
is outstanding, which fee shall be due and payable quarterly in arrears on March
31, June 30, September 30, and December 31 of each year, and on the Maturity
Date; provided, however, that any letter of credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit shall be
payable, to the maximum extent permitted by applicable law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, being retained by the
Borrower for its own account or, to the extent any Fronting Exposure shall then
be outstanding, being payable to the applicable Issuing Lender for its own
account to the extent such fee relates to the amount of such Fronting Exposure;
(ii) to the applicable Issuing Lender, a fronting fee for each Letter of Credit
as agreed in writing between the Borrower and the applicable Issuing Lender; and
(iii) to the applicable Issuing Lender such other usual and customary fees
associated with any issuances, transfers, amendments, drawings, or negotiations
of any Letter of Credit, which fees shall be due and payable as requested by
such Issuing Lender in accordance with such Issuing Lender’s then current fee
policy. The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.

 

(c)          Other Fees. The Borrower agrees to pay the fees to the
Administrative Agent and the Arrangers as set forth in the Fee Letter.

 

(d)          Generally. All such fees shall be paid on the dates due, in
immediately available Dollars to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the fees payable pursuant to
Section 2.8(b)(ii) shall be paid directly to the applicable Issuing Lender. Once
paid, absent manifest error, none of these fees shall be refundable under any
circumstances.

 

 -54- 

 

 

2.9         Interest.

 

(a)          Revolving Credit Facility.

 

(i)          Base Rate Advances. Subject to the provisions of clause (c) below,
each Borrowing consisting of Base Rate Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances under the Revolving Credit Facility for such period. The
Borrower shall pay to the Administrative Agent for the ratable benefit of each
Revolving Lender all accrued but unpaid interest on such Revolving Lender’s Base
Rate Advances on each March 31, June 30, September 30, and December 31
commencing on June 30, 2018, and on the Maturity Date.

 

(ii)         Eurodollar Advances. Subject to the provisions of clause (c) below,
each Borrowing consisting of Eurodollar Advances shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances under the Revolving
Credit Facility for such period. The Borrower shall pay to the Administrative
Agent for the ratable benefit of each Revolving Lender all accrued but unpaid
interest on each of such Revolving Lender’s Eurodollar Advances on the last day
of the Interest Period therefor (provided that for Eurodollar Advances with six
month Interest Periods, accrued but unpaid interest shall also be due on the day
three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid in full, and on the Maturity Date.

 

(b)          Swingline Advances. Subject to the provisions of clause (d) below,
at the Borrower’s option, Swingline Advances shall bear interest at either (i)
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Advances under the Revolving Credit Facility or (ii) the
Eurodollar Rate in effect from time to time (or if any such day is not a
Business Day, the immediately preceding Business Day) for a deposit in Dollars
with a maturity of one month plus the Applicable Margin for Eurodollar Advances
under the Revolving Credit Facility. The Borrower shall pay to the Swingline
Lender for its own account subject to Section 2.4(f) all accrued but unpaid
interest on each Swingline Advance on each Swingline Payment Date, on the date
any Swingline Advance is repaid (or refinanced) in full, and on the Maturity
Date.

 

(c)          Default Interest. If, at any time, (i) any principal of or interest
on any Advance or any fee, reimbursement of a drawing under a Letter of Credit
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, (ii) any Event of Default
under Section 7.1(g) occurs and is continuing or (iii) any Event of Default is
continuing (except as set forth in clauses (i) and (ii) above) upon the request
of the Majority Lenders, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Legal Requirements. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand (and if no express demand is made, then due and payable on the otherwise
required interest payment dates hereunder).

 

 -55- 

 

 

2.10       Illegality.

 

(a)          If any Lender shall notify the Borrower that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Lending Office to perform its obligations
under this Agreement to make, maintain, or fund any Eurodollar Advances of such
Lender then outstanding hereunder, (a) the Borrower shall, no later than 11:00
a.m. (Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Advance, or (ii) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Advances of such Lender then outstanding, together
with accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date, (b) such Lender shall
simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Advances
prepaid to such Lender, and (c) the right of the Borrower to select Eurodollar
Advances from such Lender for any subsequent Borrowing shall be suspended until
such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist.

 

(b)          If, in any applicable jurisdiction, the Administrative Agent, any
Issuing Lender or any Lender or any Designated Lender determines that any law or
regulation has made it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for the Administrative Agent, any Issuing
Lender or any Lender or its applicable Designated Lender to (i) perform any of
its obligations hereunder or under any other Credit Document, (ii) to fund or
maintain its participation in any Advance or Letter of Credit or (iii) issue,
make, maintain, fund or charge interest or fees with respect to any Advance or
Letter of Credit, such Person shall promptly notify the Administrative Agent,
then, upon the Administrative Agent notifying the Borrower, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest or fees with respect to any such Advance or
Letter of Credit shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Credit Parties shall, (A) repay
that Person’s participation in the Advances, Letters of Credit or other
applicable Obligations on the last day of the Interest Period for each Advance,
Letter of Credit or other Obligation occurring after the Administrative Agent
has notified the Borrower or, if earlier, the date specified by such Person in
the notice delivered to the Administrative Agent (being no earlier than the last
day of any applicable grace period permitted by applicable law), (B) to the
extent applicable to any Issuing Lender, Cash Collateralize that portion of
applicable Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized and
(C) take all reasonable actions requested by such Person to mitigate or avoid
such illegality.

 

2.11       Breakage Costs.

 

(a)          Funding Losses. In the case of any Borrowing which the related
Notice of Borrowing specifies is to be comprised of Eurodollar Advances, the
Borrower hereby indemnifies each Lender against any loss, out-of-pocket cost, or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding any loss of anticipated profits), cost, or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund the Eurodollar Advance to be made by such Lender as part
of such Borrowing when such Eurodollar Advance as a result of such failure, is
not made on such date.

 

 -56- 

 

 

(b)          Prepayment or Late Payment Losses. If (i) any payment of principal
of any Eurodollar Advance is made other than on the last day of the Interest
Period for such Advance as a result of any prepayment, payment pursuant to
Section 2.6, the acceleration of the maturity of the Obligations, or for any
other reason, (ii) the Borrower fails to make a principal or interest payment
with respect to any Eurodollar Advance on the date such payment is due and
payable, or (iii) any failure by the Borrower to make payment of any Advance or
reimbursement of drawing under any Letter of Credit (or interest due thereon) on
its scheduled due date or payment thereof in a different currency than required;
the Borrower shall, within 10 days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

 

(c)          Assignment Losses. If any assignment of any Eurodollar Advance is
made other than on the last day of the Interest Period for such Advance as a
result of a request by the Borrower pursuant to clause (b) of Section 2.16, the
Borrower shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of the Lender that is the assignee thereof to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Advance.

 

(d)          Certificate. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.11
shall be delivered to the Borrower and the Administrative Agent and shall be
conclusive absent manifest error.

 

2.12       Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.12(e)) or
any Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

 -57- 

 

 

(iii)        impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Advances made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Advance
(or of maintaining its obligation to make or accept and purchase any such
Advance), or to increase the cost to such Lender, Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, such additional amount or amounts as will compensate such
Lender, Issuing Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Adequacy. If any Lender or Issuing Lender determines that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Advances made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or Issuing Lender, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any reserve, tax, lost
compensation, increased costs or reductions suffered or incurred more than 270
days prior to the date that such Lender or the Issuing Lender, as the case may
be, notifies the Borrower of the cause giving rise to such reserve, tax, lost
compensation, increased costs or reductions and of such Lender’s or such Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

 -58- 

 

 

(e)          Additional Reserve Requirement. The Borrower shall pay to each
Lender Party, (i) as long as such Lender Party shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as Eurocurrency Liabilities),
additional interest on the unpaid principal amount of each Eurodollar Advance
equal to the actual costs of such reserves allocated to such Advance by such
Lender Party (as determined by such Lender Party in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender Party shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Commitments or the funding of the Eurodollar Advances, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitments or Advances by such Lender Party (as determined by such
Lender Party in good faith, which determination shall be conclusive in the
absence of manifest error), which in each case, shall be due and payable on each
date on which interest is payable on such Advance.

 

2.13       Payments and Computations.

 

(a)          Payments. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed in the currency in which
such amount is owed and in Same Day Funds. Subject to Section 2.5(c), each
payment of any Advance pursuant to this Section or any other provision of this
Agreement shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part.

 

(b)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the applicable Lenders or Issuing Lender hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Lender, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the applicable Lenders or Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive absent manifest error.

 

 -59- 

 

 

(c)          Payment Procedures. The Borrower shall make each payment of any
amount under this Agreement and under any other Credit Document prior to the
time expressly required hereunder (or, if no such time is expressly required,
not later than 11:00 a.m. (Houston, Texas time) for payments made in Dollars and
the relevant time specified by the Issuing Lender of Administrative Agent, as
applicable, for payments made in Alternative Currencies) on the day when due to
the Administrative Agent at the Administrative Agent’s address (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in Same Day Funds; provided however that payments specified to be made directly
to an Issuing Lender or any other Person, including amounts payable solely to
any specific Lender Party pursuant to Sections 2.3, 2.4, 2.8, 2.9, 2.10, 2.11,
2.12, 2.14, and 9.1 but after taking into account payments effected pursuant to
Section 2.13(f), shall be made directly to the Persons entitled thereto. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Legal Requirement from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably in accordance with each Lender’s Applicable Percentage
to the Lenders for the account of their respective Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent, Issuing Lender, Swingline Lender, or a
specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

 

(d)          Non-Business Day Payments. Whenever any payment shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

 

(e)          Computations. All computations of interest based on the Prime Rate
shall be made by the Administrative Agent on the basis of a year of 365/366 days
and on the basis of a year of 360 days for all other interest and fees, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes absent manifest error.

 

(f)           Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations or
assignments in the Advances and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

 

 -60- 

 

 

(i)          if any such participations or assignments are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or assignments shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)         the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances or participations or assignments in Letter of Credit Obligations to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation or assignment pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation or assignment as fully as if such Lender were a direct creditor of
the Borrower in the amount of such participation or assignment.

 

2.14       Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Lender and the term “applicable Legal Requirement” includes
FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Legal Requirement. If any applicable Legal Requirement (as determined in the
good faith discretion of the applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by such applicable
withholding agent, then such applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirement and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

 -61- 

 

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
except as a result of the gross negligence or willful misconduct of such
Recipient, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of any available receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)          Status of Lenders.

 

(i)          Each Recipient shall establish on or prior to the Closing Date or
any other date on which such Recipient becomes party to this Agreement an
exemption from withholding Tax as of such date under the law of the jurisdiction
in which the Borrower is a resident for Tax purposes and the United States, or
any treaty to which such jurisdictions are a party, with respect to payments
made under any Credit Document. Each Recipient shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by applicable Legal
Requirement or reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable
Legal Requirement or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Recipient, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Legal Requirement or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.

 

 -62- 

 

 

(ii)         Without limiting the generality of the foregoing:

 

(A)any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly completed copies of
IRS Form W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax;

 

(B)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following would be applicable if the
Borrower were a resident of the United States:

 

a.           duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;

 

b.           duly completed copies of IRS Form W-8ECI;

 

c.           (x) a certificate substantially in the form of Exhibit F-1 to the
effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

d.           to the extent such Lender is not the beneficial owner, duly
completed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

 -63- 

 

 

(C)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed copies of any other form prescribed by
applicable Legal Requirement as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Legal Requirement
to permit the Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

(D)if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Legal Requirement (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 -64- 

 

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)           Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

 

2.15       Designated Lender. Each of the Administrative Agent, any Issuing
Lender and each Lender at its option may make any Advances or issue any Letter
of Credit or otherwise perform its obligations hereunder through any Lending
Office (each, a “Designated Lender”); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay any Advance or Letter
of Credit in accordance with the terms of this Agreement; provided further,
that, in the case of an Affiliate or branch of a Lender, such provisions that
would be applicable with respect to Advances or Letters of Credit actually
provided by such Affiliate or branch of such Lender shall apply to such
Affiliate or branch of such Lender to the same extent as such Lender; provided
further that, for the purposes only of voting in connection with any Credit
Document, any participation by any Designated Lender in any outstanding Advances
or Letters of Credit shall be deemed a participation of such Lender or Issuing
Lender. Any Designated Lender shall be considered a Lender.

 

2.16       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section  2.14, or suspends its obligation to
continue, or Convert Advances into, Eurodollar Advances pursuant to Section
2.5(c)(v) or Section 2.10, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or Section 2.14, as
the case may be, in the future or if applicable, would avoid the effect of
Section 2.5(c)(v) or Section 2.10, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

 -65- 

 

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or suspends its obligation to continue,
or Convert Advances into, Eurodollar Advances pursuant to Section 2.5(c)(v) or
Section 2.10, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.16(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) (such assignee being referred to as
a “Replacement Lender”); provided that:

 

(i)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Advance and funded participations in Letter of
Credit Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.11) from the Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(ii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iii)        such assignment does not conflict with applicable Legal
Requirement; and

 

(iv)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

 

2.17       Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirement:

 

 -66- 

 

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 9.2.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.6 or 2.7, or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 7.4),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to an Issuing Lender or the Swingline Lender hereunder;

 

third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.18;

 

fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.18;

 

sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement

 

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

 -67- 

 

 

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in Letter of Credit and Swingline Advances are held by
the Lenders pro rata in accordance with the Revolving Commitments without giving
effect to Section 2.17(a)(iv).

 

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

 

(iii)        Certain Fees.

 

(1)         No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(2)         Each Defaulting Lender shall be entitled to receive Letter of Credit
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.18.

 

(3)         With respect to any Letter of Credit fee not required to be paid to
any Defaulting Lender pursuant to clause (1) or (2) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swingline Advances that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

 -68- 

 

 

(iv)        Reallocation of Ratable Portions to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Advances shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 3.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the outstanding principal amount of
Revolving Advances of any Non-Defaulting Lender plus such Non-Defaulting
Lender’s Applicable Percentage of Letter of Credit Exposure to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)         Cash Collateral, Repayment of Swingline Advances. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Advances in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.18.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Swingline Lender and Issuing Lenders agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swingline Advances to be held pro rata by the Lenders in
accordance with the Revolving Commitments (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)          New Swingline Advances/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Advance and (ii) no Issuing Lender shall
be required to issue, extend, or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

2.18       Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

 -69- 

 

 

(a)          Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lenders as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient such
that the total amount of Cash Collateral that is not subject to any such third
party’s right or claim (as reasonably determined by the Administrative Agent) is
equal to or greater than the Minimum Collateral Amount (after giving effect to
any Cash Collateral provided by the Defaulting Lender).

 

(b)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.18 or Section 2.17
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations or any deemed Borrowing under Section 2.3(d) (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.18 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.17 the Person providing Cash Collateral and each Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

Article III

CONDITIONS PRECEDENT

 

3.1         Conditions Precedent to Effectiveness. The effectiveness of this
Agreement as set forth herein is subject to the following conditions precedent:

 

(a)          Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

 

(i)          this Agreement and all attached Exhibits and Schedules;

 

(ii)         the Parent Guaranty;

 

 -70- 

 

 

(iii)        a Guaranty duly executed by each of (A) Atlantic Maritime Services
LLC, a Delaware limited liability company; (B) Rowan 350 Slot Rigs, Inc., a
Delaware corporation; (C) Rowan Delaware, (D) Rowan Finance LLC, a Delaware
limited liability company; (E) Ralph Coffman Luxembourg S.à r.l, a Luxembourg
private limited liability company (société à responsabilité limitée), with its
registered office at 48, Boulevard Grande-Duchesse Charlotte, L - 1330
Luxembourg and registered with the Luxembourg Trade and Companies Register under
number B 180.856, (F) Rowan Finanz; (G) Rowan Offshore Luxembourg S.à r.l., a
Luxembourg private limited liability company (société à responsabilité limitée),
with its registered office at 48, Boulevard Grande-Duchesse Charlotte, L - 1330
Luxembourg and registered with the Luxembourg Trade and Companies Register under
number B 162.526; and (H) Rowan Rigs S.à r.l., a Luxembourg private limited
liability company (société à responsabilité limitée), with its registered office
at 48, Boulevard Grande-Duchesse Charlotte, L - 1330 Luxembourg and registered
with the Luxembourg Trade and Companies Register under number B 186.655;

 

(iv)        the Notes payable to the order of each Lender, as requested by such
Lender;

 

(v)         a certificate from a Responsible Officer of each of the Parent and
the Borrower dated as of the Closing Date stating that as of such date (A) all
representations and warranties of the Credit Parties set forth in the Credit
Documents are true and correct in all material respects (provided that to the
extent any representation and warranty is qualified as to “Material Adverse
Change” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects), (B) no Default has occurred and is continuing
and (C) the Parent and its Subsidiaries have greater than $1,000,000,000 in
Available Cash;

 

(vi)        a secretary’s certificate, or in the case of a company incorporated
under the laws of the Cayman Islands, a director’s certificate, from each Credit
Party that is not a Luxembourg entity certifying as to such Person’s
(A) officers’ incumbency and/or directors’ incumbency (as applicable), (B)
authorizing resolutions, and (C) organizational documents;

 

(vii)       a manager’s certificate from each Credit Party that is a Luxembourg
entity certifying (A) as to such Person’s (1) officers’ incumbency or specimen
signatures, (2) authorizing resolutions, and (3) organizational documents, and
(B) that such Person is not subject to nor, as applicable, does it meet or, to
the best of its knowledge, threaten to meet the criteria of bankruptcy
(faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de la
faillite), controlled management (gestion contrôlée), reprieve from payment
(sursis de paiement), general settlement with creditors, reorganisation or
similar laws affecting the rights of creditors generally, is not in a state of
cessation of payments (cessation de payments) and has not lost its commercial
creditworthiness (ébranlement de credit) and to the best of its knowledge, no
application has been made, as far as it is aware, by any other person entitled
for the appointment of a commissaire, juge-commissaire, liquidateur, curateur or
similar officer pursuant to any voluntary or judicial insolvency, winding-up,
liquidation or similar proceedings;

 

 -71- 

 

 

(viii)      an excerpt (“extrait”) issued by the Luxembourg Trade and Companies
Register dated as of the Closing Date with respect to each Credit Party that is
a Luxembourg entity;

 

(ix)         a domiciliation certificate issued by the domiciliation agent of
each Credit Party that is a Luxembourg entity, dated as of the Closing Date;

 

(x)          a Compliance Certificate dated as of the Closing Date demonstrating
compliance with each financial covenant set forth in Section 6.15 (other than
the Guarantee Ratios);

 

(xi)         certificates of good standing or qualification for each Credit
Party that is not a Luxembourg entity in (a) each jurisdiction in which each
such Person is organized and (b) each other jurisdiction in which such good
standing or qualification is required under Section 5.1, which certificates
shall be dated as of a recent date;

 

(xii)        a non-registration certificate (“certificat de non-inscription
d’une décision judiciaire”) issued by the Luxembourg Trade and Companies
Register dated as of the Closing Date stating that no judicial decision has been
registered by application of article 13, items 2 to 12 and article 14 of the
Luxembourg law dated 19 December 2002 relating to the register of commerce and
companies as well as the accounting and the annual accounts of companies with
respect to each Credit Party that is a Luxembourg entity;

 

(xiii)       a legal opinion of Latham & Watkins LLP, outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;

 

(xiv)      a legal opinion of Baker & McKenzie, Luxembourg counsel to the Credit
Parties that are Luxembourg entities, in form and substance reasonably
acceptable to the Administrative Agent;

 

(xv)       a legal opinion of Latham & Watkins LLP, United Kingdom counsel to
the Parent, in form and substance reasonably acceptable to the Administrative
Agent; and

 

(xvi)      such other documents, governmental certificates, and agreements as
any Lender Party may reasonably request.

 

(b)          Representations and Warranties. The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct on and as of the Closing Date before and after giving effect to any
initial Borrowings or issuance (or deemed issuance) of Letters of Credit, as
though made on and as of such date and before and after giving effect to the
Transactions which occur on the Closing Date.

 

(c)          No Default. No Default shall have occurred and be continuing.

 

(d)          Payment of Fees in Connection with the Revolving Credit Facility.
The Borrower shall have paid the fees and expenses required to be paid as of the
Closing Date by Section 9.1 and the Fee Letter.

 

 -72- 

 

 

(e)          Payment of all Amounts in Connection with the Non-Extended
Facility. Rowan Delaware shall have paid, or caused to be paid, all fees,
expenses, and other amounts accrued and/or owing by the obligors under the
Non-Extended Facility through and including the Closing Date.

 

(f)           Consents; Authorization; Conflicts. The Credit Parties shall have
received any consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Credit Documents.

 

(g)          Other Proceedings. No action, suit, investigation, bankruptcy or
other proceeding (including, without limitation, the enactment or promulgation
of a statute or rule) by or before any arbitrator or any Governmental Authority
shall be threatened or pending and no preliminary or permanent injunction or
order by a state or federal court shall have been entered (i) in connection with
this Agreement or any transaction contemplated hereby or (ii) which, in any
case, in the judgment of the Administrative Agent could reasonably be expected
to result in a Material Adverse Change.

 

(h)          Material Adverse Change. Since December 31, 2017, there shall not
have occurred any circumstance or condition that could reasonably be expected to
result in a Material Adverse Change.

 

(i)           Solvency. (i) The Parent and its Subsidiaries on a consolidated
basis shall be Solvent, and (ii) the Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a senior financial officer of the Parent certifying that, before and
after giving effect to the Transactions (including without limitation any
initial Borrowings made or initial Letters of Credit issued hereunder), the
Parent and its Subsidiaries on a consolidated basis are Solvent.

 

(j)           Available Cash. On the Closing Date, the Parent and its
Subsidiaries shall have greater than $1,000,000,000 of Available Cash.

 

(k)          Patriot Act Disclosures. Prior to the Closing Date, the
Administrative Agent, the Arrangers and each Lender Party shall have received
all documentation and other information that such Person shall have requested in
order to comply with its respective obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent such documentation and other information shall
have been requested reasonably in advance of such date.

 

(l)           Delivery of Financial Statements. The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, (i) the Financial Statements for the fiscal year ended
December 31, 2017 and the fiscal quarter ended March 31, 2018 and (ii)
projections prepared by management of balance sheets, income statements and cash
flow statements of the Parent and its Subsidiaries, which will be quarterly for
the first year after the Closing Date and annually thereafter for the term of
the Revolving Credit Facility.

 

 -73- 

 

 

(m)         Rig Value Certificate and Fleet Status Certificate. The
Administrative Agent shall have received (i) a certificate from a Responsible
Officer certifying a listing of the Rig Value, direct owner and operator for
each Rig held by the Parent, its Subsidiaries, and the Local Content Entities
dated as of March 31, 2018, and (ii) a Fleet Status Certificate dated as of
April 18, 2018.

 

(n)          Non-Extended Facility. (i) The “Majority Lenders” and the
“Borrower”, in each case under and as defined in the Non-Extended Facility,
shall have duly executed and delivered the Amendment No. 3 and Consent to
Amended and Restated Credit Agreement and Successor Agency Agreement dated as of
the Closing Date (the “Non-Extended Facility Amendment”) in form and substance
satisfactory to the Administrative Agent and the Lenders (and all conditions
precedent to the effectiveness of such Non-Extended Facility Amendment shall
have been satisfied); (ii) immediately prior to giving effect to such
Non-Extended Facility Amendment and this Agreement, the Non-Extended Facility
Outstanding Amount (other than with respect to the Existing Letters of Credit)
shall be equal to zero, (iii) immediately after giving effect to such
Non-Extended Facility Amendment and this Agreement, the Non-Extended Facility
Outstanding Amount shall be equal to zero; (iv) pursuant to the Non-Extended
Facility Amendment, all commitments or obligations of any Lender to extend
credit under the Non-Extended Facility shall be irrevocably terminated in full,
and (v) the Administrative Agent shall have received a certificate duly executed
by a Responsible Officer of each of the Parent and the Borrower dated as of the
Closing Date certifying as to the matters in this clause (n).

 

(o)          Beneficial Ownership Certification. On or prior to the Closing
Date, the Borrower shall deliver to the Administrative Agent a Beneficial
Ownership Certification, to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation.

 

3.2         Conditions Precedent to Each Credit Extension. The obligation of
each Lender to make any Credit Extension on the occasion of each Borrowing
(including the initial Borrowing, and any deemed Borrowing under Section 2.3(d)
but excluding any conversion or continuation of an Advance), the obligation of
each Issuing Lender to make any Credit Extension and the obligation of the
Swingline Lender to make Swingline Advances, in any such case, shall be subject
to the further conditions precedent that on the date of such Borrowing or such
Credit Extension:

 

(a)          Available Cash.

 

(i)          With respect to any Advance, after giving pro forma effect to such
Advance and any transactions anticipated to occur in the period of five Business
Days following the date thereof, the aggregate amount of Available Cash shall
not exceed $200,000,000.

 

(ii)         With respect to any Advance, if the aggregate amount of Available
Cash would exceed $200,000,000 after giving effect to such Advance, excluding
the effect of any other transactions that have not occurred prior to or
simultaneously with such Advance, then the Administrative Agent shall have
received a Use of Proceeds Certificate from the Borrower with respect to such
Advance, indicating the proposed Acceptable Business Purpose for which the
proceeds of such Advance will be used and proposed timing for such use.

 

 -74- 

 

 

(b)          Non-Extended Facility. At any time prior to the termination of the
Non-Extended Facility, (i) with respect to any Advance, there are no unused
commitments to advance loans under the Non-Extended Facility, and (ii) with
respect to any issuance of a Letter of Credit, there is not sufficient
availability under the Non-Extended Facility to issue a letter of credit in the
full amount of such requested Letter of Credit.

 

(c)          Representations and Warranties. As of the date of the making of
such Credit Extension, the representations and warranties made by any Credit
Party in the Credit Documents shall be true and correct in all material respects
on such date (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Change” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects), except that
any representation and warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date and
the representations and warranties contained in subsection (a) of Section 4.4
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.2, and each request for the
making of any Credit Extension and the making of such Credit Extension shall be
deemed to be a reaffirmation of such representations and warranties.

 

(d)          Event of Default. As of the date of the Credit Extension, there
shall exist no Default, and the making of such Credit Extension would not cause
a Default.

 

(e)          Alternative Currency Letter of Credit. In the case of a Letter of
Credit to be denominated in an Alternative Currency, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Issuing Letter would make
it impracticable for such Letter of Credit to be denominated in the relevant
Alternative Currency.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower hereby represents and warrants as follows:

 

4.1         Organization. Each of the Parent and its Subsidiaries is duly and
validly organized or incorporated, as applicable and existing and in good
standing under the laws of its jurisdiction of organization or incorporation or
formation as applicable, in each case, if applicable and to the extent such
concept exists in such jurisdiction and is authorized to do business and is in
good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure could not reasonably be
expected to result in a Material Adverse Change.

 

 -75- 

 

 

4.2         Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
organizational documents of such Credit Party, (d) do not contravene any law or
any contractual restriction binding on or affecting such Credit Party except
where such contravention could not reasonably be expected to result in a
Material Adverse Change, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement except where such creation
or imposition could not reasonably be expected to result in a Material Adverse
Change, and (f) do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority, except notices to or
filings with the SEC that may be required from time to time and where the
failure to obtain such authorizations or approvals could not reasonably be
expected to result in a Material Adverse Change. At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, do not contravene (i) the Borrower’s
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, in each case except where such contravention, creation,
imposition or requirement could not reasonably be expected to result in a
Material Adverse Change.

 

4.3         Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable in accordance with its terms, except
as limited by applicable Debtor Relief Laws or similar laws at the time in
effect affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity.

 

4.4         Financial Condition; No Material Adverse Change; Solvency.

 

(a)          The Borrower has delivered to the Lenders the Financial Statements
for the fiscal year ended December 31, 2017 and the fiscal quarter ended March
31, 2018 and such Financial Statements are true and correct in all material
respects and present fairly the consolidated financial condition of the Parent
and its Subsidiaries as of the date thereof. As of the date of each of the
financial statements referred in the preceding sentence, there were no material
contingent obligations, liabilities for taxes, unusual forward or long-term
commitments, or unrealized or anticipated losses of the applicable Persons,
except as disclosed therein and adequate reserves for such items have been made
in accordance with GAAP.

 

(b)          Since December 31, 2017, no event or condition has occurred that
could reasonably be expected to result in a Material Adverse Change.

 

(c)          The Parent and its Subsidiaries on a consolidated basis are
Solvent.

 

4.5         Ownership and Liens. The Parent and each Subsidiary have good title
to, or valid interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.

 

 -76- 

 

 

4.6         True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Parent or a Subsidiary and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made. There is no fact known to any
Responsible Officer of the Parent on the date of this Agreement that has not
been disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change.

 

4.7         Litigation. Except as disclosed in the Financial Statements provided
in Section 4.4(a), there are no actions, suits, or proceedings pending or, to
the Parent’s knowledge, threatened against the Parent or any Subsidiary, at law,
in equity, or in admiralty, or by or before any Governmental Authority, which
could reasonably be expected to result in a Material Adverse Change.
Additionally, except as disclosed in writing to the Lender Parties, there is no
pending or, to the best of the knowledge of the Parent, threatened action or
proceeding instituted against the Parent or any Subsidiary which seeks to
adjudicate the Parent or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property.

 

4.8         Compliance with Agreements. Neither the Parent nor any Subsidiary is
a party to any indenture, loan or credit agreement or any lease or any other
types of agreement or instrument or subject to any charter or corporate
restriction or provision of applicable law or governmental regulation, in each
case, the performance of or compliance with which could reasonably be expected
to cause a Material Adverse Change. Neither the Parent nor any Subsidiary is in
default under or with respect to any contract, agreement, lease or any other
types of agreement or instrument to which the Parent or such Subsidiary is a
party and which could reasonably be expected to cause a Material Adverse Change.
No Default has occurred and is continuing.

 

4.9         Pension Plans. Except for matters that individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, (a) all Plans are in compliance in all material respects with all
applicable provisions of ERISA and the Code, (b) no Termination Event has
occurred with respect to any Plan, (c) each Plan has at all times satisfied the
minimum funding standard under Section 302 of ERISA and there has been no excise
tax imposed upon the Parent or any Subsidiary under Section 4971 of the Code,
(d) no Reportable Event has occurred with respect to any Multiemployer Plan, (e)
the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits, (f) neither the Parent nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any unsatisfied withdrawal liability, and (g) neither the Parent
nor any member of the Controlled Group during the last six years has been a
participating employer in a Multiemployer Plan during the last six years. Based
upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Parent has no reason to believe that the annual accrual
expense during any fiscal year to the Parent or any Subsidiary for
post-retirement benefits to be provided, except as required by law, to the
current and former employees of the Parent or any Subsidiary under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could reasonably
be expected to result in a Material Adverse Change.

 

 -77- 

 

 

4.10       Environmental Condition. Except to the extent that any inaccuracy
could not reasonably be expected to result in a Material Adverse Change:

 

(a)          Permits, Etc. Except as disclosed in the Financial Statements
provided in Section 4.4(a), the Parent and the Subsidiaries (i) have obtained
all material Environmental Permits necessary for the ownership and operation of
their respective Properties and the conduct of their respective businesses;
(ii)  have at all times been and are in material compliance with all terms and
conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) have not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) are not subject to any
actual or contingent Environmental Claim.

 

(b)          Certain Liabilities. None of the present or previously owned or
operated Property of the Parent or any Subsidiary, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party or any Subsidiary, wherever located; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response.

 

(c)          Certain Actions. Without limiting the foregoing, (i) all notices
have been properly filed, and no further action is required under current
applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by the Parent, any Subsidiary, or any Person’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Parent’s best knowledge, future
liability, if any, of the Parent or of any Subsidiary which could reasonably be
expected to arise in connection with requirements under Environmental Laws.

 

4.11       [Reserved.]

 

4.12       Investment Company Act. Neither the Parent nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. Neither the
Parent nor any Subsidiary is subject to regulation under any Federal or state
statute, regulation or other Legal Requirement which limits its ability to incur
Debt.

 

 -78- 

 

 

4.13       Taxes. All proper and accurate federal, state, local and foreign tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, any Subsidiary, or any
member of an affiliated group as determined under Section 1504 of the Code
(hereafter collectively called the “Tax Group”) have been filed with the
appropriate Governmental Authorities, and all Taxes due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except (a) where contested
in good faith and by appropriate proceedings and for which full or adequate
provisions therefor is included on the books of the appropriate member of the
Tax Group or (b) where the failure to do so could not reasonably be expected to
result in a Material Adverse Change. Proper and accurate amounts have been
withheld (including withholdings from employee wages and salaries relating to
income tax and employment insurance) by the Parent and all other members of the
Tax Group from their employees for all periods to comply with the tax, social
security and unemployment withholding provisions of applicable federal, state,
local and foreign law except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change. Timely payment of all material
sales and use taxes required by applicable law have been made by the Parent and
all other members of the Tax Group except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

 

4.14       Permits, Licenses, etc. The Parent and each Subsidiary possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its respective business except where the failure to maintain the same could not
reasonably be expected to result in a Material Adverse Change. The Parent and
each Subsidiary manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change.

 

4.15       Use of Proceeds. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any Letter or Credit or Advance will be used to purchase or
carry any margin stock or for any other purpose in violation of Regulation  T, U
or X. Following the application of the proceeds of each Advance, not more than
25% of the value of the assets of the Parent and its Subsidiaries will be
“margin stock”.

 

4.16       Condition of Property; Casualties. The material Properties used or to
be used in the continuing operations of the Parent or any Subsidiary, are in
good working order and condition, normal wear and tear excepted, except for
certain deficiencies that could not reasonably be expected to result in a
Material Adverse Change. Except as disclosed in the Financial Statements
provided in Section 4.4(a), neither the business nor the material Properties of
the Parent or any Subsidiary has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

 

 -79- 

 

 

4.17       Insurance. The Parent and each Subsidiary carry insurance (which may
be carried by the Parent on a consolidated basis) or maintain appropriate risk
management programs in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are reasonable or
customary given the nature of its business, its ability to self-insure, the
circumstances and geographic area in which such business is being conducted and
the availability of insurance coverage at commercially reasonable rates.

 

4.18       Sanctions, Anti-Corruption Laws, Etc.

 

(a)          Neither any Letter of Credit nor any part of the proceeds of the
Advances will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person, or in any other
manner that would result in any violation by any Person (including any Lender,
any Arranger, the Administrative Agent, any Issuing Lender or any other Person
participating in the Advances, whether as an underwriter, advisor, investor or
otherwise) of the Trading with the Enemy Act of 1917 (50 U.S.C. §§ 1-44), as
amended, any other Sanctions, anti-corruption laws or any other similar
applicable Legal Requirement.

 

(b)          Neither the Parent nor any Subsidiary, nor to the knowledge of the
Parent or any Subsidiary, any of their Related Parties (i) is, or will become,
or is owned or controlled by, a Sanctioned Person, (ii) is located, organized or
resident in a country or territory that is, or whose government is, the subject
or target of any Sanctions, or (iii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Sanctioned
Person that would result in any violation of any Sanctions or any other similar
applicable Legal Requirement.

 

(c)          Each of the Parent and its Subsidiaries is in compliance with, and
has instituted and maintains policies and procedures designed to comply and
ensure compliance with, any Legal Requirement relating to money laundering or
terrorist financing, including, without limitation, the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (a/k/a the USA Patriot Act); Laundering of Monetary Instruments, 18
U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping
and Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part
103; and any similar Legal Requirements currently in force or hereafter enacted.

 

(d)          Each of the Parent and each of its Subsidiaries has conducted its
business in compliance with, and has instituted and maintains policies and
procedures designed to comply and ensure compliance with, all applicable
anti-corruption laws, including without limitation the UK Bribery Act and the
FCPA. Neither any Letter of Credit nor any part of the proceeds of the Advances
has been or will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA, the UK Bribery Act, or any similar Legal
Requirement to which the Parent, its Subsidiaries, any Lender, any Arranger, the
Administrative Agent, or any Issuing Lender is subject, in all cases to the
extent that such laws apply to any such Persons.

 

 -80- 

 

 

(e)          To the knowledge of the Parent or any of its Subsidiaries, neither
the Parent nor any of its Subsidiaries is the subject of any investigation,
inquiry or enforcement proceedings by an governmental, administrative or
regulatory body regarding any offense or alleged offense under any
anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions, and
no such investigation, inquiry or proceeding is pending or, to the knowledge of
the Parent or any of its Subsidiaries, has been threatened.

 

4.19       Obligations Pari Passu. The Obligations of the Credit Parties under
Credit Documents to which they are a party rank and will rank at least pari
passu in priority of payment and in all other respects with all other unsecured
Debt of such Credit Parties.

 

4.20       EEA Financial Institutions. Neither the Parent nor any Subsidiary is
an EEA Financial institution.

 

4.21       Centre of Main Interests. Each Credit Party that is a Luxembourg
entity has its central administration (administration centrale) and, for the
purposes of the Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), the center of its main interests (centre des intérêts
principaux) at the place of its registered office (siège statutaire) in
Luxembourg and has no establishment (as defined in the Regulation (EU) 2015/848
of 20 May 2015 on insolvency proceedings (recast)) outside Luxembourg.

 

4.22       Domiciliation Law. Each Credit Party that is a Luxembourg entity
complies with, and adheres to, the Luxembourg law dated 31 May 1999 on the
domiciliation of companies (and the relevant regulations).

 

4.23       Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

Article V

AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, each of the
Parent and the Borrower agrees to comply with the following covenants.

 

5.1         Organization. The Parent shall, and shall cause each Subsidiary to,
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization or incorporation, as applicable, and qualify and remain qualified
as a foreign business entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties and where failure to qualify could reasonably be expected to
cause a Material Adverse Change; provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 6.7 or Section 6.8.

 

 -81- 

 

 

5.2         Reporting.

 

(a)          Annual Financial Reports.

 

(i)          The Parent shall provide, or shall cause to be provided, to the
Administrative Agent, as soon as available after the end of each fiscal year of
the Parent, but in any event no more than five Business Days after the date
required under Securities Laws for the filing of its Form 10-K, the unqualified
audited annual Financial Statements, all prepared in conformity with GAAP
consistently applied and all as audited by the Parent’s certified public
accountants of nationally recognized standing or otherwise reasonably acceptable
to the Administrative Agent, together with a duly completed Compliance
Certificate.

 

(ii)         Commencing with the fiscal year ending December 31, 2018, the
Parent shall provide, or shall cause to be provided, to the Administrative
Agent, as soon as available after the end of each fiscal year of ARO JV, but in
any event no more than (A) five Business Days after the date required under
Securities Laws for the filing of the annual ARO JV Financial Statements if such
filing is required under Securities Laws and (B) if no such filing is required
under Securities Laws, five Business Days after the date such filing would have
been required (if it were required under Securities Laws), the annual ARO JV
Financial Statements (which, if required under Securities Laws, shall be audited
by ARO JV’s certified public accountants of nationally recognized standing or
otherwise reasonably acceptable to the Administrative Agent), all prepared in
conformity with GAAP consistently applied; provided that ARO JV shall be treated
as a non-accelerated filer under Securities Laws for determining the appropriate
filing deadline under this clause (B).

 

(b)          Quarterly Financial Reports.

 

(i)          The Parent shall provide to the Administrative Agent, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Parent, but in any event no more than five Business Days after the date
required under Securities Laws for the filing of its Form 10-Q, Financial
Statements as of the close of such fiscal quarter which shall be certified as
accurate by a senior financial officer of the Parent, and a duly completed
Compliance Certificate.

 

(ii)         The Parent shall provide to the Administrative Agent, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of ARO JV, but in any event no more than (A) five Business Days after the date
required under Securities Laws for the filing of quarterly ARO JV Financial
Statements if such filing is required under Securities Laws and (B) if no such
filing is required under Securities Laws, five Business Days after the date such
filing would have been required (if it were required under Securities Laws), ARO
JV Financial Statements as of the close of such fiscal quarter; provided that
ARO JV shall be treated as a non-accelerated filer under Securities Laws for
determining the appropriate filing deadline under this clause (B).

 

(c)          Annual Budget. As soon as available and in any event within 60 days
after the end of each fiscal year of the Parent, the Parent shall provide to the
Administrative Agent an annual operating and capital budget for the current
fiscal year.

 

 -82- 

 

 

(d)          Rig Value; Fleet Status. Quarterly, on or before the date of the
delivery of the Financial Statements that are required to be delivered for such
quarter pursuant to Section 5.2(a) or (b), (i) the Parent shall provide to the
Administrative Agent a certificate from a Responsible Officer certifying a
listing of the Rig Value, direct owner and operator for each Rig held by the
Parent, its Subsidiaries, and the Local Content Entities, in each case as of the
date of such financial statements, and (ii) the Parent shall provide, or shall
cause to be provided, to the Administrative Agent (A) a Fleet Status Certificate
or (B) an updated fleet status report by posting such report to the Parent’s
website (which shall include all information that would otherwise be required on
a Fleet Status Certificate), in each case as of the date of such financial
statements.

 

(e)          Defaults. The Parent shall provide to the Administrative Agent
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Parent or to any other Subsidiary, together with a statement of a Responsible
Officer of the Parent setting forth the details of such Default or Event of
Default and the actions which the Parent or such other Subsidiary has taken and
proposes to take with respect thereto.

 

(f)           Other Creditors. The Parent shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Parent or by any other Subsidiary pursuant to
the terms of any indenture, loan agreement, credit agreement, or similar
agreement evidencing or relating to Debt in a principal amount equal to or
greater than $75,000,000.

 

(g)          Litigation. The Parent shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Parent or any
Subsidiary, in each case, that could reasonably be expected to result in a
Material Adverse Change.

 

(h)          Environmental Notices. Promptly upon, and in any event no later
than 15 days after, the receipt thereof, or the acquisition of knowledge
thereof, by the Parent or any Subsidiary, the Parent shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability that could reasonably be
expected to result in a Material Adverse Change, or (ii) concerning any action
or omission on the part of the Parent or any of its Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which could reasonably be expected
to result in a Material Adverse Change or requiring that action be taken to
respond to or clean up a Release of Hazardous Substances or Hazardous Waste into
the environment and such action or clean-up could reasonably be expected to
result in a Material Adverse Change, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA.

 

(i)           Material Changes. The Parent shall provide to the Administrative
Agent prompt written notice of any condition or event of which the Parent or any
Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Parent or any Subsidiary is a party or by which
their Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Change.

 

 -83- 

 

 

(j)           Termination Events. As soon as possible and in any event (i)
within 30 days after the Parent or any member of the Controlled Group knows or
has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Parent or any member of the Controlled Group knows
or has reason to know that any other Termination Event with respect to any Plan
has occurred, the Parent shall provide to the Administrative Agent a statement
of a Responsible Officer of the Parent describing such Termination Event and the
action, if any, which the Parent or any Affiliate of the Parent proposes to take
with respect thereto.

 

(k)          Termination of Plans. Promptly and in any event within five
Business Days after receipt thereof by the Parent or any other member of the
Controlled Group from the PBGC, the Parent shall provide to the Administrative
Agent copies of each notice received by the Parent or any such other member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

(l)           Other ERISA Notices. (i) Promptly and in any event within five
Business Days after receipt thereof by the Parent or any other member of the
Controlled Group from a Multiemployer Plan sponsor, the Parent shall provide to
the Administrative Agent a copy of each notice received by the Parent or any
other member of the Controlled Group concerning the imposition or amount of
withdrawal liability imposed on the Parent or any other member of the Controlled
Group pursuant to Section 4202 of ERISA; (ii) as soon as possible and in any
event no later than 30 days prior to the occurrence of such event, the Parent
shall provide to the Administrative Agent written notice of an assumption by the
Parent, any Subsidiary, or any member of the Controlled Group of an obligation
to contribute to any Multiemployer Plan; and (iii) as soon as possible and in
any event no later than 30 days prior to the occurrence of such event, the
Parent shall provide to the Administrative Agent written notice of an
acquisition by the Parent, any Subsidiary, or any member of the Controlled Group
of an interest in any Person that causes such Person to become a member of the
Controlled Group if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

 

(m)         Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Parent or any Subsidiary, the Parent
shall provide to the Administrative Agent a copy of any notice, summons,
citation, or proceeding seeking to modify in any material respect, revoke, or
suspend any material contract, license, permit, or agreement with any
Governmental Authority if such modification, revocation or suspension could
reasonably be expected to result in a Material Adverse Change.

 

 -84- 

 

 

(n)          Disputes; etc. Promptly and in any event within five Business Days
after knowledge thereof by the Parent or any Subsidiary, the Parent shall
provide to the Administrative Agent written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Parent or any Subsidiary, any such actions
threatened, or affecting the Parent or any Subsidiary, which, if adversely
determined, could reasonably be expected to cause a Material Adverse Change, or
any material labor controversy of which the Parent or any Subsidiary has
knowledge resulting in or reasonably considered to be likely to result in a
strike against the Parent or any Subsidiary if such strike could reasonably be
expected to result in a Material Adverse Change, and (ii) any claim, judgment,
Lien or other encumbrance (other than a Lien permitted under Section 6.2)
affecting any Property of the Parent or any Subsidiary, if the value of the
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$75,000,000.

 

(o)          SEC. Promptly after the same become publicly available, the Parent
shall provide to the Administrative Agent copies of all periodic and other
reports, proxy statements and other materials (other than filings under Section
16 of the Securities Exchange Act of 1934) filed by the Parent or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Parent or any Subsidiary to its shareholders generally, as the case may
be.

 

(p)          Additional Notes. The Borrower shall provide to the Administrative
Agent prompt written notice of the issuance of any Additional Notes, prior
written notice of such intended offering therefor, the amount thereof and the
anticipated date of closing, each if applicable, together with calculations in
form and substance satisfactory to the Administrative Agent certified by a
Responsible Officer of the Parent demonstrating that the Parent is in
compliance, on a pro forma basis after giving effect to such issuance, with the
covenants contained in Section 6.15 recomputed as of the last day of the most
recently ended fiscal quarter of the Parent for which Financial Statements have
been delivered or are required to have been delivered pursuant to Section 5.2(a)
or (b) as if such issuance had occurred on the first day of each relevant period
for testing such compliance.

 

(q)          Other Information. Subject to the confidentiality provisions of
Section 9.8, the Parent shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Parent or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 5.2(a), (b), or (o) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule V; or (ii) on which such documents are posted on the
Parent’s behalf on IntraLinks/IntraAgency or another relevant website
(including, without limitation, the SEC’s website), if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: the
Parent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents. The Administrative Agent
shall not have an obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

 -85- 

 

 

5.3         Insurance. The Parent shall, and shall cause each Subsidiary to,
carry insurance (which may be carried by the Parent on a consolidated basis) or
maintain appropriate risk management programs in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are reasonable or customary given the nature of its business, its ability to
self-insure, the circumstances and geographic area in which such business is
being conducted, and the availability of insurance coverage at commercially
reasonable rates and as are consistent with past practices.

 

5.4         Compliance with Laws. The Parent shall, and shall cause each
Subsidiary to, comply with all federal, state, provincial, territorial and local
laws and regulations (including Environmental Laws) which are applicable to the
operations and Property of the Parent or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Parent’s and
such Subsidiary’s Property and business, except in any case where the failure to
so comply or maintain could not reasonably be expected to result in a Material
Adverse Change, provided that this Section 5.4 shall not prevent the Parent or
any of its Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such laws or regulations by
appropriate legal proceedings for which adequate reserves have been established.

 

5.5         Taxes. The Parent shall, and shall cause each Subsidiary to pay and
discharge all Taxes imposed on the Parent or any of its Subsidiaries,
respectively, prior to the date on which penalties attach, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.5 shall require
the Parent or any of its Subsidiaries to pay any Tax which is being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP.

 

5.6         Additional Guarantors.

 

(a)          Within 20 days (or such longer period of time permitted by the
Administrative Agent in its sole discretion) after the deadline for delivering a
Compliance Certificate with respect to any fiscal quarter that shows or, if not
delivered by such deadline, could reasonably be expected to show, non-compliance
with any Guarantee Ratio as of the end of the fiscal quarter to which such
Compliance Certificate relates (the “Guarantee Ratio Cure Period”), the Parent
shall (i)  cause one or more of its Subsidiaries that is not then a Guarantor to
execute and deliver to the Administrative Agent a Guaranty, together with all
other New Guarantor Documentation and/or (ii) take such other action (including,
without limitation, the reactivation of any preservation stacked or cold stacked
Rig directly wholly-owned by a Credit Party, as shall be sufficient
(collectively for actions taken under clauses (i) and (ii) herein) to cause the
Parent and its Subsidiaries to be in compliance with each Guarantee Ratio as of
the last date any of such actions have been taken (as demonstrated by a duly
executed Compliance Certificate dated as of such date with respect to the
Guarantee Ratios which the Parent shall deliver to the Administrative Agent
within such Guarantee Ratio Cure Period). For the avoidance of doubt, failure to
comply with any Guarantee Ratio shall not constitute a Default or Event of
Default so long as the Parent and its Subsidiaries shall have taken the actions
specified in either clause (i) or (ii) above (or any combination of the two)
prior to the expiration of the Guarantee Ratio Cure Period.

 

 -86- 

 

 

(b)          Prior to or concurrently with any Subsidiary of the Parent that is
not a Guarantor hereunder becoming an obligor under the Non-Extended Facility,
the Parent shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Guaranty together with all other New Guarantor
Documentation.

 

(c)          If the Parent is in compliance with each Guarantee Ratio as of the
last day of the most recent fiscal quarter for which Financial Statements and a
Compliance Certificate have been delivered pursuant to Section 5.2(a) or (b),
and it would have been in compliance with each Guarantee Ratio as of the last
day of such fiscal quarter without one or more of the Guarantors (other than the
Parent, the Borrower, Rowan Delaware, Rowan Rex, and any obligor under the
Non-Extended Facility unless such obligor is concurrently released under Section
5.6(d)) (the “Surplus Guarantors”), then each such Surplus Guarantors shall be
released as Guarantors under the Credit Documents, so long as (i) the Borrower
requests such release (A) within 20 days (or such longer period of time
permitted by the Administrative Agent in its sole discretion) after the deadline
for delivering such Compliance Certificate or (B) in connection with such
Surplus Guarantor ceasing to be a Subsidiary as a result of a transaction
permitted under the Credit Agreement, (ii) the Parent shall be in compliance, on
a pro forma basis after giving effect to such release, with each Guarantee Ratio
recomputed as of the last day of such fiscal quarter for which Financial
Statements have been delivered or are required to have been delivered pursuant
to Section 5.2(a) or (b) as if such release had occurred on the first day of the
relevant period for testing such compliance (as demonstrated in a duly executed
Compliance Certificate with respect to the Guarantee Ratios dated as of the date
of such release), and (iii) no Default or Event of Default then exists or would
be caused thereby.

 

(d)          If any obligor under the Non-Extended Facility (other than the
Parent, the Borrower, Rowan Delaware, and Rowan Rex) is released in full and in
all capacities as an obligor under the Non-Extended Facility in accordance with
the terms thereof, such Person shall (subject to the other requirements with
respect to Guarantors set forth in this Agreement) also be released as a
Guarantor under the Credit Documents so long as (i) the Parent shall be in
compliance, on a pro forma basis after giving effect to such release, with each
Guarantee Ratio recomputed as of the last day of the most recently ended fiscal
quarter for which Financial Statements and a Compliance Certificate have been
delivered pursuant to Section 5.2(a) or (b), as if such release had occurred on
the first day of the relevant period for testing such compliance (as
demonstrated in a duly executed Compliance Certificate with respect to the
Guarantee Ratios dated as of the date of such release), and (ii) no Default or
Event of Default then exists or would be caused thereby.

 

(e)          If Rowan Delaware is released in full and in all capacities as an
obligor under the Non-Extended Facility in accordance with the terms thereof,
Rowan Delaware shall (subject to the other requirements with respect to
Guarantors set forth in this Agreement) also be released as a Guarantor under
the Credit Documents so long as (i) Rowan Delaware does not directly own or
operate any Rig, (ii) the Parent shall be in compliance, on a pro forma basis
after giving effect to such release, with each Guarantee Ratio recomputed as of
the last day of the most recently ended fiscal quarter for which Financial
Statements and a Compliance Certificate have been delivered pursuant to Section
5.2(a) or (b), as if such release had occurred on the first day of the relevant
period for testing such compliance (as demonstrated in a duly executed
Compliance Certificate with respect to the Guarantee Ratios dated as of the date
of such release), and (iii) no Default or Event of Default then exists or would
be caused thereby.

 

 -87- 

 

 

5.7         Records; Inspection. The Parent shall, and shall cause each
Subsidiary to maintain proper, complete and consistent books of record with
respect to such Person’s operations, affairs, and financial condition. From time
to time upon reasonable prior notice, the Parent shall permit any Lender and
shall cause each Subsidiary to permit any Lender to (a) visit and inspect the
Property of the Parent or such Subsidiary, (b) discuss the business operations
and Property of the Parent or such Subsidiary with the officers and directors
thereof and (c) after the occurrence and during the continuance of an Event of
Default, subject to any applicable confidentiality considerations, examine the
books and records of the Parent or such Subsidiary, in each case at such
reasonable times and intervals and to a reasonable extent and under the
reasonable guidance of officers of or employees delegated by officers of the
Parent or such Subsidiary.

 

5.8         Maintenance of Property. The Parent shall, and shall cause each
Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted, except to the extent any
failure to so maintain could not reasonably be expected to result in a Material
Adverse Change; and shall abstain from, and cause each Subsidiary to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

 

5.9         [Reserved.]

 

5.10       Centre of Main Interests. Each Credit Party that is a Luxembourg
entity shall maintain its central administration (administration centrale) and,
for the purposes of the Regulation (EU) No. 2015/848 of 20 May 2015 on
insolvency proceedings (recast), the center of its main interests (centre des
intérêts principaux) at the place of its registered office (siège statutaire) in
Luxembourg and shall have no establishment (as defined in the Regulation (EU)
2015/848 of 20 May 2015 on insolvency proceedings (recast) outside Luxembourg.

 

5.11       Domiciliation law. Each Credit Party that is a Luxembourg entity
shall comply with, and adhere to, the Luxembourg law dated 31 May 1999 on the
domiciliation of companies (and the relevant regulations).

 

5.12       Post-Closing Guaranties. Within 30 days following the Closing Date
(or such later date as the Administrative Agent may agree in its sole
discretion), the Parent shall deliver, or shall cause to be delivered, the New
Guarantor Documentation with respect to (a) Rowan Rex and (b) each other
Subsidiary of the Parent, to the extent necessary to ensure that the Borrower is
in compliance with each Guarantee Ratio.

 

 -88- 

 

 

5.13       KYC and Beneficial Ownership Regulation Documentation. Promptly
following any request therefor, information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the Patriot Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.

 

Article VI

NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, each of the
Parent and the Borrower agrees to comply with the following covenants.

 

6.1         Debt. The Parent shall not, nor shall it permit any Subsidiary to,
create, assume, incur, suffer to exist, or in any manner become liable,
directly, indirectly, or contingently in respect of, any Debt, other than the
following:

 

(a)          the Obligations;

 

(b)          Debt existing on the Closing Date and described in Schedule 6.1(b),
and Permitted Refinancing Debt in respect of such Debt;

 

(c)          unsecured Debt of the Parent, Rowan Delaware and the “Guarantors”
under the Non-Extended Facility and Permitted Refinancing Debt in respect
thereof; provided that (i) no such Person directly owns or operates any Rig
(other than (A) any Rig such Person directly owned or operated on the Closing
Date, as disclosed on the certificates delivered pursuant to Section 3.1(m), or
(B) so long as the Administrative Agent in its sole discretion provides its
prior consent, any Rig temporarily, directly owned or operated by Rowan
Delaware) and (ii) no additional obligors may be added under the Non-Extended
Facility or such Permitted Refinancing Debt except as required by the terms of
the Non-Extended Credit Agreement in effect on the Closing Date;

 

 -89- 

 

 

(d)          (i) unsecured Debt of the Parent, Rowan Delaware, or any Approved
Affiliate (other than Convertible Debt), (ii) unsecured Contingent Debt of a
Subsidiary of the Parent that is not required to be a Guarantor or unsecured
Contingent Debt of the Parent, in each case supporting Debt described in clause
(i) above (but without limiting any Subsidiary’s ability to be obligated in
respect of such Debt pursuant to clause (j) below) and (iii) unsecured
Disqualified Capital Stock issued by an Approved Affiliate in connection with a
Permitted Cash-Box Structure; provided in each case that (A) no obligor in
respect of such Debt or Contingent Debt directly owns or operates any Rig
(except, with respect to Rowan Delaware, so long as the Administrative Agent
provides its prior consent in its sole discretion, a Rig temporarily, directly
owned or operated by Rowan Delaware); (B) the Parent shall be in compliance, on
a pro forma basis after giving effect to any incurrence of such Debt, with each
Guarantee Ratio and the other financial covenants contained in this Agreement
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent for which Financial Statements have been provided (or required to be
provided) pursuant to Section 5.2(a) or (b) as if the incurrence of the
unsecured Debt in question had occurred on the first day of the relevant period
for testing such compliance (as demonstrated, with respect to any such Debt
incurrence in excess of $25,000,000 and as otherwise requested by the
Administrative Agent, in a duly executed Compliance Certificate dated as of the
date that such Debt is incurred) and (C) no principal amount in respect of such
Debt is mandatorily payable prior to the date that is 120 days after the
Maturity Date (other than customary offers to purchase upon a change of control
and/or fundamental change and customary acceleration rights after an event of
default), provided that the foregoing requirement of this clause (C) shall not
apply to the extent such Debt constitutes a customary unsecured bridge facility
(1) that automatically converts, upon its maturity, into long-term Debt that
meets the requirement of this clause (C), subject only to conversion or exchange
conditions that are customary for such automatically converting bridge
facilities, and (2) the terms and conditions of which (x) are usual and
customary for bridge facilities of such type and (y) are not materially more
restrictive or burdensome taken as a whole than the terms and provisions of this
Agreement;

 

(e)          unsecured or secured Debt not otherwise permitted under this
Section 6.1 of a Person that is acquired or merged with or into or consolidated
with the Parent or a Subsidiary existing at the time of such acquisition,
merger, or consolidation (and not created in anticipation or contemplation
thereof); provided that (i) the Liens securing such Debt are permitted under
Section 6.2(l), (ii) the Parent shall be in compliance, on a pro forma basis
after giving effect to any incurrence of such Debt, with each Guarantee Ratio
and the other financial covenants contained in this Agreement recomputed as of
the last day of the most recently ended fiscal quarter of the Parent for which
Financial Statements have been provided (or required to be provided) pursuant to
Section 5.2(a) or (b) as if the incurrence of such Debt in question had occurred
on the first day of each relevant period for testing such compliance (as
demonstrated, with respect to any such Debt incurrence in excess of $25,000,000
and as otherwise requested by the Administrative Agent, in a duly executed
Compliance Certificate dated as of the date that such Debt is incurred),
(iii) no Default or Event of Default exists, both immediately before and after
giving effect to each incurrence of such Debt, and (iv) no additional obligors
become obligated with respect to such Debt other than those that are obligated
with respect to such Debt at the time such Person is acquired;

 

(f)           unsecured Intercompany Debt;

 

(g)          secured Intercompany Debt; provided that (i) any holder of such
secured Intercompany Debt shall (x) be a Credit Party, (y) not grant or permit
to exist any other Lien on such Intercompany Debt owing to it, and (z) not
transfer such secured Intercompany Debt or Liens securing such secured
Intercompany Debt to any Person who is not a Credit Party; (ii) any Person
incurring or guaranteeing such secured Intercompany Debt and any Person granting
Liens to secure such secured Intercompany Debt shall be a Credit Party; (iii)
the Parent and its Subsidiaries shall be and shall be deemed to have represented
that they are in compliance, on a pro forma basis after giving effect to such
transactions, with the covenants contained in this Agreement recomputed as of
the last day of the most recently ended fiscal quarter of the Parent for which
Financial Statements have been delivered or are required to have been delivered
pursuant to Section 5.2(a) or (b) as if the incurrence of the secured
Intercompany Debt in question had occurred on the first day of each relevant
period for testing such compliance, and (iv) all such secured Intercompany Debt
shall not exceed $10,000,000 in the aggregate outstanding at any time;

 

 -90- 

 

 

(h)          Debt incurred under any Hedging Arrangement entered into in the
ordinary course of business and in compliance with Section 6.14;

 

(i)           Debt in respect of bids, trade contracts, leases, statutory
obligations, performance bonds, bid bonds, appeal bonds, surety bonds, custom
bonds and similar obligations, in each case incurred in the ordinary course of
business;

 

(j)           unsecured Convertible Debt of the Parent, Rowan Delaware, or any
Approved Affiliate, unsecured Contingent Debt of the Parent supporting such
Convertible Debt and Disqualified Capital Stock issued by an Approved Affiliate
in connection with a Permitted Cash-Box Structure; provided in each case that
(i) no obligor in respect of such Debt directly owns or operates any Rig
(except, with respect to Rowan Delaware, so long as the Administrative Agent
provides its prior consent in its sole discretion, a Rig temporarily, directly
owned or operated by Rowan Delaware); (ii) the Parent shall be in compliance, on
a pro forma basis after giving effect to any incurrence of such Debt, with each
Guarantee Ratio and the other financial covenants contained in this Agreement
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent for which Financial Statements have been provided (or required to be
provided) pursuant to Section 5.2(a) or (b) as if the incurrence of such Debt in
question had occurred on the first day of the relevant period for testing such
compliance (as demonstrated, with respect to any such Debt incurrence in excess
of $25,000,000 and as otherwise requested by the Administrative Agent, in a duly
executed Compliance Certificate dated as of the date that such Debt is
incurred); and (iii) no principal amount in respect of such Debt is mandatorily
payable or convertible or exchangeable prior to the date that is 120 days after
the Maturity Date (other than (x) customary offers to purchase upon a change of
control and/or fundamental change or pursuant to settlements upon conversion,
(y) customary rights of the holders of such Debt to convert or exchange such
Debt as described in the definition of “Convertible Debt”, and (z) customary
acceleration rights after an event of default); and

 

(k)          without duplicating any Debt permitted above, unsecured Debt of any
Subsidiary of the Parent, and secured Debt of the Parent or any Subsidiary that
is secured by liens permitted under Section 6.2(k); provided that, in each case,
(i) the Parent shall be in compliance, on a pro forma basis after giving effect
to any incurrence of such Debt, with each Guarantee Ratio and the other
financial covenants contained in this Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Parent for which Financial
Statements have been provided (or required to be provided) pursuant to Section
5.2(a) or (b) as if the incurrence of the unsecured Debt in question had
occurred on the first day of each relevant period for testing such compliance
(as demonstrated, with respect to any such Debt in excess of $25,000,000 and as
otherwise requested by the Administrative Agent, in a duly executed Compliance
Certificate dated as of the date such Debt is incurred), (ii) no Default or
Event of Default exists, both immediately before and after giving effect to each
incurrence of such Debt, and (iii) the aggregate principal amount of such Debt,
when combined with all other Debt incurred after the Closing Date that is
secured by Liens under Section 6.2(k) or that is guaranteed by (or has as an
obligor) a Subsidiary that directly owns or operates any Rig (other than Debt
incurred under Section 6.1(e)) (or the Parent, if the Parent directly owns or
operates any Rig), shall not at any time exceed the greater of (A) $500,000,000
and (B) 10% of the Net Worth of the Parent and its consolidated Subsidiaries
(determined on a pro forma basis as of the end of each of the most recently
completed fiscal quarter for which Financial Statements have been provided (or
required to be provided) pursuant to Section 5.2(a) or (b)).

 

 -91- 

 

 

6.2         Liens. The Parent shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Parent or any Subsidiary of the Parent, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following:

 

(a)          Liens securing the Obligations;

 

(b)          Liens existing on the Closing Date and described in Schedule 6.2;

 

(c)          Liens imposed by law, such as materialmen’s, mechanic’s, builder’s,
carrier’s, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 60 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

 

(d)          Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

 

(e)          Liens for Taxes, assessments, or other governmental charges or
levies which are not yet due and payable or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves for
such items have been made in accordance with GAAP;

 

(f)           Liens arising from precautionary UCC financing statements
regarding operating leases to the extent such leases are permitted hereby;

 

(g)          encumbrances consisting of minor defects, irregularities and
deficiencies in title to, and easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Parent or such other Subsidiary to use such
assets in its business, and none of which is violated in any material respect by
existing or proposed structures or land use in a manner that could reasonably be
expected to result in a Material Adverse Change;

 

(h)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution;

 

(i)           Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature, in each case, incurred in
the ordinary course of business;

 

 -92- 

 

 

(j)           judgment and attachment Liens not giving rise to an Event of
Default, provided that (i) any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and (ii) no action to enforce such Lien has been commenced;

 

(k)          Liens securing Debt and not otherwise permitted under this Section
6.2; provided that (i) the aggregate principal amount of all Debt secured by
such Liens, does not at any time exceed the greater of (A) $250,000,000 and (B)
5% of the Net Worth of the Parent and its consolidated Subsidiaries (determined
as of the end of the most recently ended fiscal quarter for which Financial
Statements have been provided (or required to be provided) pursuant to
Section 5.2(a) or (b)), (ii) no Default or Event of Default exists, both
immediately before and after giving effect to each incurrence of such Debt, and
(iii) the Parent is in compliance with each Guarantee Ratio and the other
financial covenants set forth in this Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Parent for which Financial
Statements have been provided (or required to be provided) pursuant to Section
5.2(a) or (b) as if the incurrence of the Debt secured by such Lien were
incurred on the first day of the relevant period for testing such compliance (as
demonstrated, with respect to any such Lien securing Debt in excess of
$25,000,000 and as otherwise requested by the Administrative Agent, in a duly
executed Compliance Certificate dated as of the date that such Lien is created);
provided further that, notwithstanding the foregoing, no Lien permitted under
this clause (k) shall secure Debt owing under the Note Documents unless and
until the Debt under the Credit Documents is equally and ratably secured by all
property subject to such Lien, in each case pursuant to documentation reasonably
satisfactory to the Majority Lenders;

 

(l)           Liens on property of a person existing at the time such property
or person is acquired or merged with or into or consolidated with the Parent or
a Subsidiary (and not created in anticipation or contemplation thereof);
provided that such Liens (i) do not extend to property not subject to such Liens
at the time of acquisition (other than accessions and improvements thereof),
(ii) secure Debt permitted by Section 6.1(e), and (iii) no additional obligors
become obligated with respect to such Debt other than those that are obligated
with respect to such Debt at the time such Person is acquired;

 

(m)         Liens granted to a Credit Party to secure Debt permitted under
Section 6.1(g);

 

(n)          Liens on insurance policies and proceeds thereof securing the
financing of the premiums with respect thereto in the ordinary course of
business; and

 

(o)          Liens in favor of a seller solely on any segregated cash earnest
money deposits made by the Parent or any of its Subsidiaries in connection with
any letter of intent or purchase agreement for a purchase of assets or equity
permitted hereby.

 

6.3         Restricted Payments; Debt Redemptions.

 

(a)          The Parent shall not, nor shall it permit any Subsidiary to,
declare or make any Restricted Payment (or incur any obligation to make a
Restricted Payment), directly or indirectly to any entity other than the Parent
or a wholly-owned Subsidiary, other than:

 

 -93- 

 

 

(i)          the making of any Restricted Payment payable solely (A) in Equity
Interests of the Parent or warrants for Equity Interests of the Parent (in each
case, other than Disqualified Capital Stock) or (B) out of the Net Cash Proceeds
of the sale of Equity Interests of the Parent (other than Disqualified Capital
Stock) or from the contribution of equity capital to the Parent, so long as such
Net Cash Proceeds are not required to be prepaid or reinvested, in each case,
within 90 days of such sale or contribution;

 

(ii)         the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Parent held by any current or former
officer, director or employee of the Parent or any of its Subsidiaries pursuant
to any equity subscription agreement, severance agreement, stock option
agreement, shareholders’ agreement or similar agreement, in an aggregate amount
in any fiscal year not to exceed $5,000,000; provided that such fiscal year
limitation shall not include or apply to any repurchase, redemption or other
acquisition or retirement of Equity Interests by the Parent or its Subsidiaries
made to satisfy withholding taxes owed by such officer, director or employee
arising from transactions under such agreements;

 

(iii)        the making of any Restricted Payment by any Subsidiary to the
Parent and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holding of the type of Equity Interests in
such Subsidiary in respect of which such Restricted Payment is being made;

 

(iv)        the making of other Restricted Payments not otherwise permitted
under this Section 6.3(a) in an aggregate amount not to exceed $50,000,000 over
the life of the Revolving Credit Facility;

 

(v)         (A) any payments in connection with a Permitted Bond Hedge
Transaction and (B) the settlement of any related Permitted Warrant Transaction
(1) by delivery of ordinary shares of the Parent’s common Equity Interests upon
settlement thereof or (2) by (x) set-off against the related Permitted Bond
Hedge Transaction or (y) payment of an early termination amount in respect
thereof in the Parent’s ordinary shares (or other securities or property into
which such ordinary shares are converted, reconstructed or reclassified
following a merger event, reclassification or other change of the ordinary
shares of the Parent) upon any early termination thereof; and

 

(vi)        Restricted Payments with respect to Equity Interests of an Approved
Affiliate in connection with a Permitted Cash-Box Structure;

 

provided that, for Restricted Payments under clause (i)(B), clause (iv), and
clause (v)(A) above, (w) the Parent and its Subsidiaries shall be in pro forma
compliance, on a pro forma basis after giving effect to such Restricted Payment,
with each Guarantee Ratio and the other financial covenants set forth in this
Agreement recomputed as of the last day of the most recently ended fiscal
quarter for which Financial Statements have been provided (or required to be
provided) pursuant to Section 5.2(a) or (b) as if the Restricted Payment in
question had occurred on the first day of the relevant period for testing such
compliance (as demonstrated in a duly executed Compliance Certificate dated as
of the date of such proposed Restricted Payment), (x) no Default or Event of
Default exists or would result therefrom, (y) except with respect to Restricted
Payments made pursuant to clause (v)(A) above, there are no Advances or
unreimbursed Letter of Credit drawings outstanding both before and after giving
effect to such Restricted Payment and (z) no Letters of Credit are requested or
issued in connection with such Restricted Payment.

 

 -94- 

 

 

(b)          The Parent shall not, nor shall it permit any Subsidiary to, Redeem
(i) any Debt constituting (x) obligations for borrowed money or obligations
evidenced by bonds, debentures, notes or other similar instruments upon which
interest payments are customarily paid, (y) Disqualified Capital Stock, or (z)
obligations under the Non-Extended Facility of the Parent or any Subsidiary, or
(ii) any Equity Interests that would constitute Disqualified Capital Stock but
for the last sentence of such definition, except that the Parent or any of its
Subsidiaries may:

 

(i)          Redeem Debt or such Equity Interests with the Net Cash Proceeds of
an issuance of, or capital contribution in respect of, Equity Interests of the
Parent (other than Disqualified Capital Stock); provided that (A) such issuance
or capital contribution occurs substantially concurrently with such Redemption
(with a Redemption being deemed substantially concurrent if such Redemption
occurs not more than 90 days after such issuance) and (B) such Net Cash Proceeds
are not required to be prepaid or reinvested;

 

(ii)         Redeem Debt or such Equity Interests by converting or exchanging
such Debt into Equity Interests of the Parent (other than Disqualified Capital
Stock) or any other Equity Interest or securities which are converted into,
exchanged for or redeemed with, Equity Interests of the Parent substantially
simultaneously therewith;

 

(iii)        Redeem Debt or such Equity Interests in exchange for, or as an
extension, refinancing, renewal or replacement of such Debt or such Equity
Interests that is, Permitted Refinancing Debt;

 

(iv)        Redeem Debt or such Equity Interests with cash held on the balance
sheet of, or controlled by, or held for the benefit of, such Person;

 

(v)         Redeem Convertible Debt (or any Contingent Debt of the Parent in
respect of any such Convertible Debt or convertible redeemable preferred shares
of an Approved Affiliate issued in connection with such Convertible Debt) by
converting or exchanging such Convertible Debt (or such Contingent Debt or
convertible redeemable preferred shares) into or for, as the case may be, common
Equity Interests of the Parent, cash, or a combination thereof (such amount of
cash determined by reference to the price of the Parent’s common Equity
Interests), and cash in lieu of fractional ordinary shares of the Parent; and

 

(vi)        Redeem Disqualified Capital Stock of an Approved Affiliate in
connection with a Permitted Cash-Box Structure;

 

 -95- 

 

 

provided that, in each case of clauses (i) through (vi) above, (v) no proceeds
from Advances shall be used to Redeem any portion of any form of Debt or such
Equity Interests (including, for the avoidance of doubt, under the Non-Extended
Credit Agreement), (w) the Parent and its Subsidiaries shall be in pro forma
compliance with each Guarantee Ratio and the other financial covenants set forth
in this Agreement recomputed as of the last day of the most recently ended
fiscal quarter of the Parent for which Financial Statements have been provided
(or required to be provided) pursuant to Section 5.2(a) or (b) (as demonstrated,
with respect to any such Redemption in excess of $25,000,000 and as otherwise
requested by the Administrative Agent, in a duly executed Compliance Certificate
dated as of the date of such Redemption), (x) no Default or Event of Default
shall then exist or would result therefrom, (y) except with respect to
Redemptions of Debt with an originally scheduled maturity date on or prior to
the Maturity Date and Redemptions of Debt pursuant to clause (v) or (vi) above,
there shall be no Advances or unreimbursed drawings in respect of any Letter of
Credit both before and after giving effect to such Debt Redemption, and (z) no
Letters of Credit shall be requested or issued in connection with such
Redemption.

 

Notwithstanding the foregoing, (1) Redemptions of Intercompany Debt permitted
under Section 6.1(f) or (g) and (2) Debt permitted under Section 6.1 that is
incurred in the ordinary course of business in an aggregate amount not to exceed
$15,000,000 per fiscal year for Redemptions of Debt under this clause (2), shall
in each case not be prohibited by this Section 6.3(b).

 

6.4         [Reserved.]

 

6.5         Burdensome Agreements. The Parent shall not, nor shall it permit any
Subsidiary to, create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement) which in any way prohibits or
restricts (or requires the consent of or notice to other Persons in connection
with) (a) the Parent or any Subsidiary from paying or prepaying the Obligations,
(b) the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Obligations
(other than (w) agreements governing secured Debt permitted by Sections 6.1 and
6.2 to the extent such restrictions govern only the asset financed pursuant to
or securing such Debt, (x) any Acceptable Indenture, (y) the Non-Extended Credit
Agreement and (z) any agreement governing permitted Convertible Debt or a
Permitted Bridge Facility), or (c) any Subsidiary from making Restricted
Payments (other than the Non-Extended Credit Agreement and any agreement
governing Debt of a Credit Party permitted under Section 6.1(f) or Section
6.1(g) in its capacity as a primary obligor or guarantor of such Debt) to the
Borrower or any other Credit Party or making or paying intercompany loans and
advances to the Borrower, in each case other than restrictions that (i) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.9 and applicable solely
to such joint venture, (ii) are customary restrictions in leases, subleases,
licenses, asset sale agreements otherwise permitted hereby and transactions
permitted by Section 6.8 so long as such restrictions relate solely to the
assets subject thereto, and (iii) are restrictions in agreements governing Debt
permitted under Section 6.1(e).

 

6.6         Use of Proceeds; Use of Letters of Credit. The Parent shall not, nor
shall it permit any Subsidiary or Local Content Entity to use the proceeds of
the Revolving Advances and Letters of Credit for any purposes other than (a) for
working capital and other general corporate purposes, (b) to fund capital
expenditures and (c) for the payment of fees and expenses related to the
entering into of this Agreement and the other Credit Documents. The Parent shall
not, nor shall it permit any of its Subsidiaries to, directly or indirectly use
any part of the proceeds of Advances or Letters of Credit for any purpose which
violates, or is inconsistent with, Regulations T, U, or X. The Borrower shall
not, directly or indirectly, use the proceeds of the Advances or Letters of
Credit, or lend, contribute or otherwise make available such proceeds to Parent,
any Subsidiary or any other Person for any purpose which would violate any
Sanctions or anti-corruption laws, by any Person including any Person
participating in the Advances whether as an underwriter, advisor, investor or
otherwise.

 

 -96- 

 

 

6.7         Corporate Actions; Fundamental Changes.

 

(a)          The Parent shall not, nor shall it permit any Credit Party to,
merge, amalgamate or consolidate with or into any other Person, except that (i)
the Parent may merge or amalgamate with any Person provided that (A) no Change
in Control occurs and (B) immediately after giving effect to any such proposed
transaction no Default would exist and the Parent is the surviving entity, (ii)
the Parent may merge or amalgamate with any of its wholly-owned Subsidiaries,
provided that immediately after giving effect to any such proposed transaction
no Default would exist and the Parent is the surviving entity, (iii) the
Borrower may merge or amalgamate with any of its wholly-owned Subsidiaries,
provided that immediately after giving effect to any such proposed transaction
no Default would exist and the Borrower is the surviving entity, (iv) any Credit
Party (other than the Parent and the Borrower) may merge or amalgamate with any
other wholly-owned Subsidiary of the Parent, provided that immediately after
giving effect to such proposed transaction no Default would exist and a Credit
Party is the surviving entity, and (v) any Subsidiary of the Parent (other than
a Credit Party) may merge, amalgamate or be consolidated with or into any other
Person, provided that immediately after giving effect to any such proposed
transaction no Default would exist;

 

provided that, with respect to any merger, amalgamation or consolidation under
this Section 6.7(a) of any Credit Party, the Parent and its Subsidiaries shall
be in pro forma compliance with each Guarantee Ratio immediately after giving
effect to such transaction recomputed as of the last day of the most recently
ended fiscal quarter of the Parent for which Financial Statements have been
provided (or required to be provided) pursuant to Section 5.2(a) or (b) (as
demonstrated in a duly executed Compliance Certificate dated as of the date of
such merger, amalgamation or consolidation).

 

(b)          The Parent shall not, nor shall it permit any Credit Party to,
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any Credit Party (whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary of the Parent (other than the Borrower and, prior
to the termination of all commitments and payment in full of all obligations
under the Non-Extended Facility, the primary obligor under the Non-Extended
Facility) may liquidate or dissolve if the Parent determines in good faith that
such liquidation or dissolution is in the best interests of the Parent and is
not materially disadvantageous to the Lenders, (ii) any Subsidiary of the Parent
may transfer all or substantially all of its assets and all or substantially all
of the Equity Interests of any Credit Party to the Parent or any Subsidiary;
provided, with respect to any sale, transfer, lease or other disposition (in one
transaction or in a series of transactions) under this Section 6.7(b) of all or
substantially all of any Credit Party’s assets, or all or substantially all of
the Equity Interests of any Credit Party, or the liquidation or dissolution of
any Credit Party, the Parent and its Subsidiaries shall be in pro forma
compliance with each Guarantee Ratio immediately after giving effect to such
transaction recomputed as of the last day of the most recently ended fiscal
quarter of the Parent for which Financial Statements have been provided (or
required to be provided) pursuant to Section 5.2(a) or (b) (as demonstrated in a
duly executed Compliance Certificate dated as of the date of such sale,
transfer, lease disposition, liquidation or dissolution), (iii) the Parent or
any Subsidiary of the Parent may sell, transfer, lease, dispose of its Equity
Interests in an Approved Affiliate in connection with a Permitted Cash-Box
Structure and (iv) an Approved Affiliate may liquidate or dissolve in connection
with a Permitted Cash-Box Structure.

 

 -97- 

 

 

6.8         Sale of Assets. The Parent shall not, nor shall it permit any
Subsidiary to, sell, convey, dispose of or otherwise transfer any of its
Property other than:

 

(a)          dispositions of surplus, obsolete or worn out Property and Property
no longer used or useful in the conduct of the business of the Parent or any of
its Subsidiaries in the ordinary course of business;

 

(b)          transfers of Property (including, without limitation, transfers and
issuances of equity interests) between and among the Parent, its wholly-owned
Subsidiaries, and Local Content Entities, so long as, with respect to the
transfer of Rigs or Subsidiaries that directly own Rigs, the Parent is in pro
forma compliance with each Guarantee Ratio both before and immediately after
giving effect to such transfer recomputed as of the last day of the most
recently ended fiscal quarter of the Parent for which Financial Statements have
been provided (or required to be provided) pursuant to Section 5.2(a) or (b) (as
demonstrated in a duly executed Compliance Certificate dated as of the date of
such proposed transfer of Property);

 

(c)          casualty events, so long as, with respect to any casualty event
that constitutes a Material Disposition, the Net Cash Proceeds of such casualty
event are applied as and to the extent required in Section 2.6(b)(iii);

 

(d)          dispositions of inventory in the ordinary course of business;

 

(e)          dispositions of cash or Cash Equivalents in the ordinary course of
business;

 

(f)          the sale, conveyance, disposition or transfer by the Parent or any
of its Subsidiaries of any of its Property (other than the Drillships) to any
Person, so long as (i) the Parent and its Subsidiaries are in pro forma
compliance with each Guarantee Ratio and the other financial covenants contained
in this Agreement, and the Guarantee Ratio set forth in Section 6.15(c)(ii)
shall not be less than 3.50 to 1.00, in each case immediately after giving
effect to such sale, conveyance, disposition or transfer and recomputed as of
the last day of the most recently ended fiscal quarter of the Parent for which
Financial Statements have been provided (or required to be provided) pursuant to
Section 5.2(a) or (b) as if such transaction had occurred on the first day of
the relevant period for testing such compliance (as demonstrated in a duly
executed Compliance Certificate dated as of the date of such proposed sale,
conveyance, disposition or transfer for any single transaction or series of
related transactions that results in Net Cash Proceeds of greater than
$25,000,000), (ii) no Default or Event of Default exists or would result
therefrom, (iii) with respect to any Material Disposition, the Net Cash Proceeds
from such Material Disposition are applied as and to the extent required in
Section 2.6(b)(iii), and (iv) the aggregate fair market value of all assets
sold, conveyed, disposed of or otherwise transferred in any fiscal year does not
exceed the greater of (A) $250,000,000 and (B) 5% of the aggregate Rig Value of
the Marketed Rigs;

 

 -98- 

 

 

(g)          the sale or contribution by the Parent or any of its Subsidiaries
of the Scooter Yeargain and Hank Boswell Rigs and related spares, equipment and
any additions or improvements related thereto to ARO JV for fair market value
consideration, which shall be comprised of (i) cash consideration, (ii) an
investment permitted under Section 6.9(h), or (iii) a combination of the
consideration described in clauses (i) and (ii) above; and

 

(h)          the sale, conveyance, disposition or transfer of an Approved
Affiliate’s Equity Interests in a Permitted Cash-Box Structure.

 

6.9         Investments. The Parent shall not, nor shall it permit any
Subsidiary to, make or permit to exist any Investments or commit to make any
Investments, except:

 

(a)          Investments in Cash Equivalents;

 

(b)          Investments in the Parent and its Subsidiaries;

 

(c)          Investments by the Parent or any of its Subsidiaries if, as a
result of such Investment, such Person becomes a Subsidiary or is merged into,
or transfers substantially all of its assets to, a Subsidiary;

 

(d)          any acquisition of assets or Equity Interests solely in exchange
for the issuance of Equity Interests of the Parent;

 

(e)          Guarantees by the Parent of obligations of any Subsidiary that do
not constitute Debt and that are entered into in the ordinary course of
business;

 

(f)           Investments by the Parent or any of its Subsidiaries in Local
Content Entities the extent required or necessary under local law as a condition
for the operation of Rigs in such jurisdiction, so long as such Local Content
Entity is “controlled” by the Parent;

 

(g)          Debt Redemptions permitted by Section 6.3(b) above to the extent
constituting an Investment;

 

(h)          (i) the contribution of the Scooter Yeargain and Hank Boswell Rigs
to ARO JV in exchange for notes payable, (ii) cash contributions to ARO JV that
are that are evidenced by a note payable by ARO JV that are substantially
concurrent with the sale of each of the Scooter Yeargain and Hank Boswell Rigs,
in each case together with all related spares, equipment and any additions or
improvements, in an amount not to exceed the purchase price of such Rigs a
portion of which may be repaid with a portion of the cash consideration from the
sale of such Rigs and cash distributions from ARO JV made concurrently with such
asset sale, and (iii) Investments in the form of notes payable by ARO JV in an
aggregate amount not to exceed the purchase price of the Scooter Yeargain and
Hank Boswell Rigs and related spares, equipment and any additions or
improvements related thereto to ARO JV for fair market value and cash
consideration, in each case, so long as (x) the Parent and its Subsidiaries are
in pro forma compliance with each Guarantee Ratio and the other financial
covenants contained in this Agreement immediately after giving effect to such
Investment recomputed as of the last day of the most recently ended fiscal
quarter of the Parent for which Financial Statements have been provided (or
required to be provided) pursuant to Section 5.2(a) or (b) as if such Investment
had occurred on the first day of the relevant period for testing such compliance
(as demonstrated in a duly executed Compliance Certificate dated as of the date
of such proposed Investment), and (y) no Event of Default exists or would result
therefrom;

 

 -99- 

 

 

(i)           Investments arising from fulfilling any existing capital
commitment required under the Shareholders’ Agreement, dated November 21, 2016,
between Saudi Aramco Development Company and Rowan Rex as in effect on the
Closing Date;

 

(j)           cash contributions to ARO JV made solely with any dividends,
interest, returns of principal, repayments and other similar amounts, in each
case actually received after the Closing Date in cash by the Parent and its
Subsidiaries in respect of investments in ARO JV;

 

(k)          equity Investments by the Parent or any of its Subsidiaries in ARO
JV and debt obligations owed from ARO JV, in each case existing on the Closing
Date and listed on Schedule 6.9(k);

 

(l)           other Investments not otherwise permitted above and having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding not to exceed the greater of (i) $500,000,000 and (ii) 10% of the
Net Worth of the Parent and its consolidated Subsidiaries;

 

(m)         any payment in connection with a Permitted Bond Hedge Transaction;

 

(n)          Investments by the Parent in an Approved Affiliate in connection
with a Permitted Cash-Box Structure; and

 

(o)          Investments constituting Contingent Debt of the Parent or a
Subsidiary permitted under Section 6.1;

 

provided that, in the case of any such Investment that constitutes a disposition
or other transfer of a Rig from a Credit Party to a non-Credit Party, (x) the
Parent and its Subsidiaries shall be in pro forma compliance with each Guarantee
Ratio and the other financial covenants contained in this Agreement immediately
after giving effect to such Investment, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent for which Financial Statements
have been provided (or required to be provided) pursuant to Section 5.2(a) or
(b) as if such Investment had occurred on the first day of the relevant period
for testing such compliance (as demonstrated in a duly executed Compliance
Certificate as of the date of such proposed Investment) and (y) no Event of
Default exists or would result therefrom.

 

 -100- 

 

 

6.10       Affiliate Transactions. The Parent shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Parent or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Parent and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries or in connection with a Permitted Cash-Box Structure.

 

6.11       Line of Business. The Parent shall not, nor shall it permit any
Subsidiary to, change the character of its business such that the principal
business of the Parent and its Subsidiaries or the Borrower and its Subsidiaries
is not contract drilling or manufacturing substantially as conducted on the date
of this Agreement.

 

6.12       Compliance with ERISA. Except for matters that individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, the Parent shall not, nor shall it permit any Subsidiary to, directly or
indirectly: (a) engage in any transaction in connection with which the Parent or
any Subsidiary could be subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code; (b) fail to make, or permit any member of the Controlled Group to
fail to make, full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or applicable law, the Parent, a
Subsidiary or member of the Controlled Group is required to pay as contributions
thereto; (c) fail to cause, or allow any Subsidiary or any member of the
Controlled Group to fail to cause, any Plan to comply with the minimum funding
standard under Section 302 of ERISA or Section 412 of the Code; (d) permit, or
allow any member of the Controlled Group to permit, the actuarial present value
of the benefit liabilities (as “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA) under
any Plan that is regulated under Title IV of ERISA to exceed the current value
of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities; (e) incur, or
permit any member of the Controlled Group to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; or
(f) fail to cause, or permit any member of the Controlled Group to fail to
cause, any Plan to comply with the requirements of Section 436 of the Code.

 

6.13       Limitation on Accounting Changes or Changes in Fiscal Periods. The
Parent shall not, nor shall it permit any of its Subsidiaries to permit (a) any
change in any of its accounting policies affecting the presentation of financial
statements or reporting practices, except as required or permitted by GAAP or
(b) the fiscal year of the Parent or any of its Subsidiaries to end on a day
other than December 31 or change the Parent’s method of determining fiscal
quarters.

 

6.14       Hedging Arrangements. The Parent shall not, nor shall it permit any
Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Parent’s or its Subsidiaries’
operations.

 

 -101- 

 

 

6.15       Financial Covenants.

 

(a)          Debt to Capitalization Ratio. The Parent shall not permit the Debt
to Capitalization Ratio, at the end of each fiscal quarter of the Parent, to be
greater than 55%.

 

(b)          Minimum Liquidity Amount. The Parent shall not permit Liquidity at
any time to be less than $300,000,000.

 

(c)          Guarantee Ratios.

 

(i)          At each fiscal quarter end, the ratio of (A) the Rig Value of the
Rigs (other than Specified Acquired Rigs) directly wholly-owned by the Credit
Parties to (B) the aggregate Rig Value of all Rigs (other than Specified
Acquired Rigs) of the Parent, its Subsidiaries, and Local Content Entities,
shall not be less than 80%.

 

(ii)         At each fiscal quarter end, the ratio of (a) the Rig Value of the
Marketed Rigs directly wholly-owned by the Credit Parties to (b) the sum of,
without duplication, (i) the aggregate Revolving Commitments or, if the
Revolving Commitments have been terminated, the Revolving Outstanding Amount,
(ii) the aggregate amount of all undrawn commitments under the Non-Extended
Facility plus the Non-Extended Facility Outstanding Amount, and (iii) any other
Debt, and commitments in respect thereof, of any Credit Party (other than
unsecured Intercompany Debt that is contractually subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent) that
is secured by a Lien or that is guaranteed by, or has as an obligor, a
Subsidiary that directly owns or operates a Rig (or the Parent, if the Parent
directly owns or operates any Rig) (other than, so long as the Administrative
Agent provides its prior consent in its sole discretion, a Rig temporarily,
directly owned or operated by Rowan Delaware), shall not be less than 3.00 to
1.00.

 

Article VII

DEFAULT AND REMEDIES

 

7.1         Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

 

(a)          Payment Failure. Any Credit Party (i) fails to pay any principal
when due under this Agreement or (ii) fails to pay, within three Business Days
of when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;

 

(b)          False Representation or Warranties. Any representation or warranty
made or deemed to be made by any Credit Party or any Responsible Officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

 

(c)          Breach of Covenant. (i) Any breach by any Credit Party of any of
the covenants in Section 5.2(a), Section 5.2(b), Section 5.2(d), Section 5.2(e),
Section 5.6, Section 5.12, or Article VI of this Agreement or (ii) any breach by
any Credit Party of any other covenant contained in this Agreement or any other
Credit Document and such breach is not cured within 30 days after the earlier of
the date notice thereof is given to the Parent by any Lender Party or the date
any Responsible Officer of the Parent or any Subsidiary obtained actual
knowledge thereof;

 

 -102- 

 

 

(d)          Guaranties. Any Guaranty shall at any time (before its expiration
according to its terms) and for any reason cease to be in full force and effect
and valid and binding on the Guarantors party thereto or shall be contested by
any party thereto; any Guarantor shall deny it has any liability or obligation
under any Guaranty; or any Guarantor shall cease to exist other than as
expressly permitted by the terms of this Agreement;

 

(e)          Cross Default to Non-Extended Facility. An “Event of Default”
(however therein denominated) under the Non-Extended Credit Agreement or any
“Credit Document” (as defined therein or however denominated thereunder) shall
have occurred;

 

(f)           Cross-Default. (i) The Parent or any Subsidiary shall fail to pay
any principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $100,000,000.00 individually or when aggregated
with all such Debt of such Persons so in default (but excluding Debt
constituting Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $100,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or in the case of any
such Debt other than Intercompany Debt to permit the acceleration of, the
maturity of such Debt prior to the stated maturity thereof; or (iii) any Debt
which is outstanding in a principal amount of at least $100,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment); provided that (x) for purposes of
this clause (f), the “principal amount” of the obligations in respect of any
Hedging Arrangements at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid if such
Hedging Arrangements were terminated at such time and (y) neither (1) any event
(other than, for the avoidance of doubt, an “event of default” (however
denominated under the documentation for such Convertible Debt)) that permits
holders of any Convertible Debt (or any Parent guarantee in respect thereof) to
convert or exchange, as the case may be, such Convertible Debt (or any
Contingent Debt of the Parent in respect thereof) nor (2) the conversion or
exchange of any Convertible Debt (or any Contingent Debt of the Parent in
respect thereof) (other than, for the avoidance of doubt, as a result of an
“event of default” (however denominated under the documentation for such
Convertible Debt)), in either case, into ordinary shares of the Parent (or other
securities or property into which such ordinary shares are converted,
reconstituted or reclassified following a merger event, reclassification or
other change of the ordinary shares of the Parent), cash or a combination
thereof, shall give rise to an Event of Default under this clause (f).

 

 -103- 

 

 

(g)          Bankruptcy and Insolvency. (i) The Parent or the Borrower shall
terminate its existence or dissolve or (ii) any Credit Party or any Specified
Holding Company (A) admits in writing its inability to pay its debts generally
as they become due; makes an assignment for the benefit of its creditors;
consents to or acquiesces in the appointment of a receiver, liquidator, fiscal
agent, or trustee of itself or any of its Property; files a petition under any
Debtor Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief under any Debtor Relief Law, (B)
shall have had, without its consent, any court enter an order appointing a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
any petition filed against it seeking reorganization, arrangement, workout,
liquidation, dissolution or similar relief under any Debtor Relief Law and such
petition shall not be dismissed, stayed, or set aside for an aggregate of 60
days, whether or not consecutive or (C) shall have had any order for relief
entered by a court under any Debtor Relief Law;

 

(h)          Adverse Judgment. The Parent or any Subsidiary suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than
$100,000,000.00 and either (i) execution and/or seizure proceedings shall have
been commenced by any creditor upon such judgments or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgments, by reason of a pending appeal or otherwise, shall not be in effect;

 

(i)           Termination Events. Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Parent by the Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $100,000,000.00;

 

(j)           Plan Withdrawals. The Parent or any member of the Controlled Group
as employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $100,000,000.00;

 

(k)          ERISA Liabilities. Any event occurs creating any ERISA Liabilities
which could reasonably be expected to result in a Material Adverse Change and
such event is not cured within 60 days from the occurrence of such event; or

 

(l)           Change in Control. The occurrence of a Change in Control.

 

7.2         Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event,

 

 -104- 

 

 

(a)          the Administrative Agent (i) shall at the request, and may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Revolving Lender, the Swingline Lender and each Issuing
Lender to make Credit Extensions shall be terminated, whereupon the same shall
forthwith terminate and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare all outstanding
Advances, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

 

(b)          the Borrower shall, on demand of the Administrative Agent at the
request, or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or Cash Collateralized in an amount equal to 103% of the outstanding Letter
of Credit Exposure at such time, and

 

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under any Guaranty or any other Credit Document by appropriate proceedings.

 

7.3         Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,

 

(a)          the obligation of each Lender, the Swingline Lender and each
Issuing Lender to make Credit Extensions shall immediately and automatically be
terminated and all Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrower,

 

(b)          the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to 103% of the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid or Cash Collateralized in an
amount equal to 103% of the outstanding Letter of Credit Exposure at such time,
and

 

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under any Guaranty or any other Credit Document by appropriate proceedings.

 

 -105- 

 

 

7.4         Set-off. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party
or any such Affiliate to or for the credit or the account of any Credit Party
against any and all of the obligations of such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of any Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness. In the event that any Defaulting
Lender shall exercise any right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of the Lender Parties
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Lender Parties
and their respective Affiliates may have. Each Lender Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

7.5         Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to any Lender Party in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender Party in this Agreement and the Credit Documents
or now or hereafter existing at law, in equity, by statute, or otherwise shall
operate as a waiver of or otherwise prejudice any such right, power, or remedy.
Any Lender Party may cure any Event of Default without waiving the Event of
Default. No notice to or demand upon the Borrower shall entitle the Borrower to
similar notices or demands in the future.

 

7.6         Application of Payments.

 

(a)          Prior to Event of Default. Prior to an Event of Default, all
payments made hereunder shall be applied as directed by the Borrower, but such
payments are subject to the terms of this Agreement.

 

(b)          After Event of Default. If an Event of Default has occurred and is
continuing, any amounts received or collected from, or on account of assets held
by, any Credit Party shall be applied to the Obligations by the Administrative
Agent in the following order and manner:

 

(i)          First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (other than principal and
interest but including fees, charges, and disbursements of counsel to the
Administrative Agent and amounts payable under Sections 2.11, 2.12, and 2.14)
payable by any Credit Party to the Administrative Agent in its capacity as such;

 

(ii)         Second, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Credit Party to the Lender Parties (including fees, charges and
disbursements of counsel to the respective Lender Parties and amounts payable
under Article II), ratably among Lender Parties;

 

 -106- 

 

 

(iii)        Third, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Lender Parties;

 

(iv)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations (including unreimbursed drawings in respect
of any Letter of Credit) payable by any Credit Party allocated ratably among the
Lender Parties;

 

(v)         Fifth, to the Administrative Agent for the account of the Issuing
Lenders, ratably among the Issuing Lenders, to Cash Collateralize 103% of that
portion of the Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

(vi)        Sixth, to the remaining Obligations owed by any Credit Party,
allocated among such remaining Obligations as determined by the Administrative
Agent and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and

 

(vii)       Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or Cash
Collateralized and all Revolving Commitments have been terminated, to the
Borrower or as otherwise required by any Legal Requirement.

 

Subject to Section 2.3(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (v) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Article VIII

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

 

8.1         Appointment and Authority. Each Lender and each Issuing Lender
hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.

 

8.2         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

 -107- 

 

 

8.3         Exculpatory Provisions. None of the Administrative Agent or the
Issuing Lenders shall have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, none of the Administrative Agent or the Issuing Lenders:

 

(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that Administrative Agent
or an Issuing Lender shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
such Issuing Lender to liability or that is contrary to any Credit Document or
Legal Requirement; and

 

(c)          shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Credit Party or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent, an Issuing Lender or any of its
Affiliates in any capacity.

 

None of the Administrative Agent or the Issuing Lenders shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Lender shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct. None of the Administrative Agent, the Swingline Lender and
the Issuing Lenders shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to the Administrative Agent, the
Swingline Lender or such Issuing Lender by the Borrower or a Lender Party.

 

None of the Administrative Agent or the Issuing Lenders shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or such Issuing Lender.

 

 -108- 

 

 

8.4         Reliance by Administrative Agent and the Issuing Lenders. Each of
the Administrative Agent and the Issuing Lenders shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agents
and the Issuing Lenders also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension. The Administrative Agent or an Issuing Lender may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

8.5         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

8.6         Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

 -109- 

 

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower and subject to the consent of the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Credit Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.1 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)          Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender and Swingline Lender, in each case if it elects to,
in its sole discretion, (b) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Issuing
Lender, if in its sole discretion it elects to, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

 -110- 

 

 

8.7         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder. In this
regard, each party hereto acknowledges that Bracewell LLP is acting in this
transaction as special counsel to the Administrative Agent only. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Credit Documents and the matters contemplated
therein.

 

Each Lender shall be deemed (a) by delivering its signature page to this
Agreement and making any Advance on the Closing Date to have consented to,
approved or accepted each Credit Document and each other document or other
matter referred to in Section 3.1 required to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent, the Arrangers or the
Lenders and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 3.1 and (b) by making any
Advance after the Closing Date to have been satisfied with the satisfaction of
the conditions precedent required to be satisfied in connection therewith under
Section 3.2.

 

8.8         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Arrangers, Syndication Agent and
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

8.9         Indemnification.

 

(a)          THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT
AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY
ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS
SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES (INCLUDING
REASONABLE FEES OF COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, OR
AMENDMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND (ii) ANY OUT OF
POCKET EXPENSES (INCLUDING FEES OF COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
IN ANY EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

 -111- 

 

 

(b)          THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING
LENDER AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER)
RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
ISSUING LENDER OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY
SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING
SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE
OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct.

 

8.10       Administrative Agent May File Proofs of Claim. In the case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Advance or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

 -112- 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Lenders and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders and the Administrative Agent under Sections 2.8 and 9.1) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.8
and 9.1.

 

8.11       Guaranty Matters. The Lender Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor under its Guaranty if such release is permitted pursuant to Section
5.6. Subject to Section 5.6, upon request by the Administrative Agent at any
time, the Majority Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under its Guaranty
pursuant to this Section 8.11.

 

8.12       Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Advances, the Letters of Credit or the Revolving
Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Commitments
and this Agreement,

 

 -113- 

 

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Revolving Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Revolving Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Revolving Commitments and this
Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

 

(i)          none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Commitments
and this Agreement is capable of evaluating investment risks independently, both
in general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

 -114- 

 

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Advances, the Letters of Credit, the Revolving Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Revolving Commitments or this Agreement.

 

(c)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Letters of Credit, the Revolving Commitments and this Agreement, (ii) may
recognize a gain if it extended the Advances, the Letters of Credit, or the
Revolving Commitments for an amount less than the amount being paid for an
interest in the Advances, the Letters of Credit, or the Revolving Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

Article IX

MISCELLANEOUS

 

9.1         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Lender in connection with the issuance, amendment or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

 

 -115- 

 

 

(b)          Indemnification by the Borrower. The Borrower shall, and does
hereby indemnify, the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, suits, losses, claims, damages,
penalties, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the Transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Advance or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Waste or Hazardous Substances on or from any property owned
or operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of or material breach of the
Credit Documents by, such Indemnitee, if the Borrower or such other Credit Party
has obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (ii) arise solely as the
result of a dispute among or between Indemnitees and do not to any extent result
from any act or omission on the part of any Credit Party or its Related Parties
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) other than claims against any of the Administrative Agent, any Lender,
any Arranger or any Affiliate of any of the foregoing in fulfilling its role as
the Administrative Agent, an Issuing Lender, Swingline Lender, arranger or any
similar role under this Agreement or any other Credit Document (including the
Fee Letter). This Section 9.1(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or an Issuing Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.5(e).

 

 -116- 

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each such party
hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the Transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof.

 

(e)          Electronic Communications. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby unless such damages result from a breach of the
confidentiality provisions of Section 9.8 or except where the same are a result
of such party’s gross negligence or willful misconduct.

 

(f)           Payments. All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor.

 

(g)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and any Issuing Lender, the replacement
of any Lender, the termination of the Revolving Commitments, termination or
expiration of all Letters of Credit, and the repayment, satisfaction or
discharge of all the other Obligations.

 

9.2         Waivers and Amendments.

 

(a)          No amendment or waiver of any provision of this Agreement, the
Notes, or any other Credit Document (other than the Fee Letter and any other fee
letter executed by a Credit Party with or in favor of any Lender Party), nor
consent to any departure by any Credit Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such agreement shall:

 

(i)          increase the Revolving Commitment of any Lender without the written
consent of such Lender;

 

(ii)         increase the aggregate Revolving Commitments other than pursuant to
Section 2.1(c) as in effect on the date hereof without the written consent of
each Lender;

 

 -117- 

 

 

(iii)        reduce the principal amount of any Advance (other than prepayments
or repayments in accordance with the terms of this Agreement) or reduce the
amount of or rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby); provided, however,
that (A) only the consent of the Majority Lenders shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.9(c)
with respect to the Revolving Credit Facility, including with respect to any
amount payable thereunder or in connection therewith and (B) the Administrative
Agent and the Borrower may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Credit
Documents or enter into additional Credit Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 2.5(c)(x) in accordance with the terms
of such Section;

 

(iv)        postpone the scheduled date of payment of the principal amount of
any Advance, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby;

 

(v)         change Section 2.5(e), Section 7.6, this Section 9.2 or any other
provision in any Credit Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, without the written consent of each
Lender;

 

(vi)        amend, modify or waive any provision in a manner that would alter
the pro rata treatment of the Lenders (including without limitation in
connection with (A) the reduction of Revolving Commitments and (B) the sharing
of payments to, or disbursements by, Lenders required thereby), in any case
without the written consent of each Lender;

 

(vii)       release any Guarantor from its obligation under any Guaranty except
any Guarantor released as permitted by Section 5.6(c), (d) or (e), without the
written consent of each Lender;

 

(viii)      amend the definition of “Alternative Currency” without the written
consent of each Lender and each Issuing Lender; or

 

(ix)         change any of the provisions of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Lenders or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Lenders or the Swingline
Lender, as the case may be.

 

 -118- 

 

 

(b)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder or under any other Credit Document (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders, a majority in
interest of Lenders under the Revolving Credit Facility or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lender); provided that any such amendment, waiver or consent referred to in
clause (a)(i), (a)(ii), (a)(iii), (a)(iv) or (a)(v) above that, but for this
sentence, would require the prior written consent of such Defaulting Lender,
will continue to require the consent of such Defaulting Lender; provided further
that any such amendment, waiver or consent requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than any other Lender whose consent is so required shall require the
consent of such Defaulting Lender.

 

(c)          Notwithstanding anything to the contrary contained in this Section
9.2, (i) Credit Documents executed by Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (A) to comply with local Law or advice of local counsel, or (B) to cause
such Credit Documents to be consistent with this Agreement and the other Credit
Documents, and (ii) the Administrative Agent and the Borrower may amend any
Credit Document to correct any obvious errors, mistakes, omissions, defects or
inconsistencies of a technical or immaterial nature, and such amendment shall
become effective without any further consent of any other party to such Credit
Document other than the Administrative Agent and the Borrower.

 

9.3         Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

9.4         Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making of Credit Extensions and
any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.11,
2.12, 2.14(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders
in Section 9.1(c) and Section 9.8 shall survive (in the case of Section 9.8,
until the fifth anniversary of the date of) any termination of this Agreement,
repayment in full of the Obligations, and termination or expiration of all
Letters of Credit.

 

9.5         Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender Party and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (a) to
an Eligible Assignee in accordance with the provisions of Section 9.6(a), (b) by
way of participation in accordance with the provisions of Sections 9.6(c) or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.6(d) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.6(c) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and each Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

 -119- 

 

 

9.6         Lender Assignments and Participations.

 

(a)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment under the Revolving Credit Facility or the
Advances at the time owing to it under the Revolving Credit Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)in any case not described in paragraph (a)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Revolving Commitment is
not then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Revolving
Commitment assigned.

 

 -120- 

 

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (a)(i)(B) of this Section and, in
addition:

 

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not Lender under the Revolving Credit Facility, an Affiliate of such
Lender or any Approved Fund with respect to such Lender, provided that no such
consent shall be required if an Event of Default shall have occurred and is
continuing; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender under the Revolving Credit Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)the consent of each Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided further
that only one such fee shall be payable in the event of contemporaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group). The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vi)        No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

 -121- 

 

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swingline Advances in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Charlotte, North Carolina or Houston, Texas a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts (and stated interest) of the Advances owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. At any reasonable time and from time to
time upon reasonable prior notice, the Register shall be available (i) for
inspection by the Borrower and (ii) for inspection by each Lender as to its
Revolving Commitment and principal amount of Advances owing to it.

 

 -122- 

 

 

(c)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Advances owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.9(a) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 that adversely affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16(b) as if it were an assignee under paragraph (a) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections 2.12
or 2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 7.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13(f)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Advances or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

 -123- 

 

 

(d)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

9.7         Notices, Etc.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower or any other Credit Party, at the applicable
address (or facsimile numbers) set forth on Schedule V; (ii) if to the
Administrative Agent or an Issuing Lender, at the applicable address (or
facsimile numbers) set forth on Schedule V; and (iii) if to a Lender, to it at
its address (or facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications.

 

(i)          The Parent, the Borrower and the Lenders agree that the
Administrative Agent may make any material delivered by the Parent, the Borrower
or any other Credit Party to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Parent, the Borrower or any
other Subsidiary, or any other materials or matters relating to this Agreement,
the Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”); provided that the foregoing shall not apply
to notices to any Lender or Issuing Lender pursuant to Article II if such Lender
or Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Parent and the Borrower acknowledge that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) none of the
Administrative Agent nor any of their respective Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform. Nothing in this Section 9.7(b) shall relieve the Administrative Agent
or any Lender from their obligations under Section 9.8.

 

 -124- 

 

 

(ii)         Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

 

(c)          Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

9.8         Confidentiality. The Administrative Agent, each Lender and each
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (the “Representatives”)
(it being understood that the Representative to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent or any
Subsidiary and their respective obligations, (g) with the consent of the Parent
or the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party. For purposes of
this Section, “Information” means all information received from the Parent or
any Subsidiary relating to the Parent or any Subsidiary or any of their
respective businesses, other than any such information that is available to
Lender Party on a nonconfidential basis prior to disclosure by the Parent or any
Subsidiary. In the case of any disclosure under clause (c) above, the
Administrative Agent, each Lender and each Issuing Lender shall, to the extent
permitted under applicable laws and regulations, endeavor to provide three days’
prior written notice of such disclosure to the applicable Credit Party. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent, each Lender and each Issuing
Lender agrees to be responsible for any breaches of this Section 9.8 by its
Representatives.

 

 -125- 

 

 

9.9         Usury Not Intended. It is the intent of the Borrower and each Lender
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York, the United States from time to time in
effect, and any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement. In
furtherance thereof, the Lenders and the Borrower stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Credit
Documents shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the Maximum Rate and that for purposes of this Agreement and all other Credit
Documents, “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement or any other Credit Document; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of the Obligations owing to such Lender
(or if all such Obligations shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Obligations are accelerated
by reason of any election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the Maximum Rate, and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the applicable Obligations (or, if the applicable Obligations shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrower and the Lenders shall to
the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the
Advances all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

 

 -126- 

 

 

9.10       Usury Recapture. In the event the rate of interest chargeable under
this Agreement or any other Credit Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Obligations shall bear interest
at the Maximum Rate until the total amount of interest paid or accrued on the
Obligations equals the amount of interest which would have been paid or accrued
on the Advances if the stated rates of interest set forth in this Agreement or
applicable Credit Document had at all times been in effect. In the event, upon
payment in full of the Obligations, the total amount of interest paid or accrued
under the terms of this Agreement and the Obligations is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement or such Credit Document had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
law, pay the Administrative Agent for the account of the applicable Lender Party
an amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on Obligations owed to it if the Maximum
Rate had, at all times, been in effect and (B) the amount of interest which
would have accrued on such Obligations if the rates of interest set forth in
this Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement or any Credit Document on Obligations owed to
it. In the event that any Lender Party ever receives, collects or applies as
interest any sum in excess of the Maximum Rate, such excess amount shall, to the
extent permitted by law, be applied to the reduction of the principal balance of
the Obligations, and if no such principal is then outstanding, such excess or
part thereof remaining shall be paid to the Borrower.

 

9.11       Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower or any other Credit Party is made to any Lender Party, or any
Lender Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Lenders under clause (b)
of the preceding sentence shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

9.12       Governing Law; Submission to Jurisdiction.

 

(a)          Governing Law. This Agreement, the Notes and the other Credit
Documents (unless otherwise expressly provided therein) shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York.

 

(b)          Submission to Jurisdiction. Each Credit Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or New York state court sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that any Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against any Credit Party
or its properties in the courts of any jurisdiction.

 

 -127- 

 

 

(c)          Waiver of Venue. Each Credit Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each Credit Party hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to such Credit Party at its address set forth in this Agreement and
in the manner provided for notices in Section 9.7 or in accordance with
Section 9.18. Nothing in this Section shall affect the rights of any Lender
Party to serve legal process in any other manner permitted by any applicable
Legal Requirement or affect the right of any Lender to bring any action or
proceeding against the Borrower or its Property in the courts of any other
jurisdiction.

 

9.13       Execution.

 

(a)          Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.

 

9.14       Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 -128- 

 

 

9.15       USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act. Promptly following a request from the Administrative
Agent, a Lender, or Issuing Lender, each Credit Party hereby agrees to deliver
all documentation and other information that the Administrative Agent, a Lender,
or an Issuing Lender, as applicable, may reasonably request in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

9.16       No Fiduciary Duty. Each Lender Party may have economic interests that
conflict with those of the Borrower. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party
and the Borrower, its stockholders or its affiliates. The Borrower acknowledges
and agrees that (a) the transactions contemplated by the Credit Documents are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Borrower, on the other, (b) in connection therewith and with the
process leading to such transaction each of the Lender Parties is acting solely
as a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (c) no Lender Party has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising the Borrower on other matters) or any other obligation
to the Borrower except the obligations expressly set forth in the Credit
Documents and (d) the Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.

 

 -129- 

 

 

9.17       Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Credit Party in respect of any such sum due from it to the Administrative Agent,
any Lender, or any Issuing Lender hereunder or under the other Credit Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, such Lender, or such Issuing Lender, as the case may be,
of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent, such Lender, or such Issuing Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent, any Lender, or any
Issuing Lender from any Credit Party in the Agreement Currency, such Credit
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, such Lender, or such Issuing Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
any Lender, or any Issuing Lender in such currency, the Administrative Agent,
such Lender, or such Issuing Lender, as the case may be, agrees to return the
amount of any excess to the applicable Credit Party (or to any other Person who
may be entitled thereto under applicable law).

 

9.18       Appointment of Process Agent. The Parent and each other Guarantor not
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia (each, a “Foreign Credit Party”) hereby appoints,
and shall maintain the appointment of, CT Corporation System (the “Process
Agent”), with an office at 111 Eighth Avenue, New York, NY 10011, as its agent
to receive on behalf of it and its properties service of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing by certified mail a copy of such
process to any Foreign Credit Party, in care of the Process Agent at the Process
Agent’s above address, with a copy to such Foreign Credit Party at its address
set forth on Schedule V, and each Foreign Credit Party hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternative method of service, each Foreign Credit Party also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing by certified mail of copies of such process to it at its address
set forth on Schedule V. Each Foreign Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section shall affect the right of any Lender Party to serve
legal process in any other manner permitted by any applicable Legal Requirement
or affect the right of any Lender to bring any suit, action or proceeding
against any Foreign Credit Party or its property in the courts of other
jurisdictions.

 

9.19       Keepwell. Each of the Parent and the Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under its Guaranty and the other Credit Documents in
respect of obligations under Hedging Arrangements with a Hedge Counterparty
constituting Obligations hereunder (provided, however, that each of the Parent
and the Borrower shall only be liable under this Section 9.19 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 9.19, or otherwise under the Credit Documents,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each of the Parent
and the Borrower under this Section 9.19 shall remain in full force and effect
until all of Obligations and any amounts payable under this Agreement have been
indefeasibly paid and performed in full and the Revolving Commitments have
terminated. Each of the Parent and the Borrower intends that this Section 9.19
constitute, and this Section 9.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 -130- 

 

 

9.20       Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of this page intentionally left blank. Signature pages follow.]

 

 -131- 

 

 

EXECUTED as of the day first above written.

 

  BORROWER:       RDC Holdings Luxembourg S.à r.l.

 

  By: /s/ Rui Miguel Silva Gomes



  Name: Rui Miguel Silva Gomes   Title: Category A Manager

 

  PARENT:       ROWAN COMPANIES PLC

 

  By: /s/ Stephen M. Butz



  Name: Stephen M. Butz   Title: Executive Vice President and Chief Financial
Officer

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  LENDER PARTIES:       WELLS FARGO BANK, NATIONAL ASSOCIATION,       as
Administrative Agent, Swingline Lender, and   Issuing Lender and a Lender

 

  By: /s/ Timothy Gebauer



  Name: Timothy P. Gebauer



  Title: Director

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  DNB CAPITAL LLC,   as a Lender

 



  By: /s/ Andrew Shohet



  Name: Andrew J. Shohet



  Title: First Vice President



 



  By: /s/ Phillipe Wulfers



  Name: Phillipe Wulfers



  Title: First Vice President

 

  DNB BANK ASA, NEW YORK BRANCH,   as an Issuing Lender

 



  By: /s/ Mita Zalavadia



  Name: Mita Zalavadia



  Title: Assistant Vice President

 



  By: /s/ Magdalena Brzostowska



  Name: Magdalena Brzostowska



  Title: First Vice President

  

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l. 

 

 

 

 

  BANK OF AMERICA, N.A.,   as an Issuing Lender and a Lender

 



  By: /s/ Michael Clayborne



  Name: Michael Clayborne



  Title: Director

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  MUFG BANK, Ltd.,   as an Issuing Lender and a Lender

 



  By: /s/ Kevin Sparks



  Name: Kevin Sparks



  Title: Director



 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  BARCLAYS BANK PLC,   as an Issuing Lender and a Lender

 



  By: /s/ Sydney Dennis



  Name: Sydney G. Dennis



  Title: Director

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  CITIBANK, N.A.,   as an Issuing Lender and a Lender

 



  By: /s/ Robert Malleck



  Name: Robert Malleck



  Title: Vice President



 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  GOLDMAN SACHS BANK USA   as a Lender

 



  By: /s/ Annie Carr



  Name: Annie Carr



  Title: Authorized Signatory



 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  ZB, N.A. AMEGY BANK,   as a Lender

 



  By: /s/ Steven Taylor



  Name: Steven Taylor



  Title: Vice President





 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  HSBC BANK USA, N.A.,   as a Lender

 



  By: /s/ Michael Bustios



  Name: Michael Bustios



  Title: Senior Vice President

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  THE BANK OF NOVA SCOTIA,   HOUSTON BRANCH,   as a Lender

 



  By: /s/ Thane Rattew



  Name: Thane Rattew



  Title: Managing Director

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

 

 

 

 

  M&T Bank,   as a Lender

 



  By: /s/ Edward Tierney



  Name: Edward Tierney



  Title: Senior Vice President

 

Signature Page to Credit Agreement

RDC Holdings Luxembourg S.à r.l.

  

 

 

  

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

 

1. Assignor:
                                                                                
[for Assignor, indicate [is][is not] a Defaulting Lender]       2. Assignee:
                                                                               
[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]      
3. Borrower: RDC HOLDINGS LUXEMBOURG S.à R.L.     (société à responsabilité
limitée)     Registered office: 48, Boulevard Grande-Duchesse     Charlotte    
L-1330 Luxembourg     R.C.S. Luxembourg: B 167.417       4. Administrative
Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the
Credit Agreement       5. Credit Agreement: Credit Agreement dated as of May 22,
2018 among the Borrower, Rowan Companies plc, an English public limited company,
the Lenders party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, an Issuing Lender and a
Lender.  

 

Exhibit A – Form of Assignment and Acceptance

 

 Page 1 of 5 

 

 

6. Assigned Interest[s]:

 

Assignor[s]  Assignee[s]  Aggregate
Amount of
Commitment /
Advance for all
Lenders  Amount of
Commitment /
Advances
Assigned1  Percentage
Assigned of
Commitment /
Advances2  CUSIP
Number       $   $    %           $   $    %            $   $    %    

 

7. Trade Date:                                           3

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:     Name:     Title:          
ASSIGNEE   [NAME OF ASSIGNEE]         By:     Name:     Title:  

 



 



1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit A – Form of Assignment and Acceptance

 

 Page 2 of 5 

 

 

[Consented to and]4 Accepted:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as  
Administrative Agent [as an Issuing Lender and as Swingline Lender]         By:
    Name:     Title:           [Consented to:] 5       RDC HOLDINGS LUXEMBOURG
S.À R.L.         By:     Name:     Title:    

 

 





4 To be added only if the consent of the Administrative Agent, Issuing Lenders
or Swingline Lender is required by the terms of the Credit Agreement.

5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – Form of Assignment and Acceptance

 

 Page 3 of 5 

 

 

Annex 1

To Exhibit A – Assignment and Acceptance

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2. Assignee[s]. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.6 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.6 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 



 Page 4 of 5 

 



 

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 Page 5 of 5 

 



 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

FOR THE PERIOD FROM __, 20__ TO , 20__

 

This certificate dated as of ______________, _______ is prepared pursuant to the
Credit Agreement dated as of May 22, 2018 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited liability
company (“société à responsabilité limitée”), having its registered office at
48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B 167.417 (“Borrower”), the
lenders party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, an Issuing Lender and a
Lender (as each such term is defined therein). Unless otherwise defined in this
certificate, capitalized terms that are defined in the Credit Agreement shall
have the meanings assigned to them by the Credit Agreement.

 

The undersigned hereby certifies to the Lender Parties that (a) no Default or
Event of Default has occurred or is continuing, (b) all of the representations
and warranties made by the Borrower in the Credit Agreement and the other Credit
Documents are true and correct in all material respects as if made on this date
(provided that to the extent any representation or warranty is qualified as to
“Material Adverse Change” or otherwise as to materiality, such representation or
warranty is true in all respects) except for those representations and
warranties which were expressly made as of an earlier date or period which were
true and correct as of such earlier date or period, and (c) as of the date
hereof for the periods set forth below, the following amounts and calculations
were true and correct:

For the fiscal quarter/year ended [ ___, 20       ] (the “Statement Date”)

 

        As of the Statement         Date          

 

1. Section 6.15(a) Debt to Capitalization Ratio.

 

  (a) Funded Debt of the Parent and its Subsidiaries =
$                                                         (b) the sum of (i) the
Funded Debt specified in         (a) and (ii) consolidated Net Worth of the    
    Parent = $                                                         Debt to
Capitalization Ratio = (a) divided by (b),       expressed as a percentage =
                                                           Maximum Debt to
Capitalization Ratio 55%             Compliance Yes        No                  
As of the Statement         Date

 

2. Section 6.15(b) Minimum Liquidity Amount

 

  (a) the aggregate amount of Revolving         Commitments =
$                                                    (b) the Revolving
Outstanding Amount = $                                       

 

Exhibit B – Form of Compliance Certificate

 

 Page 1 of 4 

 

 

  (c) the aggregate amount of all revolving commitments under the Non-Extended
Facility = $                                                    (d) the
Non-Extended Facility Outstanding Amount =
$                                                    (e) the amount of readily
and immediately available unrestricted cash and Cash Equivalents  (excluding,
for the avoidance of doubt, cash collateral) of the Parent and its Subsidiaries
= $                                                    Liquidity = [(a) minus
(b)] plus [(c) minus (d)] plus (e) = $                                         
          Minimum Liquidity Amount   $300,000,000             Compliance
Yes    No                   As of the Statement         Date

 

3. Section 6.15(c)(i) Guarantee Ratio – 80% Coverage Ratio1

 

  (a) Rig Value of the Rigs (other than Specified Acquired Rigs) directly wholly
owned by the Credit Parties = $                                                 
  (b) aggregate Rig Value of all Rigs (other than Specified Acquired Rigs) of
the Parent, its Subsidiaries, and Local Content Entities =
$                                                    Guarantee Ratio = (a)
divided by (b), expressed as       a percentage =
                                                         Minimum Guarantee Ratio
80%             Compliance   Yes     No                   As of the Statement  
      Date

 



 



1 If the Parent cannot demonstrate compliance with the Guarantee Ratios
described in paragraphs 3 and 4 as of the end of the fiscal quarter to which
this Compliance Certificate relates, then within 20 days after the deadline for
delivering this Compliance Certificate (or such longer period of time permitted
by the Administrative Agent in its sole discretion), the Parent shall (i) cause
one or more of its Subsidiaries that is not then a Guarantor to execute and
deliver to the Administrative Agent a Guaranty, together with all other New
Guarantor Documentation and/or (ii) take such other action (including, without
limitation, the reactivation of any preservation stacked or cold stacked Rig
directly wholly-owned by a Credit Party, as shall be sufficient (collectively
for actions taken under clauses (i) and (ii) herein) to cause the Parent and its
Subsidiaries to be in compliance with each Guarantee Ratio as of the last date
any of such actions have been taken (as demonstrated by a duly executed
Compliance Certificate dated as of such date with respect to the Guarantee
Ratios, which the Parent shall deliver to the Administrative Agent within such
Guarantee Ratio Cure Period).

 

Exhibit B – Form of Compliance Certificate

 

 Page 2 of 4 

 

 

4. Section 6.15(c)(ii) Guarantee Ratio – 3x Coverage Ratio

 

  (a) Rig Value of the Marketed Rigs directly wholly owned by the Credit Parties
= $                                                        (b) the aggregate
Revolving Commitments, or, if  the Revolving Commitments have been  terminated,
the Revolving Outstanding  Amount = $                                           
            (c) aggregate amount of all undrawn commitments under the
Non-Extended  Facility plus the Non-Extended Facility  Outstanding Amount =
$                                                        (d) any other Debt, and
commitments in respect  thereof, of any Credit Party (other  than unsecured
Intercompany Debt that is  contractually subordinated to the Obligations  on
terms reasonably satisfactory to the  Administrative Agent) that is secured by
 a Lien or that is guaranteed by, or has as an  obligor, a Subsidiary that
directly owns or  operates a Rig (or the Parent, if the Parent  directly owns or
operates any Rig) (other  than, so long as the Administrative Agent  provides
its prior consent in its sole discretion,  a Rig temporarily, directly owned or
operated  by Rowan Delaware) = $                                               
        (e) sum of (b) plus (c) plus (d), without duplication =
$                                                        Guarantee Ratio = (a)
divided by (e) =                                                         
Minimum Guarantee Ratio   3.00 to 1.00             Compliance   Yes     No

 

The Parent hereby notifies the Administrative Agent and the Lenders that the
Parent’s [10-K][10-Q] has been posted to its website on the Internet.

 

Exhibit B – Form of Compliance Certificate

 

 Page 3 of 4 

 

 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of ______________, _______.2

 

  ROWAN COMPANIES PLC3         By:     Name:     Title:  

 

 





2 Insert the last day of the fiscal quarter or fiscal year to which this
Compliance Certificate relates.

3 Signatory must be a senior financial officer of the Parent.

 

Exhibit B – Form of Compliance Certificate

 

 Page 4 of 4 

 





 

EXHIBIT C

 

FORM OF SUBSIDIARY GUARANTY

 

This Subsidiary Guaranty dated as of May 22, 2018 (the “Guaranty”) is among each
of the undersigned and any other Subsidiary of the Parent (as defined below)
that becomes party to this Guaranty from time to time (individually a
“Guarantor” and collectively, the “Guarantors”) in favor of Wells Fargo Bank,
National Association, as Administrative Agent for the ratable benefit of the
holders of the Guaranteed Obligations (as defined below) (the “Guaranteed
Parties”).

 

INTRODUCTION

 

A.       RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (the “Borrower”), Rowan Companies plc, an English public
limited company (the “Parent”), the Lender Parties party thereto from time to
time, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender, and Issuing Lender, are parties to that certain Credit
Agreement dated as of May 22, 2018 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”; the
defined terms of which are used herein unless otherwise defined herein).

 

C.       It is a requirement under the Credit Agreement that each Guarantor
guarantee the due payment and performance of all Obligations.

 

D.       Each Guarantor is a Subsidiary of the Parent and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Credit Documents, (ii) the Hedging
Arrangements with any Hedge Counterparty and (iii) the Cash Management
Agreements with any Cash Management Bank.

 

E.       Each Guarantor is executing and delivering this Guaranty (a) to induce
the Lenders to provide Advances under the Credit Agreement, (b) to induce the
Issuing Lenders to provide Letters of Credit under the Credit Agreement, and (c)
intending it to be a legal, valid, binding, enforceable and continuing
obligation of such Guarantor.

 

NOW, THEREFORE, in consideration of the premises, the Guarantors, for the
benefit of the Guaranteed Parties, do hereby further agree as follows:

 

AGREEMENT

 

1.       Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all Obligations, whether direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, under the Credit Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and, subject to Section
9.1 of the Credit Agreement, all costs, attorneys’ fees and expenses incurred by
the Guaranteed Parties in connection with the collection or enforcement
thereof), and whether recovery upon Obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any Credit Party under Debtor Relief Laws, and
including interest that accrues after the commencement by or against any Credit
Party of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). Any Guaranteed Party’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive
absent manifest error for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor (if any), or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing (other than defense of payment or
performance in full). Anything contained herein to the contrary notwithstanding,
the obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar United States federal or state
law, or applicable foreign law. Notwithstanding the foregoing, the Guaranteed
Obligations shall not include any Excluded Swap Obligations.

 

 

 

 

2.       No Setoff or Deductions; Taxes; Payments. [Each Guarantor represents
and warrants that it is organized and resident in a state of the United States
of America.]1Any and all payments by or on account of any obligation of any
Guarantor under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Legal Requirement.
If any applicable Legal Requirement (as determined in the good faith discretion
of the applicable withholding agent) requires the deduction or withholding of
any Tax from any such payment by such applicable withholding agent, then such
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Guarantor to a Governmental Authority pursuant to this Section 2, such
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of any available receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

3.       Rights of Lender. Each Guarantor consents and agrees that the Lender
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate in accordance with the
Credit Agreement or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security (if
any is given) for the payment of this Guaranty or any Guaranteed Obligations;
(c) to the extent permitted by law, apply such security (if any is given) and
direct the order or manner of sale thereof as the Lender in its sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor. No Guaranteed Party shall have
any right individually to enforce the Guaranty, it being understood and agreed
that all powers, rights, and remedies under the Credit Documents may be
exercised solely by the Administrative Agent on behalf of the Guaranteed Parties
in accordance with the terms of the Credit Documents. This Guaranty may not be
enforced against any director, officer, or employee of the Guarantors.

 

 



 

1 Revise if Guarantor is a foreign entity.

 

 -2- 

 

 

4.       Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of a Lender, except for such Lender’s behavior which amounts to gross
negligence, willful misconduct or material breach of a Credit Document, as
determined by a court of competent jurisdiction in a final non-appealable
judgment, in each case, as set forth in the Credit Agreement) of the liability
of the Borrower (other than defense of payment or performance in full); (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
require the Guaranteed Parties to proceed against the Borrower, proceed against
or exhaust any security for the Obligations, or pursue any other remedy in any
Guaranteed Party’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Guaranteed Party (if
any); and (f) to the fullest extent permitted by law, any and all other defenses
or benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (except, for the avoidance of
doubt, the defense of payment or performance in full). Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

 

5.       Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

 

6.       Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been paid and
performed in full and any commitments of the Guaranteed Parties or facilities
provided by the Guaranteed Parties with respect to the Guaranteed Obligations
are terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent for the benefit of the Guaranteed Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

 

7.       Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are paid in full in immediately
available funds, all Letters of Credit have expired, terminated or been Cash
Collateralized and the Revolving Commitments of the Lender Parties with respect
to the Guaranteed Obligations are terminated. Upon the fulfillment of the
preceding sentence, this Guaranty shall immediately, automatically terminate
without any further action whatsoever. The Administrative Agent shall execute
and deliver any instrument or document, make any filing, or take any action
reasonably requested by the Borrower or such Subsidiary to effect or evidence
any such release at the Borrower’s sole cost and expense. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any Guaranteed Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by a Guaranteed Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Guaranteed Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

 -3- 

 

 

8.       Subordination. Each Guarantor hereby subordinates the payment of any
obligation of any Credit Party to such Guarantor as subrogee of the Guaranteed
Parties or resulting from the Guarantor’s performance under this Guaranty, to
the payment in full in immediately available funds of all Guaranteed
Obligations. If the Administrative Agent so requests, any such obligation or
indebtedness of each Credit Party to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent
for the benefit of the Guaranteed Parties and the proceeds thereof shall be paid
over to the Administrative Agent for the benefit of the Guaranteed Parties on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of each Guarantor under this Guaranty.

 

9.       Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon written demand by the Administrative Agent.

 

10.       Expenses. Subject to Section 9.1 of the Credit Agreement, each
Guarantor shall pay not later than ten Business Days after written demand
therefor, all out-of-pocket expenses of any Lender Party (including the
reasonable fees, charges and disbursements of counsel of any Lender Party) in
any way relating to the enforcement or protection of the Administrative Agent or
any Guaranteed Party’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any all such out-of-pocket expenses incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Administrative Agent or any Guaranteed Party in any proceeding under any
Debtor Relief Laws. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

 

11.       Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent, the Majority Lenders and the Guarantors; provided that the
Administrative Agent and the Guarantors may amend this Guaranty to correct any
obvious errors, mistakes, omissions, defects or inconsistencies of a technical
or immaterial nature, and such amendment shall become effective without any
further consent of any other party other than the Administrative Agent and the
Guarantors. No failure by the Administrative Agent or any Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Administrative Agent, the Majority Lenders and
the Guarantors in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Guaranteed Parties or any term or provision thereof.

 

 -4- 

 

 

12.       Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Guaranteed Parties have no duty, and
such Guarantor is not relying on the Administrative Agent or any other
Guaranteed Party at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (the guarantor waiving any duty on the part of the
Administrative Agent or any Guaranteed Party to disclose such information and
any defense relating to the failure to provide the same).

 

13.       Setoff. If and to the extent any payment is not made when due
hereunder, the Administrative Agent or any other Guaranteed Party may setoff and
charge from time to time any amount so due against any or all of any Guarantor’s
accounts or deposits with such Guaranteed Party.

 

14.       Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization; (b) the making and performance of this
Guaranty are within such Guarantor’s powers; (c) the making and performance of
this Guaranty has been duly authorized by all necessary corporate, limited
liability company or partnership action [or other applicable company action]2;
(d) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as limited by applicable Debtor
Relief Laws or similar laws at the time in effect affecting the rights of
creditors generally and to the effect of general principles of equity whether
applied by a court of law or equity; (e) the making and performance of this
Guaranty does not and will not contravene any law or any contractual restriction
binding on or affecting such Guarantor except where such contravention could not
reasonably be expected to result in a Material Adverse Change; and (f) the
making and performance of this Guaranty do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority, except notices to or filings with the SEC that may be required from
time to time and where the failure to obtain such authorizations or approvals
could not reasonably be expected to result in a Material Adverse Change.

 

15.       Indemnification and Survival. Without limitation on any other
obligations of each Guarantor or remedies of the Administrative Agent or any
other Guaranteed Party under this Guaranty, and subject to Section 9.1 of the
Credit Agreement, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent and the
other Guaranteed Parties from and against, and shall be payable not later than
ten Business Days after written demand therefor, all damages, losses,
liabilities and expenses (including the fees, charges and disbursements of any
counsel for any Guaranteed Party) that may be suffered or incurred by the
Administrative Agent or such Guaranteed Party in connection with or as a result
of any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty. This Section 15 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 



 

 

2 Include if Guarantor is a foreign entity.

 

 -5- 

 



 

16.       Governing Law; Assignment; Jurisdiction; Notices; Appointment of
Process Agent. This Guaranty shall be governed by, and construed in accordance
with, the internal laws of the State of NEW YORK. This Guaranty shall (a) bind
each Guarantor and its successors and assigns, provided that no Guarantor may
assign its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent and the Majority Lenders or the Lenders, as
required by the Credit Agreement (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Administrative
Agent, and the other Guaranteed Parties and their respective successors and
permitted assigns and each Guaranteed Party may, without notice to any
Guarantor, except as required by the Credit Documents, and without affecting
each Guarantor’s obligations hereunder, assign, sell or grant participations in
the Guaranteed Obligations and this Guaranty, in whole or in part, to the extent
permitted by the Credit Agreement. Each Guarantor hereby irrevocably (i) submits
to the non-exclusive jurisdiction of any United States Federal or New York state
court sitting in the Borough of Manhattan in New York City in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Each Guarantor
hereby agrees that service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to such Guarantor at the address
for such Guarantor specified in the Credit Agreement and in the manner provided
for notices in Section 9.7 [and Section 9.18]3 of the Credit Agreement. [Each
Guarantor not incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia (each, a “Foreign Credit Party”)
hereby appoints, and shall maintain the appointment of, CT Corporation System
(the “Process Agent”), with an office at 111 Eighth Avenue, New York, NY 10011,
as its agent to receive on behalf of it and its properties service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing by certified mail a
copy of such process to any Foreign Credit Party, in care of the Process Agent
at the Process Agent’s above address, with a copy to such Foreign Credit Party
at its address set forth on Schedule V of the Credit Agreement, and each Foreign
Credit Party hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, each
Foreign Credit Party also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to it at its address set forth on Schedule V of the
Credit Agreement. Each Foreign Credit Party agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.]4
Nothing in this Section 16 shall affect the right of any Guaranteed Party to
serve legal process in any other manner permitted by any applicable Legal
Requirement or affect the right of any Guaranteed Party to bring any action or
proceeding against any Guarantor or its property in the courts of other
jurisdictions.

 

17.       WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 



 

 

3 Revise if Guarantor is a foreign entity.

 

4 Revise if Guarantor is a foreign entity.

 

 -6- 

 

 

18.       Release of Guarantees. This Guaranty shall be immediately,
automatically released with respect to any particular Guarantor that is released
from this Guaranty pursuant to Section 5.6(c), (d) or (e) or 9.2(a)(vii) of the
Credit Agreement, upon request by the Borrower, and all obligations of such
Guarantor will terminate and be automatically released without any further
action of any Person. The Administrative Agent shall execute and deliver any
instrument or document, make any filing or take any action reasonably requested
by the Borrower or such Subsidiary to effect or evidence any such release at the
Borrower’s sole cost and expense.

 

19.       Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under its Guaranty in respect of obligations under
a Hedging Arrangement with a Hedge Counterparty constituting Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 19, or otherwise
under the Credit Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 19 shall remain
in full force and effect until all of the Obligations and any amounts payable
under the Credit Agreement have been indefeasibly paid and performed in full and
the Revolving Commitments have terminated. Each Qualified ECP Guarantor intends
that this Section 19 constitutes, and this Section 19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For the purposes of this Section 19, “Qualified ECP Guarantor”
means, in respect of any Hedging Arrangement with a Hedge Counterparty, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee becomes effective with respect to such Hedging Arrangement or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[Signature Page Follows]

 

 -7- 

 

 

Executed as of the day, month and year first written above.

 



  [__________________]





  

  By:     Name:     Title:  

 

 

 

  

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

The undersigned, RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), having its registered
office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 167.417
(“Borrower”), refers to the Credit Agreement dated as of May 22, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Notice of Borrowing as defined therein unless otherwise defined in this
Notice of Borrowing) among the Borrower, Rowan Companies plc, an English public
limited company, the lenders party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender, an
Issuing Lender and a Lender. The Borrower hereby gives you irrevocable notice
pursuant to [Section 2.4(a)][Section 2.5(a)] of the Credit Agreement that the
Borrower hereby requests a borrowing consisting of [Swingline Advances]
[Revolving Advances], and in connection with that request sets forth below the
information relating to such borrowing (the “Proposed Borrowing”) as required by
[Section 2.4(h)][Section 2.5(a)] of the Credit Agreement:

 

(a)The Business Day of the Proposed Borrowing is _____________, _____.

 

(b)The Proposed Borrowing will be composed of [Swingline Advances][Revolving
Advances].

 

(c)The Proposed Borrowing will be a [Eurodollar Advance][Base Rate Advance].

 

(d)The aggregate amount of the Proposed Borrowing is $____________.

 

(e)[The Interest Period for each Eurodollar Advance made as part of the Proposed
Borrowing is _____ month(s).]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

Exhibit D – Form of Notice of Borrowing

 



 Page 1 of 3 

 

 

(i)The representations and warranties contained in the Credit Agreement and each
of the other Credit Documents are true and correct in all material respects, on
and as of the date of the Proposed Borrowing, before and after giving effect to
such Proposed Borrowing, as though made on the date of the Proposed Borrowing
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Change” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) except for those
representations and warranties that are expressly made as of an earlier date or
period which were true and correct as of such earlier date or period.

 

(ii)No Default has occurred and is continuing, or would result from such
Proposed Borrowing.

 

(iii)After giving pro forma effect to the Proposed Borrowing and any
transactions anticipated to occur in the period of five Business Days following
the date thereof, the aggregate amount of Available Cash shall not exceed
$200,000,000.

 

(iv)After giving pro forma effect to the Proposed Borrowing, the aggregate
amount of Available Cash [will][will not] exceed $200,000,000.

 

(v)[The Administrative Agent has received a Use of Proceeds Certificate from the
undersigned with respect to the Proposed Borrowing.]1

 

(vi)(1) As of the date of the Proposed Borrowing, the aggregate amount any Net
Cash Proceeds of issuances of, or capital contributions on account of, Equity
Interests of the Parent excluded from the calculation of “Available Cash”
pursuant to clause (d) of the definition thereof is $______________, (2) such
net cash proceeds were received on __________, ___, and (3) the intended purpose
of such net cash proceeds is ______________.

 

(vii)[The amount of unused commitments to advance loans under the Non-Extended
Facility is $____________.]2

 

 



 

1 To be included if the aggregate amount of Available Cash would exceed
$200,000,000 after giving effect to the Proposed Borrowing, excluding the effect
of any other transactions that have not occurred prior to or simultaneously with
the Proposed Borrowing.

2 To be included prior to the termination of the Non-Extended Facility.

 

Exhibit D – Form of Notice of Borrowing

 

 Page 2 of 3 

 

 



  Very truly yours,       RDC HOLDINGS LUXEMBOURG S.À R.L.



 





  By:     Name:     Title:  

 

Exhibit D – Form of Notice of Borrowing

 

 Page 3 of 3 

 

  

EXHIBIT E

 

NOTICE OF CONVERSION OR CONTINUATION

 

_________________, _______

  

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

The undersigned, RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), having its registered
office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 167.417
(“Borrower”), refers to the Credit Agreement dated as of May 22, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Notice of Conversion or Continuation as defined therein unless otherwise
defined in this Notice of Conversion or Continuation) among the Borrower, Rowan
Companies plc, an English public limited company, the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender, Issuing Lender and a Lender. The Borrower hereby gives you
irrevocable notice pursuant to Section 2.5(b) of the Credit Agreement that the
Borrower hereby requests a [Conversion][Continuation] of outstanding Revolving
Advances and in connection with that request sets forth below the information
relating to such Borrowing (the "Proposed Borrowing") as required by Section
2.5(b) of the Credit Agreement:

 

1.       The Business Day of the Proposed Borrowing is _______________, ____.

 

2.       The aggregate amount of the existing Revolving Advances to be
[Converted] [Continued] is $ _______ and is comprised of [Base Rate
Advances][Eurodollar Advances] (“Existing Advances”).

 

3.       The Proposed Borrowing consists of [a Conversion of the Existing
Advances to [Base Rate Advances] [Eurodollar Advances]] [a Continuation of the
Existing Advances].

 

[4.       The Interest Period for each Eurodollar Advance of this Proposed
Borrowing is ___ month[s]].

 

Exhibit E – Notice of Conversion or Continuation





 Page 1 of 2 

 

 

  Very truly yours,       RDC HOLDINGS LUXEMBOURG S.À R.L.         By:    
Printed Name:     Title:  

 

Exhibit E – Notice of Conversion or Continuation



 Page 2 of 2 

 





 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RDC Holdings Luxembourg S.à r.l., a Luxembourg
private limited liability company (“société à responsabilité limitée”), having
its registered office at 48, Boulevard Grande-Duchesse Charlotte, L-1330
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number B 167.417, as borrower (“Borrower”), Rowan Companies plc, an English
public limited company, the lenders party thereto (the “Lenders”), and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
an Issuing Lender (as each term is defined therein).

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the indebtedness resulting from Advances (as well as any Note(s) evidencing
such indebtedness) in respect of which it is providing this certificate, (ii) it
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a “ten percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]       By:     Name:       Title:    

 

Date: ________ __, 20__

 

Exhibit F-1 – Form U.S. Tax Compliance Certificate

 

 Page 1 of 1 

 

 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RDC Holdings Luxembourg S.à r.l., a Luxembourg
private limited liability company (“société à responsabilité limitée”), having
its registered office at 48, Boulevard Grande-Duchesse Charlotte, L-1330
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number B 167.417, as borrower (“Borrower”), Rowan Companies plc, an English
public limited company, the lenders party thereto (the “Lenders”), and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
Issuing Lender (as each term is defined therein).

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]       By:     Name:       Title:    

 

Date: ________ __, 20__

 

Exhibit F-2 – Form U.S. Tax Compliance Certificate

 

 Page 1 of 1 

 

 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RDC Holdings Luxembourg S.à r.l., a Luxembourg
private limited liability company (“société à responsabilité limitée”), having
its registered office at 48, Boulevard Grande-Duchesse Charlotte, L-1330
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number B 167.417, as borrower (“Borrower”), Rowan Companies plc, an English
public limited company, the lenders party thereto (the “Lenders”), and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
an Issuing Lender (as each term is defined therein).

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]       By:     Name:       Title:    

 

Date: ________ __, 20__

 

Exhibit F-3 – Form U.S. Tax Compliance Certificate

 

 Page 1 of 1 

 

 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RDC Holdings Luxembourg S.à r.l., a Luxembourg private
limited liability company (“société à responsabilité limitée”), having its
registered office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
167.417, as borrower (“Borrower”), Rowan Companies plc, an English public
limited company, the lenders party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and an
Issuing Lender (as each term is defined therein).

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
indebtedness resulting from Advances (as well as any Note(s) evidencing such
indebtedness) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
indebtedness resulting from Advances (as well as any Note(s) evidencing such
indebtedness), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]       By:     Name:       Title:    

 

Date: ________ __, 20__

 

Exhibit F-4 – Form U.S. Tax Compliance Certificate

 

 Page 1 of 1 

 



 

EXHIBIT G

 

FORM OF LETTER OF CREDIT REQUEST

 

[Date]

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

The undersigned, RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), having its registered
office at 48, Boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 167.417
(“Borrower”), refers to the Credit Agreement dated as of May 22, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Letter of Credit Request as defined therein unless otherwise defined in
this Letter of Credit Request) among the Borrower, Rowan Companies plc, an
English public limited company, the lenders party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender, an Issuing Lender and a Lender. The Borrower hereby gives you
irrevocable notice pursuant to Section 2.3(c) of the Credit Agreement that the
Borrower hereby requests [the [amendment][increase][extension] of an
existing][a] letter of credit, and in connection with that request sets forth
below the information relating to such letter of credit (the “Proposed Letter of
Credit”) as required by Section 2.3(c) of the Credit Agreement:

 

(a)The Business Day of the [issuance][amendment][increase][extension] of the
Proposed Letter of Credit is _____________, _____.

 

(b)The expiration date of the Proposed Letter of Credit is ________, 20__.

 

(c)The amount of the Proposed Letter of Credit is $____________.

 

(d)The Proposed Letter of Credit will be denominated in _________. 1

 

(e)[The Proposed Letter of Credit to be amended, increased or extended is
_______________.]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Letter of Credit:

 



 

 

1 Letters of Credit may be issued in Dollars or in an Alternative Currency.

 





Exhibit G – Form of Letter of Credit Request

 





 Page 1 of 3 

 

 

(i)The representations and warranties contained in the Credit Agreement and each
of the other Credit Documents are true and correct in all material respects, on
and as of the date of the Proposed Letter of Credit, before and after giving
effect to such Proposed Letter of Credit, as though made on the date of the
Proposed Letter of Credit (provided that to the extent any representation and
warranty is qualified as to “Material Adverse Change” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) except for those representations and warranties that are expressly
made as of an earlier date or period which were true and correct as of such
earlier date or period.

 

(ii)No Default has occurred and is continuing, or would result from such
Proposed Letter of Credit.

 

(iii)[The amount of availability to issue letters of credit under the
Non-Extended Facility is $____________.]2

 



 

 

2 To be included prior to the termination of the Non-Extended Facility for any
issuance of a Letter of Credit.

 



Exhibit G – Form of Letter of Credit Request

 



 Page 2 of 3 

 

  



  Very truly yours,       RDC HOLDINGS LUXEMBOURG S.À R.L.



 

  By:     Name:     Title:  

 





Exhibit G – Form of Letter of Credit Request

 

 Page 3 of 3 

 

  

SCHEDULE I

 

Pricing Schedule

 

The Applicable Margin with respect to each Type and Class of Advance, the
Letters of Credit and the Commitment Fees shall be determined in accordance with
the following table based on the Borrower’s Debt Rating (as hereinafter
defined). Adjustments, if any, to such Applicable Margin shall be effective on
the date of a publicly announced change in a Debt Rating and ending on the date
immediately preceding the effective date of the next such change.

 

      Revolving Credit Facility      Pricing Level  Debt Rating  Eurodollar
Margin  

Base Rate

Margin

   Commitment
Fee  Level I  BB+/Ba1 or higher   2.750%   1.750%   0.375% Level II  BB/Ba2 
 3.000%   2.000%   0.500% Level III  BB-/Ba3   3.250%   2.250%   0.500% Level
IV  B+/B1   3.500%   2.500%   0.625% Level V  B/B2   4.000%   3.000%   0.700%
Level VI  Lower than B/B2   4.250%   3.250%   0.700%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Parent’s (or Rowan
Delaware’s if the Parent is not rated) unenhanced senior unsecured debt;
provided that (a) if a Debt Rating is issued by each of the foregoing rating
agencies, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level I being the highest and the Debt Rating for Pricing Level VI
being the lowest), unless there is a split in Debt Ratings of more than one
Pricing Level, in which case the Applicable Margin shall be determined by
reference to the Debt Rating immediately below that of the higher of the Debt
Ratings; (b) if either Moody’s or S&P (but not both) shall have in effect a Debt
Rating, then the Pricing Level shall be determined by the Debt Rating issued by
either Moody’s or S&P, as the case may be; (c) if neither Moody’s nor S&P shall
have in effect a Debt Rating (other than by reason of the circumstances referred
to in clause (d) of this definition), then the Pricing Level shall be deemed to
be Pricing Level VI; and (d) if the rating system of Moody’s or S&P shall
change, or if both such rating agencies shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation. For purposes of this definition, “Pricing Level” refers to the
corresponding row of the table set forth in the definition of “Applicable
Margin”.

  

 

Schedule I to Credit Agreement

 

 

 

SCHEDULE II

 

Revolving Commitments

 

LENDER  REVOLVING COMMITMENT  Wells Fargo Bank, National Association 
$113,392,857.17         Bank of America, N.A.  $113,035,714.28         Citibank,
N.A.  $113,035,714.28         Barclays Bank PLC  $113,035,714.28         MUFG
Bank, Ltd.  $113,035,714.28         DNB Capital LLC  $100,714,285.71        
Goldman Sachs Bank USA  $78,750,000.00         HSBC Bank USA, N.A. 
$75,000,000.00         M&T Bank  $75,000,000.00         The Bank of Nova Scotia,
Houston Branch  $33,750,000.00         ZB, N.A. dba Amegy Bank  $26,250,000.00 
       Total  $955,000,000.00 

 

 

 

Schedule II to Credit Agreement

 

 

 

SCHEDULE III

 

Existing Letters of Credit

 

LC Issuing Bank  Applicant Name  Beneficiary Name  LC #  Issue Date  Maturity
Date  Amount   Currency Wells Fargo Bank, N.A.  Rowan Drilling (U.K.) Limited 
HSBC Bank plc  IS000005419U  6/29/2017  11/15/2019  $5,000,000   USD

 

 

 

Schedule III to Credit Agreement

 

 

 

SCHEDULE IV

 

Letter of Credit Sublimits

 

ISSUING LENDER  LETTER OF CREDIT SUBLIMIT        Wells Fargo Bank, National
Association  $21,428,571         Citibank, N.A.  $21,428,571         DNB Bank
ASA, New York Branch  $21,428,571         Bank of America, N.A.  $21,428,571    
    Barclays Bank PLC  $21,428,571         MUFG Bank, Ltd.  $21,428,571 

  

 

Schedule IV to Credit Agreement

 

 

 

SCHEDULE V

 

Notice Information

 

ADMINISTRATIVE AGENT Wells Fargo Bank, National Association Address: 1525 W WT
Harris Boulevard     Charlotte, NC 28262     Mail Code: D1109-019   Attn:
Syndication Agency Services   Telephone: (704) 590-2706   Facsimile: (704)
590-2790         with a copy to:     Address: 1000 Louisiana, 9th Floor     MAC
T5002-090     Houston, Texas  77002   Attn: Michael G. Janak, Managing Director
  Telephone: (713) 319-1924 ISSUING LENDERS Wells Fargo Bank, National
Association Address: 1525 W WT Harris Boulevard     Charlotte, NC 28262     Mail
Code: D1109-019   Attn: Syndication Agency Services   Telephone: (704) 590-2706
  Facsimile: (704) 590-2790         with a copy to:     Address: 1000 Louisiana,
9th Floor     MAC T5002-090     Houston, Texas  77002   Attn: Michael G. Janak,
Managing Director   Telephone: (713) 319-1924 Citibank, N.A. Address: 1615 Brett
Road, Building III     New Castle, DE 19720   Attn: Shalinia Leelama  
Telephone: 201-472-4404   Facsimile: 201-472-4404         with a copy to:    
Address: 1615 Brett Road, Building III     New Castle, DE 19720   Attn: Joy Deel
Sarkar   Telephone: 201-472-4404   Facsimile: 201-472-4404 DNB Bank ASA, New
York Branch Address: 200 Park Avenue, 31st Floor     New York, NY 10166   Attn:
Andrew Shohet and Evan Uhlick   Telephone: 212-681-3860 and 212-681-3890

 

 

Schedule V to Credit Agreement

 

 

 

Bank of America, N.A. Address: 700 Louisiana, 13th Floor     Houston, TX 77002  
Attn: Michael Clayborne   Telephone: 713-247-6800   Facsimile: 713-247-7286
Barclays Bank PLC, New York Branch Address: 745 7th Avenue, 25th Floor     New
York, NY 10019   Attn: Patrick Shields   Telephone: (212) 526-9531   Facsimile:
(212) 526-5115 MUFG Bank, Ltd. Address: 1251 Avenue of the Americas     New
York, NY 10020-1104   Attn: Trade Service Operations/Standby LC Section  
Telephone: 201-413-8823/8160   Facsimile: 201-521-2312/2336 CREDIT PARTIES
Borrower and Guarantors Address: 2800 Post Oak Blvd.     Suite 5450     Houston,
Texas 77056-6189   Attn: Stephen M. Butz, Executive Vice President,     Chief
Financial Officer   Telephone: (713) 968-6663   Facsimile: (713) 960-7509      
  with a copy to:     Attn: Mark F. Mai,  Executive Vice     President, General
Counsel & Secretary   Telephone: (713) 968-6848   Facsimile: (713) 960-7509  
Attn: Darin J. Gibbins,  Vice     President, FP&A and Treasurer   Telephone:
(713) 968-6861   Facsimile: (713) 960-7509

 

 

Schedule V to Credit Agreement

 

 

 

SCHEDULE 6.1(B)

 

Existing Debt

 

1.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 7.875%
Senior Notes, due August 2019

 

2.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 4.875%
Senior Notes, due June 2022

 

3.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 4.75%
Senior Notes, due January 2024

 

4.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 7.375%
Senior Notes, due June 2025

 

5.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 5.400%
Senior Notes, due December 2042

 

6.Debt of Rowan Delaware, the Parent or an Approved Affiliate under the 5.85%
Senior Notes, due January 2044

 

7.Guarantee obligations under that certain Guaranty dated May 26, 2017, executed
by the Parent in favor of Citigroup Inc. and each subsidiary or affiliate
thereof, including Citibank, N.A., that in the aggregate on the Closing Date do
not exceed $6,000,000.

 

8.The below listed letters of credit, issued by Wells Fargo Bank, National
Association under that certain Standby Letter of Credit Agreement dated May 2,
2012, executed by Rowan Companies, Inc.:

 

Entity  LC Number  Beneficiary of LC  Foreign  US$   Expires Wells Fargo
Issued:                  Rowan Companies, Inc.  NZS605294  ACE USA    
$130,266.00   9/18/2018 Rowan Offshore Luxembourg S.à r.l.  IS0385085U  Ministry
of Economy  50,000.00AED  $13,611.00*  2/17/2019                            
Wells Fargo  $143,877.00    

 

*Conversion from Arab Emirates Dirham to United States Dollars calculated as of
March 31, 2018.

 

Schedule 6.1(b) to Credit Agreement

 

 

9.          The below listed letters of credit, issued by Citibank, N.A.:

 

Entity  LC Number  Beneficiary of LC  Foreign  US$   Expires Citibank Issued: 
                Rowan Drilling (Trinidad) Ltd  EXL  Trinidad Government 
1,500,000.00TTD  $223,490.32*  1/15/2019**                             Citibank 
$223,490.32    

 

* Conversion from Trinidad & Tobago Dollars to United States Dollars calculated
as of March 31, 2018.

** Subject to automatic renewal.

 

10.         The below listed letters of credit, issued by DNB:

 

Entity  LC Number  Beneficiary of LC  Foreign  US$   Expires DNB Issued:       
          Rowan (Gibraltar) Ltd - Norway  636020125625  Tollregion Vest-Norge 
5,000,000.00NOK  $637,500.00*  6/27/2018** Rowan (Gibraltar) Ltd - Norway 
636020133126  Jab Eiendom AS  4,159,312.00NOK  $530,312.28*  11/30/2018 Rowan
(Gibraltar) Ltd - Norway  636020136418  Tollregion Vest-Norge  6,450,000.00NOK 
$822,375.00*  2/9/2019          DNB  $1,990,187.28    

 

* Conversion from Norwegian Krone to United States Dollars calculated as of
March 31, 2018.

** Subject to automatic renewal.

 

Schedule 6.1(b) to Credit Agreement

 

  

SCHEDULE 6.2

 

Existing Liens

 

None.

 

Schedule 6.2 to Credit Agreement



 

 

Schedule 6.9(k)

 

Existing ARO JV Investments

 

1.Equity investments held by Rowan Rex Limited constituting 50% of the Equity
Interests (as of the Closing Date) in Saudi Aramco Rowan Offshore Drilling
Company under that certain Shareholders’ Agreement, dated 21 November 2016,
between Rowan Rex Limited and Saudi Aramco Development Company.

 

2.Outstanding debt obligations, in the principal amount of $270,156,945.11 on
the Closing Date, owed by Saudi Aramco Rowan Offshore Drilling Company to Rowan
Rex Limited under that certain Loan Agreement, dated 17 October 2017, and
evidenced by that certain Promissory Note, dated 17 October 2017, as reduced
pursuant to that certain Repayment Notice, dated 17 October 2017.

 



Schedule 6.9(k) to Credit Agreement

